Exhibit 10.44

 

PROFIT-SHARING/401(K) PLAN

 

FOR EMPLOYEES OF

 

ROCKWOOD SPECIALTIES INC.

 

As Amended and Restated Effective as of January 1, 2008

 

(Except as otherwise Provided)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

INTRODUCTION

1

 

 

 

ARTICLE I DEFINITIONS

2

1.1

Account

2

1.2

Account Balance

2

1.3

Actual Deferral Percentage

2

1.4

Administrative Committee

2

1.5

Affiliate

2

1.6

Annuity Contract

2

1.7

Average Actual Deferral Percentage

3

1.8

Average Contribution Percentage

3

1.9

Beneficiary

3

1.10

Benefit Commencement Date

3

1.11

Break-in-Service

3

1.12

Change Date

4

1.13

Code

4

1.14

Company

4

1.15

Compensation

4

1.16

Contribution Percentage

5

1.17

Defined Benefit Plan

5

1.18

Defined Contribution Plan

6

1.19

Disability

6

1.20

Effective Date

6

1.21

Elective 401(k) Deferrals

6

1.22

Eligible Employee

6

1.23

Eligible Participant

6

1.24

Employee

7

1.25

Employer

7

1.26

Employer-Derived Account Balance

7

1.27

Employer Matching Contributions

7

1.28

Employer Matching Contributions Subaccount

7

1.29

Employment

7

1.30

Employment Commencement Date

7

1.31

Entry Date

7

1.32

ERISA

7

1.33

Excess Aggregate Contributions

7

1.34

Excess Contributions

7

1.35

Excess Deferral

8

 

i

--------------------------------------------------------------------------------


 

1.36

401(k) Election

8

1.37

401(k) Subaccount

8

1.38

Highly Compensated Employee

8

1.39

Hour of Service

8

1.40

Investment Fund

9

1.41

Investment Manager

9

1.42

Leased Employee

9

1.43

Leave of Absence

10

1.44

Non-Highly Compensated Employee

10

1.45

Normal Retirement Age

10

1.46

Participant

10

1.47

Participating Affiliate

10

1.48

Period of Service

10

1.49

Period of Severance

10

1.50

Plan

10

1.51

Plan Year

10

1.52

Primary Employee

10

1.53

Profit-Sharing Contribution

10

1.54

Profit-Sharing Contributions Subaccount

10

1.55

Reduction in Force

10

1.56

Rollover Contribution

10

1.57

Rollover Contributions Subaccount

11

1.58

Seconded Employee

11

1.59

Severance from Service Date

11

1.60

Spousal Consent

11

1.61

Spouse

11

1.62

Surviving Spouse

11

1.63

Termination of Employment

11

1.64

Trust

11

1.65

Trust Agreement

11

1.66

Trustee

11

1.67

Valuation Date

12

1.68

Vesting Service

12

1.69

Year of Service

12

 

 

 

ARTICLE II PARTICIPATION

13

2.1

Admission as a Participant

13

2.2

Rehired Employees

13

2.3

Termination of Participation

14

2.4

Rollover Membership

14

 

 

 

ARTICLE III CONTRIBUTIONS

15

3.1

Employer Contributions

15

3.2

After-Tax Contributions

18

3.3

Elective 401(k) Deferral Limitations

18

3.4

Employer Matching Contribution Limitations

21

 

ii

--------------------------------------------------------------------------------


 

3.5

Rollover Contributions

23

3.6

Timing of Contributions

23

3.7

Forfeitures

24

3.8

Limitation on Allocations

24

3.9

[Reserved]

27

3.10

Return of Employer Contributions Under Special Circumstances

27

3.11

Profits Not Required

27

3.12

Contributions Conditioned on Deductibility

27

 

 

 

ARTICLE IV ACCOUNTS, INVESTMENTS AND ALLOCATIONS

28

4.1

Establishment of Participant Accounts

28

4.2

Investment of Funds

28

4.3

Allocation of Earnings to Accounts

28

4.4

Allocation Report

29

4.5

Allocation Corrections

29

 

 

 

ARTICLE V VESTING AND TOP-HEAVY PROVISIONS

30

5.1

Determination of Vesting

30

5.2

Rules for Crediting Vesting Service

30

5.3

Rules for Crediting Service Upon Termination of Employment

31

5.4

Top-Heavy Provisions

32

 

 

 

ARTICLE VI AMOUNT AND PAYMENT OF BENEFITS TO PARTICIPANTS

36

6.1

Termination of Employment

36

6.2

In-Service Distributions

37

6.3

Loans

38

6.4

Minimum Required Distributions

40

 

 

 

ARTICLE VII FORMS OF PAYMENT OF ACCOUNTS

45

7.1

Methods of Distribution

45

7.2

Election of Optional Forms

45

7.3

Direct Rollovers

45

 

 

 

ARTICLE VIII DEATH BENEFITS

47

8.1

Payment of Account Balances

47

8.2

Beneficiary

47

8.3

Required Commencement

47

 

 

 

ARTICLE IX FIDUCIARIES

48

9.1

Named Fiduciaries

48

9.2

Employment of Advisers

48

9.3

Multiple Fiduciary Capacities

48

9.4

Payment of Expenses

48

9.5

Indemnification

48

 

 

 

ARTICLE X TRUSTEE AND TRUST FUND

50

 

iii

--------------------------------------------------------------------------------


 

10.1

Establishment of Trust

50

10.2

Powers and Duties of the Trustee

50

10.3

Exclusive Benefit

50

10.4

Delegation of Responsibility

50

 

 

 

ARTICLE XI PLAN ADMINISTRATION

51

11.1

The Administrative Committee

51

11.2

Administrative Committee Powers and Duties

51

11.3

Claims Procedure

52

11.4

Delegation of Responsibility

54

 

 

 

ARTICLE XII MANAGEMENT, CONTROL AND INVESTMENT OF PLAN ASSETS

55

12.1

Investment Funds

55

12.2

Valuation of Accounts

55

12.3

Investment in Insurance Contract

55

12.4

The Investment Manager

55

12.5

Compensation

56

 

 

 

ARTICLE XIII PLAN AMENDMENT OR TERMINATION

57

13.1

Plan Amendment

57

13.2

Limitations of Plan Amendment

57

13.3

Right of the Company to Terminate Plan

57

13.4

Effect of Partial or Complete Termination

58

 

 

 

ARTICLE XIV MISCELLANEOUS PROVISIONS

59

14.1

Plan Not a Contract of Employment

59

14.2

Source of Benefits

59

14.3

Benefits Not Assignable

59

14.4

Domestic Relations Orders

59

14.5

Benefits Payable to Minors, Incompetents and Others

59

14.6

Merger or Transfer of Assets

60

14.7

Participation in the Plan By an Affiliate

60

14.8

Action by the Company or a Participating Affiliate

60

14.9

Provision of Information

61

14.10

Notice of Address

61

14.11

Controlling Law

61

14.12

Military Service

61

14.13

Conditional Adoption

61

14.14

Word Usage and Article and Section References

61

14.15

Effect of Mistake

61

 

SUPPLEMENT A

64

 

 

 

SUPPLEMENT B

66

 

 

 

SUPPLEMENT C

68

 

iv

--------------------------------------------------------------------------------


 

SUPPLEMENT D

70

 

 

 

SUPPLEMENT E

72

 

v

--------------------------------------------------------------------------------


 

INTRODUCTION

 

Laporte Inc. established the Profit-Sharing/401(k) Plan for Employees of Laporte
Inc. (the “Plan”) effective as of January 1, 1989. The Plan was amended from
time to time for administrative reasons, to reflect changes in the Laporte Inc.
corporate structure, and to comply with changes in relevant law.

 

The Plan was amended and restated effective as of January 1, 1997 (except where
otherwise indicated), to comply with the Uruguay Round Agreements Act (“GATT”),
the Uniformed Services Employment and Reemployment Rights Act of 1994
(“USERRA”), the Small Business Job Protection Act of 1996 (“SBJPA”), the
Taxpayer Relief Act of 1997 (TRA ‘97), the Internal Revenue Service
Restructuring and Reform Act of 1998 (RRA ‘98), and the Community Renewal Tax
Relief Act of 2000 (“CRA”) (collectively known as “GUST”), and other changes in
applicable law.

 

Effective as of March 1, 2001, the Plan name was changed to the
Profit-Sharing/401(k) Plan for Employees of Rockwood Specialties Inc. to reflect
the acquisition of Laporte Inc. by Rockwood Specialties Inc. (the “Company”).

 

This Plan was amended and restated effective as of January 1, 2002 (except where
otherwise indicated) to reflect the applicable provisions of the Economic Growth
and Tax Relief Reconciliation Act of 2001 (“EGTRRA”).

 

The Plan is hereby amended and restated effective as of January 1, 2008 (except
where otherwise indicated), to incorporate all effective amendments to the Plan
since the Plan’s last amendments and restatement, and to reflect applicable
legislative changes, including changes under EGTRRA, the Pension Protection Act
of 2006, and the final regulations under Code Section 415.

 

The Company intends that this Plan and the related Trust qualify under all
applicable provisions of the Internal Revenue Code of 1986, as amended (the
“Code”), and the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and each of the terms of this Plan and the related Trust Agreement
shall be so interpreted.

 

The benefits provided under the Plan to any Participant who terminates
Employment, retires or dies while employed by the Company or any Affiliate
thereof shall be determined in accordance with the provisions of the Plan as in
effect on the date of such Termination of Employment (unless such person is
thereafter reeemployed and again becomes a Participant in the Plan), retirement
or death.

 

--------------------------------------------------------------------------------


 

ARTICLE I
DEFINITIONS

 

Each of the following terms shall have the meaning set forth in this Article I
for purposes of this Plan:

 


1.1                                 ACCOUNT  SHALL MEAN A PARTICIPANT’S
COLLECTIVE ACCOUNT THAT INCLUDES A SEPARATE PROFIT-SHARING CONTRIBUTIONS
SUBACCOUNT, 401(K) SUBACCOUNT, EMPLOYER MATCHING CONTRIBUTIONS SUBACCOUNT, AND
ROLLOVER CONTRIBUTIONS SUBACCOUNT, AS THE CASE MAY BE.


 


1.2                                 ACCOUNT BALANCE  SHALL MEAN THE VALUE OF A
PARTICIPANT’S ACCOUNT, DETERMINED AS OF THE APPLICABLE VALUATION DATE.


 


1.3                                 ACTUAL DEFERRAL PERCENTAGE  SHALL MEAN THE
RATIO (EXPRESSED AS A PERCENTAGE TO THE NEAREST 1/100TH OF 1%) OF ELECTIVE
401(K) DEFERRALS ON BEHALF OF AN ELIGIBLE PARTICIPANT FOR THE PLAN YEAR TO THE
ELIGIBLE PARTICIPANT’S COMPENSATION FOR THE PLAN YEAR. FOR PURPOSES OF
DETERMINING ACTUAL DEFERRAL PERCENTAGE, AN ELIGIBLE PARTICIPANT’S COMPENSATION
FOR THE PLAN YEAR SHALL NOT INCLUDE COMPENSATION PAID DURING (A) ANY PERIOD
PRIOR TO THE EMPLOYEE’S PARTICIPATION DATE, AND (B) ANY PERIOD WHEN THE EMPLOYEE
WAS NOT AN ELIGIBLE PARTICIPANT. IN ADDITION, EXCESS DEFERRALS OF A NON-HIGHLY
COMPENSATED EMPLOYEE ATTRIBUTABLE TO ELECTIVE DEFERRALS TO THIS PLAN OR ANY
OTHER PLAN OF THE COMPANY OR AN AFFILIATE SHALL NOT BE TAKEN INTO ACCOUNT.


 


1.4                                 ADMINISTRATIVE COMMITTEE  SHALL MEAN THE
COMMITTEE APPOINTED PURSUANT TO, AND HAVING THE RESPONSIBILITIES SPECIFIED IN,
ARTICLE XI OF THE PLAN.  IN THE EVENT NO SUCH COMMITTEE HAS BEEN APPOINTED, THE
COMPANY SHALL BE THE ADMINISTRATIVE COMMITTEE.


 


1.5                                 AFFILIATE  SHALL MEAN ANY CORPORATION OR
UNINCORPORATED TRADE OR BUSINESS (OTHER THAN THE COMPANY) WHILE IT IS:


 

(A)                             A MEMBER OF A CONTROLLED GROUP OF CORPORATIONS
(WITHIN THE MEANING OF CODE SECTION 414(B)) OF WHICH THE COMPANY IS A MEMBER;

 

(B)                            A TRADE OR BUSINESS UNDER “COMMON CONTROL”
(WITHIN THE MEANING OF CODE SECTION 414(C)) WITH THE COMPANY;

 

(C)                             A MEMBER OF AN “AFFILIATED SERVICE GROUP”
(WITHIN THE MEANING OF CODE SECTION 414(M)) WHICH INCLUDES THE COMPANY; OR

 

(D)                            ANY OTHER ENTITY REQUIRED TO BE AGGREGATED WITH
THE COMPANY UNDER CODE SECTION 414(O).

 

Notwithstanding the foregoing, for purposes of applying Code Sections 414(b) and
(c) to Code Section 415, the phrase “more than 50 percent” shall be substituted
for the phrase “more than 80% percent” each place it appears in Code
Section 1563(a)(i).

 


1.6                                 ANNUITY CONTRACT  SHALL MEAN AN INDIVIDUAL
OR GROUP ANNUITY CONTRACT ISSUED BY AN INSURANCE COMPANY PROVIDING PERIODIC
BENEFITS, WHETHER FIXED, VARIABLE OR BOTH, THE BENEFITS OR

 

2

--------------------------------------------------------------------------------


 


VALUE OF WHICH A PARTICIPANT OR BENEFICIARY CANNOT TRANSFER, SELL, ASSIGN,
DISCOUNT, OR PLEDGE AS COLLATERAL FOR A LOAN OR AS SECURITY FOR THE PERFORMANCE
OF AN OBLIGATION, OR FOR ANY OTHER PURPOSE, TO ANY PERSON OTHER THAN THE ISSUER
THEREOF. THE TERMS OF ANY ANNUITY CONTRACT DISTRIBUTED BY THE PLAN TO A
PARTICIPANT OR BENEFICIARY SHALL COMPLY WITH THE TERMS OF THIS PLAN.


 


1.7                                 AVERAGE ACTUAL DEFERRAL PERCENTAGE  SHALL
MEAN, FOR ANY GROUP OF ELIGIBLE PARTICIPANTS, THE AVERAGE (EXPRESSED AS A
PERCENTAGE TO THE NEAREST 1/100TH OF 1%) OF THE ACTUAL DEFERRAL PERCENTAGES FOR
EACH OF THE ELIGIBLE PARTICIPANTS IN THAT GROUP, INCLUDING THOSE NOT MAKING
ELECTIVE 401(K) DEFERRALS.


 


1.8                                 AVERAGE CONTRIBUTION PERCENTAGE  SHALL MEAN,
FOR ANY GROUP OF ELIGIBLE PARTICIPANTS, THE AVERAGE (EXPRESSED AS A PERCENTAGE
TO THE NEAREST 1/100TH OF 1%) OF THE CONTRIBUTION PERCENTAGES FOR EACH OF THE
ELIGIBLE PARTICIPANTS IN THAT GROUP, INCLUDING THOSE ON WHOSE BEHALF EMPLOYER
MATCHING CONTRIBUTIONS ARE NOT BEING MADE.


 


1.9                                 BENEFICIARY  SHALL MEAN THE PERSON OR
PERSONS ENTITLED TO RECEIVE ANY PAYMENT OF BENEFITS FROM THE PLAN UPON A
PARTICIPANT’S DEATH, AS DETERMINED IN ACCORDANCE WITH SECTION 8.2.


 


1.10                           BENEFIT COMMENCEMENT DATE  SHALL MEAN THE FIRST
DAY OF THE FIRST PERIOD FOR WHICH AN ANNUITY BENEFIT IS PAYABLE TO THE
PARTICIPANT UNDER THE PLAN OR, IF A PARTICIPANT’S BENEFIT IS NOT PAYABLE IN THE
FORM OF AN ANNUITY, THE FIRST DAY ON WHICH ALL EVENTS HAVE OCCURRED THAT ENTITLE
THE PARTICIPANT TO RECEIVE HIS OR HER BENEFIT.


 


1.11                           BREAK-IN-SERVICE  SHALL MEAN A ONE-YEAR PERIOD OF
SEVERANCE DETERMINED ON THE BASIS OF A 12-CONSECUTIVE-MONTH PERIOD BEGINNING ON
THE SEVERANCE FROM SERVICE DATE AND ENDING ON THE FIRST ANNIVERSARY OF SUCH
DATE, PROVIDED THAT THE EMPLOYEE DURING SUCH 12-CONSECUTIVE-MONTH PERIOD DOES
NOT PERFORM AN HOUR OF SERVICE (WITHIN THE MEANING OF
SECTION 2530.200B-2(A)(1) OF THE U.S. DEPARTMENT OF LABOR REGULATIONS) FOR THE
EMPLOYER; PROVIDED, HOWEVER, (A) IF AN EMPLOYEE SEVERS FROM SERVICE AS A RESULT
OF QUIT, DISCHARGE OR RETIREMENT AND THEN RETURNS TO SERVICE WITHIN 12 MONTHS,
THE PERIOD OF SEVERANCE SHALL BE DEEMED A PERIOD OF SERVICE, AND (B) IF AN
EMPLOYEE IS ABSENT FROM SERVICE FOR ANY REASON OTHER THAN QUIT, DISCHARGE,
RETIREMENT OR DEATH AND DURING THE ABSENCE A QUIT, DISCHARGE OR RETIREMENT
OCCURS, THE PERIOD OF TIME BETWEEN THE SEVERANCE FROM SERVICE DATE (I.E., THE
DATE OF QUIT, DISCHARGE OR RETIREMENT) AND THE FIRST ANNIVERSARY OF THE DATE ON
WHICH THE EMPLOYEE WAS FIRST ABSENT SHALL BE TAKEN IN ACCOUNT, IF THE EMPLOYEE
RETURNS TO SERVICE ON OR BEFORE SUCH FIRST ANNIVERSARY DATE.


 

Solely for purposes of determining whether a Break-in-Service has occurred, an
Employee who is absent from work for any period  by reason of the (a) pregnancy
of the Employee (b) the birth of a child of the Employee, (c) the placement of a
child with the Employee in connection with the adoption of such child by such
Employee, or (d) caring for such child for a period beginning immediately
following such birth or placement, shall be credited with a sufficient Period of
Service to prevent a Break-in-Service; provided, however, the Employee shall
have a Severance from Service Date which is the second anniversary of the first
day of such absence if the Employee is absent from service beyond the first
anniversary of the first day of such absence. The period between the first and
second anniversaries of the first day of absence from work shall not be deemed a
period of service nor a period of severance.

 

3

--------------------------------------------------------------------------------


 

An Employee who is reemployed and is subject to reemployment under the Uniformed
Services Reemployment Rights Act of 1994 (“USERRA”) shall not be treated as
having incurred a Break in Service by reason of the individual’s period of
qualified military service as defined in USERRA.

 

For purposes of this Section 1.11, a “severance from service” shall occur on the
earlier of (a) the date on which an Employee quits, retires, is discharged or
dies, or (ii) the first anniversary of the first date of a period in which an
Employee remains absent from service (with or without pay) with the Employer for
any reason other than quit, retirement, discharge or death, such as vacation,
holiday, sickness, disability, leave of absence or layoff.

 


1.12                           CHANGE DATE  SHALL MEAN THE FIRST DAY OF EACH
CALENDAR MONTH AND SUCH OTHER DATES AS MAY BE SPECIFIED BY THE ADMINISTRATIVE
COMMITTEE.


 


1.13                           CODE  SHALL MEAN THE INTERNAL REVENUE CODE OF
1986, AS NOW IN EFFECT OR AS AMENDED FROM TIME TO TIME. A REFERENCE TO A
SPECIFIC PROVISION OF THE CODE SHALL INCLUDE SUCH PROVISION, ANY SUCCESSOR
PROVISION, AND ANY APPLICABLE REGULATION PERTAINING THERETO.


 


1.14                           COMPANY  SHALL MEAN ROCKWOOD SPECIALTIES INC. OR
ANY SUCCESSOR LEGAL ENTITY.


 


1.15                           COMPENSATION  SHALL MEAN ALL REMUNERATION FOR
SERVICES RENDERED PAID BY THE EMPLOYER TO AN EMPLOYEE, INCLUDING, WITHOUT
LIMITATION, BONUSES, OVERTIME AND COMMISSIONS, BUT EXCLUDING AMOUNTS PAID OR
REIMBURSED BY THE EMPLOYER FOR MOVING EXPENSES INCURRED BY AN EMPLOYEE TO THE
EXTENT THAT, AT THE TIME OF PAYMENT, IT IS REASONABLE TO BELIEVE SUCH AMOUNTS
ARE DEDUCTIBLE BY THE EMPLOYEE UNDER CODE SECTION 217, THE VALUE OF ANY
NON-QUALIFIED STOCK OPTION GRANTED TO A HIGHLY COMPENSATED EMPLOYEE BY THE
EMPLOYER, AMOUNTS PAID TO A HIGHLY COMPENSATED EMPLOYEE TO ENABLE SUCH EMPLOYEE
TO PAY TAXES ON CERTAIN ITEMS OF COMPENSATION RECEIVED FROM THE EMPLOYER, AND
ITEMS WHICH WOULD BE EXCLUDED FROM THE DEFINITION OF “COMPENSATION” WITHIN THE
MEANING OF TREAS. REG. SECTION 1.415-2(D)(3). COMPENSATION INCLUDES COMPENSATION
WHICH IS NOT CURRENTLY INCLUDIBLE IN THE PARTICIPANT’S GROSS INCOME BY REASON OF
THE APPLICATION OF CODE SECTION 125, CODE SECTION 402(E)(3), OR CODE
SECTION 402(H)(1)(B). EFFECTIVE AS OF JANUARY 1, 2001, COMPENSATION SHALL ALSO
INCLUDE AMOUNTS NOT INCLUDIBLE IN THE EMPLOYEE’S GROSS INCOME BY REASON OF THE
APPLICATION OF CODE SECTION 132(F).


 

Notwithstanding the foregoing, the Compensation taken into account for an
Employee for any Plan Year shall not exceed $150,000, as adjusted pursuant to
Code Section 401(a)(17) (the “Code Section 401(a)(17) limitation”). For the 2001
Plan Year, the Code Section 401(a)(17) limitation is $170,000. Effective for
Plan Years beginning after December 31, 2001, Compensation taken into account
for an Employee for a Plan Year shall not exceed $200,000, as adjusted for
cost-of-living increases in accordance with Section 401 (a)(1 7)(B) of the Code.

 

Effective for January 1, 2008, Compensation shall also include Post-Severance
Compensation.  “Post-Severance Compensation” means, for Plan Years that begin on
or after January 1, 2008, the following amount(s) that would have been included
in the definition of Compensation if the amounts were paid prior to the
Employee’s Severance from Service Date from employment with the Employer,
provided such amount(s) are paid to the Employee by the

 

4

--------------------------------------------------------------------------------


 

later of 2½ months after the Employee’s Severance from Service Date from
employment with the Employer or the end of the Plan Year that includes the
Severance from Service Date from employment with the Employer:

 

(I)                                      THE PAYMENT IS REGULAR COMPENSATION FOR
SERVICES DURING THE EMPLOYEE’S REGULAR WORKING HOURS, OR COMPENSATION FOR
SERVICES OUTSIDE THE EMPLOYEE’S REGULAR WORKING HOURS (SUCH AS OVERTIME OR SHIFT
DIFFERENTIAL), COMMISSIONS, BONUSES, OR OTHER SIMILAR PAYMENTS; AND

 

(II)                                   THE PAYMENT WOULD HAVE BEEN PAID TO THE
EMPLOYEE PRIOR TO A SEVERANCE FROM SERVICE DATE FROM EMPLOYMENT IF THE EMPLOYEE
HAD CONTINUED IN EMPLOYMENT WITH THE EMPLOYER.

 

POST-SEVERANCE COMPENSATION SHALL ALSO INCLUDE:

 

(I)                                      PAYMENT FOR UNUSED ACCRUED BONA FIDE
SICK, VACATION, OR OTHER LEAVE, BUT ONLY IF THE EMPLOYEE WOULD HAVE BEEN ABLE TO
USE THE LEAVE IF EMPLOYMENT HAD CONTINUED; OR

 

(II)                                   RECEIVED BY AN EMPLOYEE PURSUANT TO A
NONQUALIFIED UNFUNDED DEFERRED COMPENSATION PLAN, BUT ONLY IF THE PAYMENT WOULD
HAVE BEEN PAID TO THE EMPLOYEE AT THE SAME TIME IF THE EMPLOYEE HAD CONTINUED IN
EMPLOYMENT WITH THE EMPLOYER AND ONLY TO THAT THE PAYMENT IS INCLUDIBLE IN THE
EMPLOYEE’S GROSS INCOME.

 

Any other payment that is not described shall not be considered Post-Severance
Compensation if paid after the Severance from Service Date from employment with
the Employer, even if paid within the time period described above. Accordingly,
Post-Severance Compensation shall not include severance pay, or parachute
payments within the meaning of Code Section 280G(b)(2), if they are paid after
the Severance from Service Date from employment with the Employer, and shall not
include post-severance payments under a non-qualified unfunded deferred
compensation plan unless the payments would have been paid at that time without
regard to the severance from employment.

 


1.16                           CONTRIBUTION PERCENTAGE  SHALL MEAN THE RATIO
(EXPRESSED AS A PERCENTAGE TO THE NEAREST 1/100TH OF 1%) OF THE EMPLOYER
MATCHING CONTRIBUTIONS UNDER THE PLAN ON BEHALF OF AN ELIGIBLE PARTICIPANT FOR
THE PLAN YEAR TO THE ELIGIBLE PARTICIPANT’S COMPENSATION FOR THE PLAN YEAR. FOR
PURPOSES OF DETERMINING CONTRIBUTION PERCENTAGE, AN ELIGIBLE PARTICIPANT’S
COMPENSATION FOR A PLAN YEAR SHALL NOT INCLUDE COMPENSATION DURING (I) ANY
PERIOD PRIOR TO THE DATE SUCH ELIGIBLE PARTICIPANT ENTERED THE PLAN, AND
(II) ANY PERIOD WHEN THE ELIGIBLE PARTICIPANT WAS NOT AN ELIGIBLE PARTICIPANT.
IN ADDITION, IN DETERMINING CONTRIBUTION PERCENTAGE, EMPLOYER MATCHING
CONTRIBUTIONS WHICH ARE FORFEITED BECAUSE THEY RELATE TO EXCESS CONTRIBUTIONS OR
EXCESS DEFERRALS SHALL NOT BE TAKEN INTO ACCOUNT.


 


1.17                           DEFINED BENEFIT PLAN  SHALL MEAN ANY PLAN OF THE
TYPE DEFINED IN CODE SECTION 414(J) MAINTAINED BY THE COMPANY OR AN AFFILIATE.

 

5

--------------------------------------------------------------------------------


 


1.18                           DEFINED CONTRIBUTION PLAN  SHALL MEAN ANY PLAN OF
THE TYPE DEFINED IN CODE SECTION 414(I) MAINTAINED BY THE COMPANY OR AN
AFFILIATE.


 


1.19                           DISABILITY  SHALL MEAN A PHYSICAL OR MENTAL
CONDITION WHICH RESULTS IN THE PARTICIPANT’S TOTAL AND PERMANENT INABILITY TO
MEET THE REQUIREMENTS OF THE PARTICIPANT’S CUSTOMARY EMPLOYMENT IN A
SATISFACTORY MANNER, BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL
IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN DEATH OR WHICH HAS LASTED OR CAN
BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12 MONTHS;
PROVIDED, HOWEVER, THAT SUCH DISABILITY:


 

(A)                             WAS NOT CONTRACTED, SUFFERED, OR INCURRED WHILE
THE PARTICIPANT WAS ENGAGED IN, OR DID NOT RESULT FROM HIS OR HER HAVING ENGAGED
IN, A CRIMINAL ENTERPRISE; OR

 

(B)                            WAS NOT SUSTAINED WHILE THE PARTICIPANT WAS
EMPLOYED BY ANYONE OTHER THAN THE COMPANY OR AN AFFILIATE. A PARTICIPANT SHALL
NOT BE CONSIDERED TO HAVE A DISABILITY UNLESS HE OR SHE FURNISHES PROOF OF THE
EXISTENCE OF SUCH DISABILITY TO THE ADMINISTRATIVE COMMITTEE IN THE FORM AND
MANNER, AND AT SUCH TIME, AS THE ADMINISTRATIVE COMMITTEE MAY REQUEST.

 


1.20                           EFFECTIVE DATE  SHALL MEAN JANUARY 1, 2008 THE
EFFECTIVE DATE OF THIS AMENDMENT AND RESTATEMENT OF THIS PLAN, EXCEPT AS
OTHERWISE PROVIDED.


 


1.21                           ELECTIVE 401(K) DEFERRALS  SHALL MEAN
CONTRIBUTIONS MADE TO THE PLAN BY THE EMPLOYER PURSUANT TO A PARTICIPANT’S
401(K) ELECTION.


 


1.22                           ELIGIBLE EMPLOYEE  SHALL MEAN ALL EMPLOYEES OF
THE EMPLOYER OTHER THAN: (A) EMPLOYEES INCLUDED IN A UNIT OF EMPLOYEES COVERED
BY A COLLECTIVE BARGAINING AGREEMENT BETWEEN THE EMPLOYER AND AN EMPLOYEE
REPRESENTATIVE (NOT INCLUDING ANY ORGANIZATION MORE THAN HALF OF WHOSE MEMBERS
ARE OWNERS, OFFICERS OR EXECUTIVES OF THE EMPLOYER) IN THE NEGOTIATION OF WHICH
RETIREMENT BENEFITS WERE THE SUBJECT OF GOOD FAITH BARGAINING, UNLESS SUCH
BARGAINING AGREEMENT SPECIFICALLY PROVIDES FOR PARTICIPATION IN THE PLAN;
(B) LEASED EMPLOYEES AND OTHER INDIVIDUALS PROVIDING SERVICES TO THE EMPLOYER
PURSUANT TO AN AGREEMENT BETWEEN THE EMPLOYER AND A THIRD PARTY, EVEN IF THEY
ARE NOT “LEASED EMPLOYEES” UNDER SECTION 414(N) OF THE CODE; (C) INDIVIDUALS
PROVIDING SERVICES PURSUANT TO CONTRACTS DESIGNATING THEM AS INDEPENDENT
CONTRACTORS OR CONSULTANTS, OR INDIVIDUALS DESIGNATED BY THE EMPLOYER AS
INDEPENDENT CONTRACTORS OR CONSULTANTS; AND (D) ANY OTHER INDIVIDUAL WHO IS
COMPENSATED, DIRECTLY OR INDIRECTLY, BY THE EMPLOYER AND WITH RESPECT TO WHOM
SUCH COMPENSATION IS NOT TREATED BY THE EMPLOYER AT THE TIME OF PAYMENT AS BEING
SUBJECT TO STATUTORILY REQUIRED PAYROLL TAX WITHHOLDING, SUCH AS WITHHOLDING OF
FEDERAL AND/OR STATE INCOME TAX AND/OR WITHHOLDING OF THE EMPLOYEE’S SHARE OF
SOCIAL SECURITY TAX, PROVIDED THAT STATUTORILY REQUIRED BACKUP WITHHOLDING SHALL
NOT BE CONSIDERED TO BE PAYROLL TAX WITHHOLDING. THE FOREGOING EXCLUSIONS FROM
THE DEFINITION OF “ELIGIBLE EMPLOYEE” SHALL APPLY NOTWITHSTANDING ANY CONTRARY
DETERMINATION OF EMPLOYEE STATUS BY ANY COURT OR GOVERNMENTAL AGENCY INCLUDING,
BUT NOT LIMITED TO, THE INTERNAL REVENUE SERVICE OR THE DEPARTMENT OF LABOR.


 


1.23                           ELIGIBLE PARTICIPANT   SHALL MEAN ANY ELIGIBLE
EMPLOYEE WHO HAS MET THE SERVICE REQUIREMENTS OF SECTION 2.1.

 

6

--------------------------------------------------------------------------------


 


1.24                           EMPLOYEE  SHALL MEAN ANY PERSON IN AN
EMPLOYEE-EMPLOYER RELATIONSHIP WITH THE COMPANY OR AN AFFILIATE (AS REPORTED ON
THE COMPANY’S OR AN AFFILIATES PAYROLL RECORDS) AND SHALL INCLUDE LEASED
EMPLOYEES.  NOTWITHSTANDING THE FOREGOING, IF SUCH LEASED EMPLOYEES DO NOT
CONSTITUTE MORE THAN 20% OF THE NONHIGHLY COMPENSATED WORK FORCE, WITHIN THE
MEANING OF CODE SECTION 414(N)(5)(C)(II), OF THE COMPANY AND ITS AFFILIATES, THE
TERM “EMPLOYEE” SHALL NOT INCLUDE THOSE LEASED EMPLOYEES COVERED BY A PLAN
DESCRIBED IN CODE SECTION 414(N)(5).


 


1.25                           EMPLOYER  SHALL MEAN THE COMPANY AND EACH
PARTICIPATING AFFILIATE IN THE PLAN PURSUANT TO SECTION 14.7.


 


1.26                           EMPLOYER-DERIVED ACCOUNT BALANCE  SHALL MEAN THE
BALANCE OF A PARTICIPANT’S PROFIT-SHARING CONTRIBUTIONS SUBACCOUNT AND EMPLOYER
MATCHING CONTRIBUTIONS SUBACCOUNT.


 


1.27                           EMPLOYER MATCHING CONTRIBUTIONS  SHALL MEAN ANY
CONTRIBUTION TO THE PLAN MADE BY THE EMPLOYER AND ALLOCATED TO A PARTICIPANT’S
EMPLOYER MATCHING CONTRIBUTIONS SUBACCOUNT BY REASON OF THE PARTICIPANT’S
401(K) ELECTION.


 


1.28                           EMPLOYER MATCHING CONTRIBUTIONS SUBACCOUNT  SHALL
MEAN THE SEPARATE SUBACCOUNT ESTABLISHED FOR A PARTICIPANT PURSUANT TO
SECTION 4.1(B).


 


1.29                           EMPLOYMENT  SHALL MEAN SERVICES PERFORMED FOR THE
COMPANY OR AN AFFILIATE AS AN EMPLOYEE.


 


1.30                           EMPLOYMENT COMMENCEMENT DATE  SHALL MEAN THE DATE
ON WHICH AN EMPLOYEE FIRST PERFORMS AN HOUR OF SERVICE.


 


1.31                           ENTRY DATE  SHALL MEAN THE FIRST DAY OF EVERY
CALENDAR MONTH AND SUCH OTHER DATES AS MAY BE SPECIFIED BY THE ADMINISTRATIVE
COMMITTEE.


 


1.32                           ERISA  SHALL MEAN THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED FROM TIME TO TIME. REFERENCE TO A SPECIFIC
PROVISION OF ERISA SHALL INCLUDE SUCH PROVISION, ANY SUCCESSOR PROVISION, AND
ANY APPLICABLE REGULATION PERTAINING THERETO.


 


1.33                           EXCESS AGGREGATE CONTRIBUTIONS  SHALL MEAN, WITH
RESPECT TO ANY PLAN YEAR, THE AGGREGATE AMOUNT OF EMPLOYER MATCHING
CONTRIBUTIONS MADE FOR THE PLAN YEAR ON BEHALF OF HIGHLY COMPENSATED EMPLOYEES
IN EXCESS OF THE MAXIMUM AMOUNT OF SUCH CONTRIBUTIONS PERMITTED UNDER
SECTION 3.4.1, DETERMINED BY HYPOTHETICALLY REDUCING CONTRIBUTIONS MADE ON
BEHALF OF HIGHLY COMPENSATED EMPLOYEES IN ORDER OF THEIR CONTRIBUTION
PERCENTAGES, BEGINNING WITH THE HIGHEST OF SUCH PERCENTAGES.


 


1.34                           EXCESS CONTRIBUTIONS  SHALL MEAN, WITH RESPECT TO
ANY PLAN YEAR, THE AGGREGATE AMOUNT OF ELECTIVE 401(K) DEFERRALS MADE FOR THE
PLAN YEAR ON BEHALF OF HIGHLY COMPENSATED EMPLOYEES IN EXCESS OF THE MAXIMUM
AMOUNT OF SUCH CONTRIBUTIONS PERMITTED UNDER SECTION 3.3.1(B), DETERMINED BY
HYPOTHETICALLY REDUCING CONTRIBUTIONS MADE ON BEHALF OF HIGHLY COMPENSATED
EMPLOYEES IN ORDER OF THEIR ACTUAL DEFERRAL PERCENTAGES, BEGINNING WITH THE
HIGHEST OF SUCH PERCENTAGES.

 

7

--------------------------------------------------------------------------------


 


1.35                           EXCESS DEFERRAL  SHALL MEAN THE AMOUNT OF
ELECTIVE 401(K) DEFERRALS UNDER THIS PLAN IN EXCESS OF THE ADJUSTED ANNUAL
DOLLAR LIMIT OF SECTION 3.3.1 BELOW, OR THE AMOUNT OF ELECTIVE 401(K) DEFERRALS
THAT A PARTICIPANT ALLOCATES TO THIS PLAN PURSUANT TO THE CLAIM PROCEDURE SET
FORTH IN SECTION 3.3.1(A).


 


1.36                           401(K) ELECTION  SHALL MEAN THE ELECTION BY A
PARTICIPANT TO MAKE ELECTIVE 401(K) DEFERRALS IN ACCORDANCE WITH SECTION 3.1.2.


 


1.37                           401(K) SUBACCOUNT  SHALL MEAN THE SEPARATE
SUBACCOUNT ESTABLISHED FOR A PARTICIPANT PURSUANT TO SECTION 4.1(A).


 


1.38                           HIGHLY COMPENSATED EMPLOYEE  SHALL MEAN, WITH
RESPECT TO ANY PLAN YEAR, AN EMPLOYEE WHO PERFORMS SERVICES FOR THE COMPANY OR
ANY AFFILIATE DURING THE PLAN YEAR, AND:


 

(A)                             WAS A 5% OWNER (AS DEFINED IN CODE
SECTION 414(Q)(2)) DURING THE PLAN YEAR OR THE PRECEDING PLAN YEAR; OR

 

(B)                            HAD COMPENSATION (AS DEFINED IN CODE
SECTION 415(C)(3)) IN EXCESS OF $80,000, AS ADJUSTED IN ACCORDANCE WITH CODE
SECTION 415(D), FOR THE PRECEDING PLAN YEAR AND WAS IN THE TOP-PAID GROUP FOR
SUCH PRECEDING PLAN YEAR. THE TOP-PAID GROUP IS THE GROUP CONSISTING OF THE TOP
20% OF EMPLOYEES WHEN RANKED ON THE BASIS OF COMPENSATION.

 

A former Employee shall be treated as a Highly Compensated Employee if such
Employee was a Highly Compensated Employee when he or she separated from service
or at any time after attaining age 55.  The determination of who is a Highly
Compensated Employee shall be made in accordance with Code Section 414(q).

 


1.39                           HOUR OF SERVICE  SHALL SHALL MEAN SERVICE
CREDITED IN ACCORDANCE WITH THE ELAPSED TIME METHOD UNDER TREAS. REG
§1.410(A)-7.  ACCORDINGLY, FOR PURPOSES OF THE EMPLOYEE’S RIGHTS WITH RESPECT TO
ELIGIBILITY TO PARTICIPATE, VESTING AND BENEFIT ACCRUAL, THE PLAN SHALL CREDIT
THE PERIOD OF TIME WHICH ELAPSES WHILE THE EMPLOYEE IS EMPLOYED (I.E., WHILE THE
EMPLOYMENT RELATIONSHIP EXISTS) WITH THE EMPLOYER, REGARDLESS OF THE ACTUAL
NUMBER OF HOURS HE OR SHE COMPLETES DURING SUCH PERIOD. AN EMPLOYEE’S SERVICE
SHALL BE TAKEN INTO ACCOUNT FOR PURPOSES OF ELIGIBILITY TO PARTICIPATE AND
VESTING AS OF THE DATE HE OR SHE FIRST PERFORMS AN HOUR OF SERVICE WITHIN THE
MEANING OF TREAS. REG. §2530.200B-2(A)(1) FOR THE EMPLOYER. SERVICE SHALL BE
TAKEN INTO ACCOUNT FOR THE PERIOD OF TIME FROM THE DATE THE EMPLOYEE FIRST
PERFORMS SUCH AN HOUR OF SERVICE UNTIL THE DATE HE OR SHE SEVERS FROM SERVICE
WITH THE EMPLOYER.


 

The date an Employee severs from service shall be the earlier of the date the
Employee quits, is discharged, retires or dies, or the first anniversary of the
date the employee is absent from service for any other reason (e.g., disability,
vacation, leave of absence, layoff, etc.). If an Employee is granted a leave of
absence (and if no intervening event occurs), the Severance from Service Date
shall occur one year after the date the Employee was first absent on leave, and
this one year of absence shall be taken into account as service for the
Employee. A quit, discharge, retirement or death within the year after the
beginning of an absence for any other reason shall result in an immediate
severance from service.

 

8

--------------------------------------------------------------------------------


 

For purposes of eligibility to participate and vesting, an Employee who has
severed from service by reason of a quit, discharge or retirement may be
entitled to have a period of time of 12 months or less taken into account by the
Employer if the Employee returns to service within a certain period of time and
performs an hour of service within the meaning of Treas. Reg.
§2530.200b-2(a)(1). In general, the period of time during which the Employee
must return to service shall begin on the date the Employee severs from service
as a result of a quit, discharge or retirement and ends on the first anniversary
of such date. However, if the Employee is absent for any other reason (e.g.,
layoff) and then quits, is discharged or retires, the period of time during
which the Employee may return and receive credit shall begin on the Severance
from Service Date and end one year after the first day of absence (e.g., first
day of layoff). A severance from service (e.g., a quit), or an absence (e.g.,
layoff) followed by a severance from service, shall not result in a period of
time of more than one year being required to be taken into account after an
Employee severs from service or is absent from service.

 

For purposes of benefit accrual, an Employee shall be entitled to have his or
her service taken into account from the date he or she begins to participate in
the Plan until the Severance from Service Date. Periods of severance under any
circumstances are not required to be taken into account.

 


PRIOR TO JANUARY 1, 2002, AN HOUR OF SERVICE WAS DETERMINED UNDER THE GENERAL
METHOD OF CREDITING SERVICE FOR AN EMPLOYEE UNDER TREAS. REG. §2530.200B-2
(I.E., ACTUAL COUNTING OF HOURS OF SERVICE DURING THE APPLICABLE
12-CONSECUTIVE-MONTH COMPUTATION PERIOD), AND/OR THE EQUIVALENCIES SET FORTH IN
TREAS. REG. §2530.200B-3. ACCORDINGLY, AN EMPLOYEE RECEIVED A YEAR’S CREDIT (IN
UNITS OF YEARS OF SERVICE OR YEARS OF PARTICIPATION) FOR A COMPUTATION PERIOD
DURING WHICH THE EMPLOYEE WAS CREDITED WITH A SPECIFIED NUMBER OF HOURS OF
SERVICE. AN EMPLOYEE’S RIGHTS WITH RESPECT TO ELIGIBILITY TO PARTICIPATE,
VESTING AND BENEFIT ACCRUAL WAS DETERMINED BY TOTALING THE NUMBER OF YEARS’
CREDIT TO WHICH AN EMPLOYEE WAS ENTITLED.


 


1.40                           INVESTMENT FUND  SHALL MEAN AN INVESTMENT FUND,
IF ANY, IN WHICH THE TRUST MAY BE INVESTED PURSUANT TO SECTION 12.1.


 


1.41                           INVESTMENT MANAGER  SHALL MEAN ANY PERSON
APPOINTED PURSUANT TO SECTION 12.4 HAVING THE POWER TO DIRECT THE INVESTMENT OF
ASSETS IN ACCORDANCE WITH THAT SECTION.


 


1.42                           LEASED EMPLOYEE  SHALL MEAN, PURSUANT TO CODE
SECTION 414(N), ANY PERSON WHO IS NOT A COMMON LAW EMPLOYEE OF THE COMPANY OR AN
AFFILIATE AND WHO PROVIDES SERVICES TO THE COMPANY OR AN AFFILIATE IF:


 

(A)                             SUCH SERVICES ARE PROVIDED PURSUANT TO AN
AGREEMENT BETWEEN THE COMPANY OR THE AFFILIATE AND ANY OTHER PERSON (CALLED A
“LEASING COMPANY”);

 

(B)                            SUCH PERSON HAS PERFORMED SUCH SERVICES FOR THE
COMPANY OR THE AFFILIATE ON A SUBSTANTIALLY FULL-TIME BASIS FOR A PERIOD OF AT
LEAST ONE YEAR; AND

 

(C)                             SUCH SERVICES ARE PERFORMED UNDER PRIMARY
DIRECTION OR CONTROL BY THE COMPANY OR THE AFFILIATE.

 

9

--------------------------------------------------------------------------------


 


1.43                           LEAVE OF ABSENCE  SHALL MEAN A LEAVE GRANTED BY
THE EMPLOYER OR AN AFFILIATE IN ACCORDANCE WITH ITS STANDARD PERSONNEL POLICIES
APPLIED IN A NONDISCRIMINATORY MANNER TO ALL EMPLOYEES SIMILARLY SITUATED. LEAVE
OF ABSENCE SHALL ALSO INCLUDE AN UNPAID LEAVE UNDER THE FAMILY AND MEDICAL LEAVE
ACT OF 1993.


 


1.44                           NON-HIGHLY COMPENSATED EMPLOYEE  SHALL MEAN AN
EMPLOYEE OF THE COMPANY OR AN AFFILIATE WHO IS NOT A HIGHLY COMPENSATED
EMPLOYEE.


 


1.45                           NORMAL RETIREMENT AGE  SHALL MEAN AGE 65.


 


1.46                           PARTICIPANT  SHALL MEAN AN ELIGIBLE EMPLOYEE WHO
HAS COMMENCED, BUT NOT TERMINATED, PARTICIPATION IN THE PLAN AS PROVIDED IN
ARTICLE II.


 


1.47                           PARTICIPATING AFFILIATE  SHALL MEAN ANY AFFILIATE
WHICH HAS DULY ADOPTED THE PLAN WITH THE CONSENT OF THE COMPANY AND HAS NOT
WITHDRAWN THEREFROM.


 


1.48                           PERIOD OF SERVICE  SHALL MEAN A PERIOD BEGINNING
ON AN EMPLOYEE’S EMPLOYMENT COMMENCEMENT DATE (OR RE-EMPLOYMENT COMMENCEMENT
DATE, AS APPLICABLE) AND ENDING ON THE EMPLOYEE’S SEVERANCE FROM SERVICE DATE.


 


1.49                           PERIOD OF SEVERANCE  SHALL MEAN A PERIOD
BEGINNING ON AN EMPLOYEE’S SEVERANCE FROM SERVICE DATE AND ENDING ON THE DATE
THE EMPLOYEE EARNS AN HOUR OF SERVICE.


 


1.50                           PLAN  SHALL MEAN THE PROFIT-SHARING/401(K) PLAN
FOR EMPLOYEES OF ROCKWOOD SPECIALTIES INC. AND ANY AMENDMENTS THERETO.


 


1.51                           PLAN YEAR  SHALL MEAN THE CALENDAR YEAR.


 


1.52                           PRIMARY EMPLOYEE  SHALL MEAN EACH ELIGIBLE
EMPLOYEE OTHER THAN A SECONDED EMPLOYEE.


 


1.53                           PROFIT-SHARING CONTRIBUTION  SHALL MEAN ANY
CONTRIBUTION MADE TO THE PLAN AND ALLOCATED TO A PARTICIPANT’S PROFIT-SHARING
CONTRIBUTIONS SUBACCOUNT IN ACCORDANCE WITH SECTION 3.1.4.


 


1.54                           PROFIT-SHARING CONTRIBUTIONS SUBACCOUNT  SHALL
MEAN THE SEPARATE SUBACCOUNT ESTABLISHED FOR A PARTICIPANT PURSUANT TO
SECTION 4.1(C).


 


1.55                           REDUCTION IN FORCE  SHALL MEAN THE REDUCTION OF
AN EMPLOYER’S WORKFORCE DUE TO A VOLUNTARY OR INVOLUNTARY TERMINATION OF
EMPLOYMENT WHERE THE PARTICIPANT IS ELIGIBLE TO RECEIVE SEVERANCE PAY AND/OR
SEVERANCE BENEFITS UNDER AN EMPLOYMENT TERMINATION PROGRAM OR SEVERANCE PLAN,
PROGRAM OR ARRANGEMENT OFFERED BY AN EMPLOYER TO AT LEAST 5 PARTICIPANTS WITHIN
A PERIOD NOT EXCEEDING 6 MONTHS.


 


1.56                           ROLLOVER CONTRIBUTION  SHALL MEAN A DIRECT
ROLLOVER OF DISTRIBUTIONS FROM THE FOLLOWING TYPES OF PLANS: QUALIFIED PLANS
DESCRIBED IN CODE SECTION 401(A) OR 403(A), INCLUDING AFTER-TAX EMPLOYEE
CONTRIBUTIONS; ANNUITY CONTRACTS DESCRIBED IN CODE SECTION 403(B), EXCLUDING
AFTER-TAX EMPLOYEE CONTRIBUTIONS; AND ELIGIBLE PLANS UNDER CODE
SECTION 457(B) WHICH ARE MAINTAINED BY A STATE, POLITICAL SUBDIVISION OF A
STATE, OR ANY AGENCY OR INSTRUMENTALITY OF A STATE OR POLITICAL

 

10

--------------------------------------------------------------------------------


 


SUBDIVISION OF A STATE. IN ADDITION, ROLLOVER CONTRIBUTIONS WILL INCLUDE
PARTICIPANT ROLLOVER DISTRIBUTIONS FROM INDIVIDUAL RETIREMENT ACCOUNTS OR
ANNUITIES DESCRIBED IN SECTION 408(A) OR (B) OF THE CODE THAT ARE ELIGIBLE TO BE
ROLLED OVER AND WOULD OTHERWISE BE INCLUDIBLE IN GROSS INCOME.


 


1.57                           ROLLOVER CONTRIBUTIONS SUBACCOUNT  SHALL MEAN THE
SEPARATE SUBACCOUNT ESTABLISHED FOR A PARTICIPANT PURSUANT TO SECTION 4.1(D).


 


1.58                           SECONDED EMPLOYEE  SHALL MEAN AN EMPLOYEE OF THE
EMPLOYER WHO PARTICIPATES IN ANY NON-UNITED STATES PENSION PLAN SPONSORED BY THE
COMPANY OR ANY AFFILIATE.


 


1.59                           SEVERANCE FROM SERVICE DATE  SHALL MEAN THE
EARLIER OF (A) THE DATE THE EMPLOYEE QUITS, RETIRES, IS DISCHARGED, OR DIES, OR
(B) THE FIRST ANNIVERSARY OF THE FIRST DATE OF A PERIOD IN WHICH AN EMPLOYEE IS
ABSENT FOR ANY OTHER REASON; PROVIDED, HOWEVER, THAT AN EMPLOYEE SHALL NOT
EXPERIENCE A SEVERANCE FROM SERVICE DATE WHILE THE EMPLOYEE IS ON LAY-OFF OR
LEAVE OF ABSENCE IF THE EMPLOYEE RETURNS TO EMPLOYMENT IMMEDIATELY FOLLOWING THE
END OF THE LAY-OFF OR LEAVE OF ABSENCE. IF THE EMPLOYEE DOES NOT RETURN TO
EMPLOYMENT IMMEDIATELY FOLLOWING THE END OF THE LAY-OFF OR LEAVE OF ABSENCE,
SUCH EMPLOYEE SHALL BE DEEMED TO HAVE HAD A SEVERANCE FROM SERVICE DATE AS OF
HIS FIRST DAY OF ABSENCE DUE TO LAY-OFF OR LEAVE OF ABSENCE.


 


1.60                           SPOUSAL CONSENT  SHALL MEAN THE WRITTEN CONSENT
OF A PARTICIPANT’S SURVIVING SPOUSE TO AN ELECTION OR DESIGNATION BY THE
PARTICIPANT UNDER THE PLAN. SUCH CONSENT SHALL ACKNOWLEDGE THE EFFECT OF THE
PARTICIPANT’S ELECTION OR DESIGNATION, SHALL SPECIFY THE ALTERNATE BENEFICIARY
OR ALTERNATE FORM OF BENEFIT, AS APPROPRIATE (UNLESS A GENERAL CONSENT IS
EXECUTED), AND SHALL BE WITNESSED BY EITHER A REPRESENTATIVE OF THE
ADMINISTRATIVE COMMITTEE OR A NOTARY PUBLIC. SPOUSAL CONSENT SHALL NOT BE
NECESSARY IF THE PARTICIPANT ESTABLISHES TO THE SATISFACTION OF THE
ADMINISTRATIVE COMMITTEE THAT HE OR SHE HAS NO SPOUSE, HIS OR HER SPOUSE CANNOT
BE LOCATED OR SUCH OTHER CIRCUMSTANCES EXIST AS THE ADMINISTRATIVE COMMITTEE
MAY, IN ACCORDANCE WITH APPLICABLE REGULATIONS, DEEM APPROPRIATE TO WAIVE THE
REQUIREMENT OF SPOUSAL CONSENT. SPOUSAL CONSENT, ONCE GIVEN, MAY BE REVOKED ONLY
WITH THE CONSENT OF THE PARTICIPANT. SPOUSAL CONSENT SHALL BE VALID AND BINDING
ONLY WITH RESPECT TO THE SPOUSE WHO GAVE THE CONSENT.


 


1.61                           SPOUSE  SHALL MEAN THE PERSON LEGALLY MARRIED TO
A PARTICIPANT.


 


1.62                           SURVIVING SPOUSE  SHALL MEAN THE SPOUSE OF A
PARTICIPANT ON THE EARLIER OF: (A) THE DATE OF THE PARTICIPANT’S DEATH; OR
(B) THE PARTICIPANT’S BENEFIT COMMENCEMENT DATE.


 


1.63                           TERMINATION OF EMPLOYMENT  SHALL MEAN THE
VOLUNTARY OR INVOLUNTARY SEVERANCE OF EMPLOYMENT.


 


1.64                           TRUST  SHALL MEAN THE TRUST ESTABLISHED UNDER THE
PLAN IN WHICH PLAN ASSETS ARE HELD.


 


1.65                           TRUST AGREEMENT  SHALL MEAN THE AGREEMENT BETWEEN
THE COMPANY AND THE TRUSTEE WITH RESPECT TO THE TRUST.


 


1.66                           TRUSTEE  SHALL MEAN THE PERSON APPOINTED AS
TRUSTEE PURSUANT TO ARTICLE X, AND ANY SUCCESSOR TRUSTEE.

 

11

--------------------------------------------------------------------------------


 


1.67                           VALUATION DATE  SHALL MEAN EACH BUSINESS DAY OR
SUCH OTHER DATES AS MAY BE SPECIFIED BY THE ADMINISTRATIVE COMMITTEE.


 


1.68                           VESTING SERVICE  SHALL MEAN THE SERVICE CREDITED
TO A PARTICIPANT UNDER SECTION 5.2 FOR PURPOSES OF DETERMINING THE PARTICIPANT’S
VESTED PERCENTAGE IN HIS OR HER ACCOUNT.


 


1.69                           YEAR OF SERVICE  SHALL MEAN, IN DETERMINING
SERVICE TO BE TAKEN INTO ACCOUNT FOR PURPOSES OF ELIGIBILITY TO PARTICIPATE,
VESTING AND BENEFIT ACCRUAL, EACH PERIOD OF SERVICE UNIT WHICH IS
12-CONSECUTIVE-MONTHS.  FOR PURPOSES OF ELIGIBILITY TO PARTICIPATE AND VESTING,
THE PERIOD OF SERVICE SHALL RUN FROM THE EMPLOYMENT COMMENCEMENT DATE (OR
RE-EMPLOYMENT COMMENCEMENT DATE, AS APPLICABLE) UNTIL THE SEVERANCE FROM SERVICE
DATE. FOR PURPOSES OF BENEFIT ACCRUAL, A PERIOD OF SERVICE SHALL RUN FROM THE
DATE THAT A PARTICIPANT COMMENCES PARTICIPATION UNDER THE PLAN UNTIL HIS OR HER
SEVERANCE FROM SERVICE DATE. AN EMPLOYEE SHALL BE CREDITED WITH THE PERIOD OF
TIME WHICH RUNS DURING ANY ABSENCE FROM SERVICE (OTHER THAN FOR REASON OF A
QUIT, RETIREMENT, DISCHARGE OR DEATH) WHICH IS 12 MONTHS OR LESS. PRIOR TO
JANUARY 1, 2002, AN HOUR OF SERVICE WAS DETERMINED UNDER THE GENERAL METHOD OF
CREDITING SERVICE FOR AN EMPLOYEE UNDER TREAS. REG. §2530.200B-2 (I.E., ACTUAL
COUNTING OF HOURS OF SERVICE DURING THE APPLICABLE 12-CONSECUTIVE-MONTH
COMPUTATION PERIOD), AND/OR THE EQUIVALENCIES SET FORTH IN TREAS. REG.
§2530.200B-3.

 

12

--------------------------------------------------------------------------------


 


ARTICLE II


PARTICIPATION


 


2.1                                 ADMISSION AS A PARTICIPANT


 


2.1.1                        EACH ELIGIBLE EMPLOYEE WHO WAS A PARTICIPANT IN THE
PLAN IMMEDIATELY PRIOR TO THE EFFECTIVE DATE SHALL BE A PARTICIPANT IN THE PLAN
AS OF THE EFFECTIVE DATE.


 


2.1.2                        EACH ELIGIBLE EMPLOYEE SHALL BECOME A PARTICIPANT
IN THE PLAN ON THE ENTRY DATE COINCIDING WITH OR NEXT FOLLOWING SUCH ELIGIBLE
EMPLOYEE’S COMPLETION OF AT LEAST ONE MONTH OF EMPLOYMENT, PROVIDED HE OR SHE IS
AN ELIGIBLE EMPLOYEE ON SUCH DATE.  THIS PARAGRAPH SHALL BE INTERPRETED IN
ACCORDANCE WITH THE ELAPSED TIME METHOD SET FORTH IN TREAS. REG. §1.410(A)-7.


 


2.1.3                        NOTWITHSTANDING SECTION 2.1.2 ABOVE, THE COMPANY
MAY, IN ITS DISCRETION, PROVIDE AN EARLIER ENTRY DATE OR GRANT PAST SERVICE
CREDIT FOR ELIGIBILITY PURPOSES TO INDIVIDUALS WHO BECOME EMPLOYEES THROUGH AN
ACQUISITION OF ASSETS OR AN ENTITY BY AN EMPLOYER OR AFFILIATE OR THROUGH A
MERGER OR CONSOLIDATION OF AN ENTITY WITH OR INTO AN EMPLOYER OR AN AFFILIATE OR
ANY OTHER SIMILAR TRANSACTION; PROVIDED, HOWEVER, THAT ANY SUCH PROVISION SHALL
BE SUBJECT TO THE NONDISCRIMINATION REQUIREMENTS OF CODE § 401(A)(4).


 


2.1.4                        EACH PARTICIPANT SHALL BE ENTITLED TO MAKE ELECTIVE
401(K) DEFERRALS, AND EACH PARTICIPANT WHO IS A PRIMARY EMPLOYEE SHALL BE
ENTITLED TO HAVE EMPLOYER MATCHING CONTRIBUTIONS, CONTRIBUTED TO HIS OR HER
ACCOUNT UPON (A) EXECUTION AND DELIVERY TO THE ADMINISTRATIVE COMMITTEE OF A
401(K) ENROLLMENT FORM, AND (B) SUBMISSION OF ANY INFORMATION REASONABLY
REQUIRED BY THE ADMINISTRATIVE COMMITTEE FOR PROPER ADMINISTRATION OF THE PLAN.
ANY PARTICIPANT IN THE PLAN SHALL FOR ALL PURPOSES BE DEEMED CONCLUSIVELY TO
HAVE ASSENTED TO THE PROVISIONS OF THE PLAN.


 


2.1.5                        AN ELIGIBLE EMPLOYEE WHO HAS ATTAINED HIS OR HER
NORMAL RETIREMENT AGE AND WHO CONTINUES AS AN ELIGIBLE EMPLOYEE SHALL CONTINUE
TO BE ELIGIBLE TO ACTIVELY PARTICIPATE IN THE PLAN UNTIL HIS OR HER ACTUAL
RETIREMENT. PARTICIPATION SHALL TERMINATE AS PROVIDED IN SECTION 2.3.


 


2.2                                 REHIRED EMPLOYEES


 


2.2.1                        AN EMPLOYEE WHO HAS A TERMINATION OF EMPLOYMENT
BEFORE EARNING A VESTED INTEREST IN HIS OR HER EMPLOYER-DERIVED ACCOUNT BALANCE
AND WHO AGAIN BECOMES AN EMPLOYEE SHALL LOSE CREDIT FOR HIS OR HER PERIODS OF
SERVICE PRIOR TO SUCH TERMINATION OF EMPLOYMENT IF HIS OR HER PERIOD OF
SEVERANCE EQUALS OR EXCEEDS THE GREATER OF FIVE YEARS OR HIS OR HER PERIODS OF
SERVICE PRIOR TO SUCH TERMINATION OF EMPLOYMENT. THIS PARAGRAPH SHALL BE
INTERPRETED IN ACCORDANCE WITH THE ELAPSED TIME METHOD SET FORTH IN TREAS. REG
§1.410(A)-7.


 


2.2.2                        IF A PARTICIPANT WHO HAS A TERMINATION OF
EMPLOYMENT AGAIN BECOMES AN ELIGIBLE EMPLOYEE AND HIS OR HER PRIOR YEARS OF
SERVICE (I.E., PERIOD OF SERVICE) ARE NOT DISREGARDED UNDER SECTION 2.2.1, THEN
HE OR SHE SHALL AGAIN BECOME A PARTICIPANT IN THE PLAN AS OF THE FIRST DATE ON
WHICH HE OR SHE AGAIN BECOMES AN ELIGIBLE EMPLOYEE. HOWEVER, NO ELECTIVE
401(K) DEFERRALS OR EMPLOYER MATCHING CONTRIBUTIONS SHALL BE CONTRIBUTED TO HIS
OR HER ACCOUNT UNTIL THE FIRST

 

13

--------------------------------------------------------------------------------


 


PAYROLL PERIOD AFTER HE OR SHE HAS AGAIN EXECUTED AND DELIVERED A
401(K) ENROLLMENT FORM IN ACCORDANCE WITH SECTION 2.1.4 ABOVE.


 


2.2.3                        IF AN EMPLOYEE OR PARTICIPANT WHO HAS A TERMINATION
OF EMPLOYMENT AGAIN BECOMES AN ELIGIBLE EMPLOYEE AND HIS OR HER PRIOR YEARS OF
SERVICE (I.E., PERIOD OF SERVICE) ARE DISREGARDED UNDER SECTION 2.2.1, THEN HE
OR SHE SHALL BE TREATED AS A NEW EMPLOYEE.


 


2.2.4                        A FORMER EMPLOYEE WHO HAS A TERMINATION OF
EMPLOYMENT AND SUBSEQUENTLY PERFORMS AN HOUR OF SERVICE WITHIN 12 MONTHS OF HIS
OR HER SEVERANCE FROM SERVICE DATE, SUCH EMPLOYEE’S PERIOD OF SEVERANCE SHALL
INSTEAD BE INCLUDED AS PART OF HIS OR HER PERIOD OF SERVICE FOR PURPOSES OF
PARTICIPATION AND VESTING. THIS PARAGRAPH SHALL BE INTERPRETED IN ACCORDANCE
WITH THE SERVICE SPANNING RULES SET FORTH IN TREAS. REG §1.410(A)-7.


 


2.3                                 TERMINATION OF PARTICIPATION


 

An individual shall cease to be a Participant on the earliest of:

 

(A)                             PAYMENT TO HIM OR HER OR ON HIS OR HER BEHALF OF
ALL VESTED BENEFITS DUE TO HIM OR HER UNDER THE PLAN AT A TIME WHEN HE OR SHE IS
NO LONGER ELIGIBLE FOR ANY FUTURE CONTRIBUTIONS;

 

(B)                            HIS OR HER TERMINATION OF EMPLOYMENT WHEN HE OR
SHE HAS NO VESTED INTEREST IN HIS OR HER ACCOUNT; OR

 

(C)                             HIS OR HER DEATH.

 


2.4                                 ROLLOVER MEMBERSHIP


 

An Eligible Employee who makes a Rollover Contribution in accordance with
Section 3.5 shall become a Participant as of the date of such contribution even
if he or she has not yet satisfied the requirements of Section 2.1; provided,
however, that such an Eligible Employee shall be a Participant only with respect
to his or her Rollover Contributions Subaccount and shall not be eligible to
make or receive any other type of contribution under the Plan until he or she
has satisfied the requirements under Section 2.1.

 

14

--------------------------------------------------------------------------------


 


ARTICLE III


CONTRIBUTIONS


 


3.1                                 EMPLOYER CONTRIBUTIONS


 


3.1.1                        SUBJECT TO THE LIMITATIONS SET FORTH IN THIS
ARTICLE III, THE EMPLOYER SHALL CONTRIBUTE TO THE TRUST AN AMOUNT EQUAL TO THE
SUM OF:


 

(A)                             ELECTIVE 401(K) DEFERRALS IN SUCH AMOUNT AS
DETERMINED IN ACCORDANCE WITH SECTION 3.1.2;

 

(B)                            EMPLOYER MATCHING CONTRIBUTIONS IN SUCH AMOUNT AS
DETERMINED IN ACCORDANCE WITH SECTION 3.1.3; AND

 

(C)                             PROFIT-SHARING CONTRIBUTIONS IN SUCH AMOUNT, IF
ANY, AS DETERMINED IN ACCORDANCE WITH SECTION 3.1.4.

 


3.1.2                        ELECTIVE 401(K) DEFERRALS


 

(A)                             SUBJECT TO THE LIMITATIONS SET FORTH IN SECTIONS
3.3, 3.8 AND 3.9, THE EMPLOYER SHALL CONTRIBUTE TO THE TRUST ON BEHALF OF EACH
OF ITS EMPLOYEES WHO HAS A 401(K) ELECTION IN EFFECT FOR ANY PAYROLL PERIOD AN
AMOUNT EQUAL TO THE DEFERRAL PERCENTAGE ELECTED BY EACH SUCH PARTICIPANT ON HIS
OR HER 401(K) ELECTION, MULTIPLIED BY HIS OR HER COMPENSATION FOR THE PAYROLL
PERIOD. THE AMOUNT ELECTED BY A PARTICIPANT PURSUANT TO A 401(K) ELECTION CANNOT
BE LESS THAN 1 % OR GREATER THAN 25% (IN 1 % INCREMENTS) OF THE PARTICIPANT’S
COMPENSATION. THE 401(K) ELECTION SHALL BE MADE ON A FORM PROVIDED BY THE
ADMINISTRATIVE COMMITTEE. A PARTICIPANT MAY ELECT TO CHANGE THE PERCENTAGE OF
HIS OR HER ELECTIVE 401(K) DEFERRAL EFFECTIVE AS OF ANY CHANGE DATE BY FILING
THE APPROPRIATE FORM WITH THE ADMINISTRATIVE COMMITTEE ON OR BEFORE THE DEADLINE
ESTABLISHED BY THE ADMINISTRATIVE COMMITTEE FOR FILING SUCH FORM. A PARTICIPANT
MAY ELECT TO CANCEL ANY 401(K) ELECTION AT ANY TIME BY FILING THE APPROPRIATE
FORM WITH THE ADMINISTRATIVE COMMITTEE, AND SUCH ELECTION SHALL BECOME EFFECTIVE
AS SOON AS PRACTICABLE. A PARTICIPANT WHO ELECTS TO CANCEL HIS OR HER ELECTIVE
401(K) DEFERRALS MAY ELECT TO RESUME SUCH DEFERRALS AS OF ANY CHANGE DATE
FOLLOWING SUCH CANCELLATION BY FILING A NEW 401(K) ELECTION WITH THE
ADMINISTRATIVE COMMITTEE. THE ADMINISTRATIVE COMMITTEE MAY REDUCE THE AMOUNT OF
ANY 401(K) ELECTION OR MAY MAKE SUCH OTHER MODIFICATIONS AS NECESSARY SO THAT
THE PLAN COMPLIES WITH THE PROVISIONS OF CODE SECTION 401 AND ALL CONTRIBUTIONS
ARE CURRENTLY DEDUCTIBLE UNDER CODE SECTION 404. ALL CONTRIBUTIONS PURSUANT TO A
401(K) ELECTION SHALL BE MADE BY REDUCING THE PARTICIPANT’S COMPENSATION FOR
EACH PAYROLL PERIOD BY THE AMOUNT DETERMINED PURSUANT TO THE 401(K) ELECTION.
THE ADMINISTRATIVE COMMITTEE MAY ESTABLISH SUCH ADDITIONAL RULES AND PROCEDURES
WITH RESPECT TO THE MAKING, CHANGING AND RESUMPTION OF CONTRIBUTIONS PURSUANT TO
401(K) ELECTIONS (INCLUDING SUSPENSION FROM CONTRIBUTIONS) AS IT SHALL
DETERMINE.

 

(B)                            NOTWITHSTANDING PARAGRAPH (A) ABOVE, AND AS SOON
AS IS PRACTICABLE AS DETERMINED BY THE ADMINISTRATIVE COMMITTEE, ALL EMPLOYEES
WHO ARE ELIGIBLE TO MAKE ELECTIVE 401(K) DEFERRALS AND WHO HAVE ATTAINED AGE 50
BEFORE THE CLOSE OF THE PLAN YEAR SHALL BE ELIGIBLE TO MAKE CATCH-UP
CONTRIBUTIONS IN ACCORDANCE WITH, AND SUBJECT TO THE LIMITATIONS OF, CODE
SECTION 414(V).

 

15

--------------------------------------------------------------------------------


 

Such catch-up contributions shall not be taken into account for purposes of the
provisions of the Plan implementing the required limitations of Code Sections
402(g) and 415. The Plan shall not be treated as failing to satisfy the
provisions of the Plan implementing the requirements of Code Sections 401(k)(3),
401(k)(11), 401(k)(12), 410(b), or 416, as applicable, by reason of making such
catch-up contributions. This paragraph (b) shall apply only if all other
applicable employer plans (within the meaning of Code Section 414(v)(6)(A)) of
the Company and the Affiliates permit all eligible participants (within the
meaning of Code Section 414(v)(5)) to make the same catch-up elections, as
required under Code Section 414(v)(4); provided, however, that no eligible
participant shall be permitted to make catch-up contributions under more than
one applicable employer plan.

 

(C)                             NOTWITHSTANDING ANY PROVISION OF THE PLAN TO THE
CONTRARY, EXCEPT FOR OCCASIONAL, BONA FIDE ADMINISTRATIVE CONSIDERATIONS,
ELECTIVE 401(K) DEFERRALS MADE PURSUANT TO AN ELECTION UNDER PARAGRAPH (A) ABOVE
SHALL NOT PRECEDE THE EARLIER OF (1) THE PERFORMANCE OF SERVICES RELATING TO
SUCH ELECTIVE 401(K) DEFERRALS, AND (2) WHEN THE COMPENSATION SUBJECT TO SUCH
ELECTIVE 401(K) DEFERRAL ELECTION WOULD BE CURRENTLY AVAILABLE TO THE EMPLOYEE
IN THE ABSENCE OF AN ELECTION TO DEFER.

 


3.1.3                        EMPLOYER MATCHING CONTRIBUTIONS


 

Subject to the limitations set forth in Sections 3.4, 3.8 and 3.9, Employer
Matching Contributions shall be made by the Employer to the Trust on behalf of
each of its Primary Employees, who has participated in the Plan for at least
three months and who has a 401(k) Election in effect for any payroll period, in
an amount equal to 50% of the Participant’s Elective 401(k) Deferral, up to 6%
of the Participant’s Compensation, made for the payroll period. An Employer
Matching Contribution shall not be made with respect to a Participant’s Elective
401(k) Deferrals in excess of 6% of his or her Compensation for any payroll
period.

 

Subject to the limitations set forth in Sections 3.4 and 3.8, Employer Matching
Contributions also shall be made by the Employer to the Trust on behalf of each
of its Primary Employees who has elected to make a catch-up contribution
pursuant to Section 3.1.2(b) in an amount equal to 50% of the Participant’s
catch-up contribution. However, in no event shall the total Employer Matching
Contributions made on behalf of any Participant exceed 6% of his or her
Compensation.

 

In addition to the Employer Matching Contributions provided in the preceding
paragraphs, a “True-Up Employer Matching Contribution” shall be made for the
benefit of each eligible Participant (as provided below), with respect to each
Plan Year beginning on or after January 1, 2007.  The True-Up Employer Marching
Contribution amount shall be difference between subsection (a) and (b) below, if
any:

 

(A)                             THE AMOUNT RESULTING FROM RECALCULATING THE
EMPLOYER MATCHING CONTRIBUTION FOR THE APPLICABLE PLAN YEAR BY ASSUMING THAT IT
IS AN AMOUNT EQUAL TO 50% OF THE PARTICIPANT’S ELECTIVE 401(K) DEFERRAL, UP TO
6% OF THE PARTICIPANT’S TOTAL COMPENSATION FOR THE APPLICABLE PLAN YEAR (RATHER
THAN ANY PAYROLL PERIOD); PROVIDED, HOWEVER, THAT THE RESULTING EMPLOYER
MATCHING CONTRIBUTION AMOUNT SHALL NOT EXCEED 6% OF THE PARTICIPANT’S
COMPENSATION FOR SUCH

 

16

--------------------------------------------------------------------------------


 

Plan Year.  Any Elective 401(k) Deferral distributed to a Participant pursuant
to Sections 3.3.1, 3.3.2 and 3.3.3 shall not be considered for this calculation.

 

(B)                            THE ACTUAL EMPLOYER MATCHING CONTRIBUTION
CREDITED TO THE PARTICIPANT’S EMPLOYER MATCHING CONTRIBUTION SUBACCOUNT FOR THE
APPLICABLE PLAN YEAR.  AN EMPLOYER MATCHING CONTRIBUTIONS FORFEITED IN
CONNECTION WITH THE DISTRIBUTION OF ELECTIVE 401(K) DEFERRALS PURSUANT TO
SECTION 3.3.1, 3.3.2 AND 3.3.3 SHALL NOT BE CONSIDERED FOR THIS CALCULATION. 
FURTHER, ANY EMPLOYER MATCHING CONTRIBUTION DISTRIBUTED OR FORFEITED PURSUANT TO
THE SECTION 3.4.1, 3.4.2 AND 3.4.3 SHALL NOT BE CONSIDERED FOR THIS CALCULATION.

 

In no event shall the total Employer Matching Contribution and True-Up Employer
Matching Contribution for the applicable Plan Year shall not exceed 6% of the
Participant’s Compensation for such Plan Year.  True-Up Employer Matching
Contributions shall be subject to the applicable limits imposed by the Code.

 

The True-Up Employer Matching Contribution calculation shall be performed as
soon as administratively practicable following the end of each applicable Plan
Year.  A Participant shall be eligible to receive a True-Up Employer Matching
Contribution (if any) for the applicable Plan Year if he or she was eligible for
Employer Matching Contributions for such Plan Year.  True-Up Employer Matching
Contributions, if any, shall be contributed to the Plan without adjustment for
any earnings and/or losses.

 


3.1.4                        PROFIT-SHARING CONTRIBUTIONS


 

(A)                             SUBJECT TO THE LIMITATIONS SET FORTH IN SECTIONS
3.8 AND 3.9, FOR EACH PLAN YEAR, THE EMPLOYER MAY CONTRIBUTE TO THE PLAN AN
AMOUNT, IF ANY, TO BE DETERMINED BY EMPLOYER IN ITS SOLE AND ABSOLUTE
DISCRETION. ANY SUCH CONTRIBUTION BY AN EMPLOYER SHALL BE ALLOCATED AMONG EACH
EMPLOYEE OF THE CONTRIBUTING EMPLOYER DURING THE PLAN YEAR WHO:

 

(I)                                 PRIOR TO JANUARY 1, 2002, IS EMPLOYED IN
“ELIGIBLE EMPLOYMENT” (AS DEFINED BELOW) ON THE LAST DAY OF THE PLAN YEAR AND IS
CREDITED WITH AT LEAST 1,000 HOURS OF SERVICE FOR SUCH PLAN YEAR;

 

(II)                              EFFECTIVE AS OF JANUARY 1, 2002, IS EMPLOYED
IN “ELIGIBLE EMPLOYMENT” (AS DEFINED BELOW) ON THE LAST DAY OF THE PLAN YEAR AND
IS CREDITED WITH A PERIOD OF SERVICE OF AT LEAST 6 MONTHS DURING SUCH PLAN YEAR;

 

(III)                          IS ON A LEAVE OF ABSENCE ON THE LAST DAY OF THE
PLAN YEAR, PROVIDED THE PRIMARY EMPLOYEE WAS EMPLOYED IN “ELIGIBLE EMPLOYMENT”‘
IMMEDIATELY PRIOR TO SUCH LEAVE OF ABSENCE;

 

(IV)                               DIED OR BECAME DISABLED DURING THE PLAN YEAR
AT A TIME WHEN HE OR SHE WAS EMPLOYED IN “ELIGIBLE EMPLOYMENT;” OR

 

(V)                             TERMINATED EMPLOYMENT DURING THE PLAN YEAR ON OR
AFTER ATTAINMENT OF NORMAL RETIREMENT AGE AT A TIME WHEN HE OR SHE WAS EMPLOYED
IN “ELIGIBLE EMPLOYMENT.”

 

17

--------------------------------------------------------------------------------


 

For purposes of this Section 3.1.4, “eligible employment” shall mean employment
as a Primary Employee or employment with an Affiliate that is not an Employer in
a position under which the Employee would be a Primary Employee if the Affiliate
were an Employer.

 

(B)                            PROFIT-SHARING CONTRIBUTIONS WITH RESPECT TO ANY
PLAN YEAR SHALL BE ALLOCATED TO THE PROFIT-SHARING CONTRIBUTIONS SUBACCOUNT OF
EACH EMPLOYEE ELIGIBLE FOR SUCH AN ALLOCATION UNDER (A) ABOVE ACCORDING TO THE
RATIO THAT THE EMPLOYEE’S COMPENSATION FROM THE EMPLOYER FOR THE PORTION OF THE
PLAN YEAR THAT HE OR SHE WAS AN EMPLOYEE BEARS TO THE AGGREGATE OF SUCH
COMPENSATION OF ALL EMPLOYEES ELIGIBLE FOR SUCH AN ALLOCATION.

 


3.2                                 AFTER-TAX CONTRIBUTIONS


 

No Participant after-tax contributions shall be required or permitted under the
Plan.

 


3.3                                 ELECTIVE 401(K) DEFERRAL LIMITATIONS


 


3.3.1                        ELECTIVE 401(K) DEFERRAL LIMITS


 

Elective 401(k) Deferrals shall be subject to the following:

 

(A)                                  CODE SECTION 402(G) DOLLAR LIMIT

 

A Participant’s Elective 401(k) Deferrals made under this Plan and his or her
elective deferrals made under all other plans of the Company and its Affiliates
during any taxable year shall not exceed the adjusted limit imposed on elective
deferrals for such year under Code Section 402(g). This limit shall not apply to
the extent permitted under Plan Section 3.1.2(a) and Code Section 414(v).

 

A Participant may claim Excess Deferrals for any taxable year by filing a
written claim with the Administrative Committee not later than the March 1
following the taxable year for which the Excess Deferrals were contributed. Any
such claim shall specify the amount of the Participant’s Excess Deferrals for
the year and shall be accompanied by the Participant’s written statement that,
if such amounts are not distributed, such Excess Deferrals, when added to
amounts deferred under other plans or arrangements described in Code
Section 402(g)(3) (whether or not maintained by the Company or an Affiliate),
will exceed the limit imposed on the Participant by Code Section 402(g) for the
year in which the deferral occurred. Excess Deferrals shall be distributed in
accordance with Section 3.3.2 below.

 

(B)                            AVERAGE ACTUAL DEFERRAL PERCENTAGE TEST

 

The Average Actual Deferral Percentage for Eligible Participants who are Highly
Compensated Employees for any Plan Year must satisfy one of the following tests:

 

(I)                                     THE AVERAGE ACTUAL DEFERRAL PERCENTAGE
FOR ELIGIBLE PARTICIPANTS WHO ARE HIGHLY COMPENSATED EMPLOYEES FOR THE PLAN YEAR
SHALL NOT EXCEED THE AVERAGE ACTUAL

 

18

--------------------------------------------------------------------------------


 

DEFERRAL PERCENTAGE FOR ELIGIBLE PARTICIPANTS WHO WERE NON-HIGHLY COMPENSATED
EMPLOYEES FOR THE PRIOR PLAN YEAR MULTIPLIED BY 1.25; OR

 

(II)                                  THE AVERAGE ACTUAL DEFERRAL PERCENTAGE FOR
ELIGIBLE PARTICIPANTS WHO ARE HIGHLY COMPENSATED EMPLOYEES FOR THE PLAN YEAR
SHALL NOT EXCEED THE AVERAGE ACTUAL DEFERRAL PERCENTAGE FOR ELIGIBLE
PARTICIPANTS WHO WERE NON-HIGHLY COMPENSATED EMPLOYEES FOR THE PRIOR PLAN YEAR
MULTIPLIED BY 2.0, PROVIDED THAT THE EXCESS OF THE AVERAGE ACTUAL DEFERRAL
PERCENTAGE FOR ELIGIBLE PARTICIPANTS WHO ARE HIGHLY COMPENSATED EMPLOYEES OVER
THE PRIOR PLAN YEAR’S AVERAGE ACTUAL DEFERRAL PERCENTAGE FOR ELIGIBLE
PARTICIPANTS WHO WERE NON-HIGHLY COMPENSATED EMPLOYEES IS NOT MORE THAN TWO
PERCENTAGE POINTS.

 

At the Company’s election, the current Plan Year’s Average Actual Deferral
Percentage data for Eligible Participants who are Non-Highly Compensated
Employees may be used; provided, however, that if an election to use current
Plan Year data is made, it cannot be changed except as provided by the Secretary
of the Treasury.

 

This Section 3.3.1(b) shall not apply to the extent permitted under Plan
Section 3.1.2(a) and Code Section 414(v).

 

(C)                                  AGGREGATION OF ELECTIVE 401(K) DEFERRALS

 

(I)                                     FOR PURPOSES OF THIS SECTION 3.3.1, THE
ACTUAL DEFERRAL PERCENTAGE FOR ANY ELIGIBLE PARTICIPANT WHO IS A HIGHLY
COMPENSATED EMPLOYEE FOR THE PLAN YEAR AND WHO IS ELIGIBLE TO HAVE ELECTIVE
401(K) DEFERRALS ALLOCATED TO HIS OR HER ACCOUNT UNDER TWO OR MORE PLANS OR
ARRANGEMENTS DESCRIBED IN CODE SECTION 401(K) THAT ARE MAINTAINED BY THE COMPANY
OR AN AFFILIATE SHALL BE DETERMINED AS IF ALL SUCH ELECTIVE 401(K) DEFERRALS
WERE MADE UNDER A SINGLE ARRANGEMENT.

 

(II)                                  IN THE EVENT THAT THIS PLAN SATISFIES THE
REQUIREMENTS OF CODE SECTIONS 401(K), 401(A)(4), OR 410(B) ONLY IF AGGREGATED
WITH ONE OR MORE OTHER PLANS, OR IF ONE OR MORE OTHER PLANS SATISFY THE
REQUIREMENTS OF SUCH CODE SECTIONS ONLY IF AGGREGATED WITH THIS PLAN, THEN THIS
SECTION SHALL BE APPLIED BY DETERMINING AVERAGE ACTUAL DEFERRAL PERCENTAGES AS
IF ALL SUCH PLANS WERE A SINGLE PLAN.

 


3.3.2                        DISTRIBUTION OF EXCESS DEFERRALS


 

(A)                                  NOTWITHSTANDING ANY OTHER PROVISION OF THE
PLAN, EXCESS DEFERRALS, PLUS ANY INCOME AND MINUS ANY LOSS ALLOCABLE THERETO,
SHALL BE DISTRIBUTED NO LATER THAN APRIL 15 FOLLOWING THE CLOSE OF THE TAXABLE
YEAR FOR WHICH THE PARTICIPANT’S EXCESS DEFERRALS WERE CONTRIBUTED. EXCESS
DEFERRALS MAY BE RETURNED DURING THE TAXABLE YEAR IN WHICH THEY WERE MADE ONLY
IF DESIGNATED AS EXCESS DEFERRALS. THE INCOME OR LOSS ALLOCABLE TO EXCESS
DEFERRALS SHALL BE DETERMINED THROUGH THE END OF THE TAXABLE YEAR TO WHICH THE
CONTRIBUTIONS RELATE BY THE ADMINISTRATIVE COMMITTEE IN ACCORDANCE WITH
APPLICABLE REGULATIONS.

 

For taxable years beginning on or after January 1, 2007, gap-period earnings
shall be included with the distribution of Excess Deferrals (as defined in Code
Section 402(g)(2)(A) to

 

19

--------------------------------------------------------------------------------


 

the extent the Participant is or would be credited with an allocable gain or
loss on such Excess Deferrals for the gap-period, if the total amount were to be
distributed.  Any income and/or losses earned during the gap-period shall be
allocated to all Participants and to all corrective distributions for the
taxable year in a consistent and non-discriminatory manner. The gap period
income and/or losses allocable to a Participant’s Excess Deferrals shall be
determined by any one of the methods provided in Treas. Reg. §1.402(g)-1(e)(5). 
However, if contrary legal guidance is promulgated after April 30, 2007, then
excess deferrals shall be adjusted for income and/or losses only to the extent
mandated by such guidance.  For purposes of this paragraph, the “gap period”
means the period between the close of the applicable Plan Year and prior to the
distribution; provided, however, that income or loss for the “gap period” may be
determined as of a date that is no more than seven days before the date of
distribution.

 

(B)                            EMPLOYER MATCHING CONTRIBUTIONS RELATED TO EXCESS
DEFERRALS, TOGETHER WITH ANY ALLOCABLE INCOME OR LOSS, SHALL BE FORFEITED AND
USED TO REDUCE EMPLOYER MATCHING CONTRIBUTIONS AND PROFIT-SHARING CONTRIBUTIONS.
FOR THIS PURPOSE, EXCESS DEFERRALS SHALL BE DEEMED ATTRIBUTABLE FIRST TO
UNMATCHED ELECTIVE 401(K) DEFERRALS.

 


3.3.3                        DISTRIBUTION OF EXCESS CONTRIBUTIONS


 

Notwithstanding any other provision of the Plan, Excess Contributions, plus any
income and minus any loss allocable thereto, shall be distributed no later than
the last day of the close of the Plan Year following the Plan Year for which the
Excess Contributions were made in accordance with the following:

 

(A)                                  THE EXCESS CONTRIBUTIONS WITH RESPECT TO
HIGHLY COMPENSATED EMPLOYEES SHALL BE DISTRIBUTED IN ACCORDANCE WITH THE
FOLLOWING PROCEDURE.

 

(I)                                     THE TOTAL AMOUNT OF EXCESS CONTRIBUTIONS
FOR ALL AFFECTED HIGHLY COMPENSATED EMPLOYEES SHALL BE CALCULATED IN ACCORDANCE
WITH SECTION 1.34.

 

(II)                                  THE ELECTIVE 401(K) DEFERRALS OF THE
HIGHLY COMPENSATED EMPLOYEE WITH THE HIGHEST DOLLAR AMOUNT OF ELECTIVE
401(K) DEFERRALS FOR THE PLAN YEAR SHALL BE REDUCED BY THE AMOUNT REQUIRED TO
CAUSE THAT HIGHLY COMPENSATED EMPLOYEE’S ELECTIVE 401(K) DEFERRALS TO EQUAL THE
DOLLAR AMOUNT OF ELECTIVE COMPENSATED EMPLOYEE WITH THE NEXT HIGHEST DOLLAR
AMOUNT OF ELECTIVE 401(K) DEFERRALS.  THIS AMOUNT IS THEN DISTRIBUTED TO SUCH
HIGHLY COMPENSATED EMPLOYEE WITH THE HIGHEST DOLLAR AMOUNT OF ELECTIVE
401(K) DEFERRALS.  HOWEVER, IF A LESSER REDUCTION UNDER THIS
SECTION 3.3.3(A)(II) WOULD EQUAL THE TOTAL EXCESS CONTRIBUTIONS, THEN SUCH
LESSER REDUCTION AMOUNT SHALL BE DISTRIBUTED.

 

(III)                               NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS SECTION, PRIOR TO THE DISTRIBUTION OF ANY EXCESS CONTRIBUTIONS, ALL OR A
PART OF THE EXCESS CONTRIBUTIONS, AS APPLICABLE, SHALL BE RECHARACTERIZED AS
CATCH-UP CONTRIBUTIONS FOR CATCH-UP CONTRIBUTION ELIGIBLE PARTICIPANTS, UP TO
THE CATCH-UP CONTRIBUTIONS LIMIT FOR THE APPOLICABLE PLAN YEAR IN ACCORDANCE
WITH THE REQUIREMENTS OF TREASURY REGULATION SECTION 1.414(V)-1(D)(2)(III).

 

20

--------------------------------------------------------------------------------


 

(IV)                               IF THE TOTAL DOLLAR AMOUNT DISTRIBUTED IS
LESS THAN THE TOTAL EXCESS CONTRIBUTIONS FOR THE PLAN YEAR FOR ALL AFFECTED
HIGHLY COMPENSATED EMPLOYEES THE PROCESS DESCRIBED IN THIS
SECTION 3.3.3(A)(II) SHALL BE REPEATED UNTIL THE TOTAL DOLLAR AMOUNT DISTRIBUTED
EQUALS THE EXCESS CONTRIBUTIONS FOR THE YEAR.

 

(B)                            THE INCOME OR LOSS ALLOCABLE TO EXCESS
CONTRIBUTIONS SHALL BE DETERMINED THROUGH THE END OF THE PLAN YEAR TO WHICH THE
CONTRIBUTIONS RELATE BY THE ADMINISTRATIVE COMMITTEE IN ACCORDANCE WITH
APPLICABLE REGULATIONS. EFFECTIVE AS OF JANUARY 1, 2006, THE INCOME OR LOSS
ALLOCABLE TO EXCESS CONTRIBUTIONS SHALL BE DETERMINED IN ACCORDANCE WITH THE
REQUIREMENTS OF TREASURY REGULATION SECTION 1.401(K)-2(B)(2)(IV) AS FOLLOWS: 
THE INCOME OR LOSS ATTRIBUTABLE TO THE EXCESS CONTRIBUTIONS SHALL BE THE SUM OF
(I) THE INCOME OR LOSS ON SUCH CONTRIBUTIONS FOR THE PLAN YEAR, DETERMINED UNDER
ANY REASONABLE METHOD, AND (II) THE INCOME OR LOSS ON SUCH EXCESS CONTRIBUTIONS
FOR THE “GAP PERIOD”, DETERMINED UNDER SUCH REASONABLE METHOD.  ANY REASONABLE
METHOD USED TO DETERMINE INCOME OR LOSS HEREUNDER SHALL BE USED CONSISTENTLY FOR
ALL PARTICIPANTS AND FOR ALL CORRECTIVE DISTRIBUTIONS UNDER THE PLAN FOR THE
APPLICABLE PLAN YEAR.  FOR PURPOSES OF THIS PARAGRAPH, THE “GAP PERIOD” MEANS
THE PERIOD BETWEEN THE CLOSE OF THE APPLICABLE PLAN YEAR AND PRIOR TO THE
DISTRIBUTION; PROVIDED, HOWEVER, THAT INCOME OR LOSS FOR THE “GAP PERIOD” MAY BE
DETERMINED AS OF A DATE THAT IS NO MORE THAN SEVEN DAYS BEFORE THE DATE OF
DISTRIBUTION.  NOTWITHSTANDING ANYTHING IN THIS PARAGRAPH TO THE CONTRARY, THE
ADMINISTRATIVE COMMITTEE MAY ELECT, IN A NON-DISCRIMINATORY MANNER, NOT TO
DISTRIBUTE “GAP PERIOD” INCOME WITH RESPECT TO ANY PLAN YEAR BEGINNING ON OR
AFTER JANUARY 1, 2008.

 

(C)                             EMPLOYER MATCHING CONTRIBUTIONS RELATED TO
EXCESS CONTRIBUTIONS, TOGETHER WITH ANY ALLOCABLE INCOME OR LOSS, SHALL BE
FORFEITED AND USED TO REDUCE EMPLOYER MATCHING CONTRIBUTIONS AND PROFIT-SHARING
CONTRIBUTIONS. FOR THIS PURPOSE, EXCESS CONTRIBUTIONS SHALL BE DEEMED
ATTRIBUTABLE FIRST TO UNMATCHED ELECTIVE 401(K) DEFERRALS.

 


3.4                                 EMPLOYER MATCHING CONTRIBUTION LIMITATIONS


 


3.4.1                        LIMIT ON EMPLOYER MATCHING CONTRIBUTIONS


 

For each Plan Year, Employer Matching Contributions shall be subject to the
following provisions:

 

(A)                                  CONTRIBUTION PERCENTAGE TEST

 

For Employer Matching Contributions made on behalf of Highly Compensated
Employees for each Plan Year, the Average Contribution Percentage for Primary
Employees who are Highly Compensated Employees for the Plan Year must not exceed
the greater of:

 

(I)                                     THE AVERAGE CONTRIBUTION PERCENTAGE FOR
PRIMARY EMPLOYEES WHO WERE NON-HIGHLY COMPENSATED EMPLOYEES FOR THE PRIOR PLAN
YEAR, MULTIPLIED BY 1.25; OR

 

(II)                                  THE LESSER OF (A) THE AVERAGE CONTRIBUTION
PERCENTAGE FOR PRIMARY EMPLOYEES WHO WERE NON-HIGHLY COMPENSATED EMPLOYEES FOR
THE PRIOR PLAN YEAR, MULTIPLIED BY 2.0; OR (B) THE PRIOR PLAN YEAR’S AVERAGE
CONTRIBUTION PERCENTAGE FOR

 

21

--------------------------------------------------------------------------------


 

Primary Employees who were Non-Highly Compensated Employees plus two percentage
points.

 

At the Company’s election, the current Plan Year’s Average Contribution
Percentage data for Primary Employees who are Non-Highly Compensated Employees
may be used; provided, however, that if an election to use prior Plan Year data
is made, it cannot be changed except as provided by the Secretary of the
Treasury.

 

(B)                                 AGGREGATION OF CONTRIBUTIONS

 

(I)                                     FOR PURPOSES OF THIS SECTION 3.4.1, THE
CONTRIBUTION PERCENTAGE FOR ANY PRIMARY EMPLOYEE WHO IS A HIGHLY COMPENSATED
EMPLOYEE FOR THE PLAN YEAR AND WHO IS ELIGIBLE TO RECEIVE MATCHING CONTRIBUTIONS
OR TO MAKE EMPLOYEE AFTER-TAX CONTRIBUTIONS UNDER ONE OR MORE OTHER PLANS
DESCRIBED IN CODE SECTION 401 (A) THAT ARE MAINTAINED BY THE COMPANY OR AN
AFFILIATE SHALL BE DETERMINED AS IF ALL SUCH CONTRIBUTIONS WERE MADE UNDER A
SINGLE PLAN AGGREGATED WITH THIS PLAN.

 

(II)                                  IN THE EVENT THAT THIS PLAN SATISFIES THE
REQUIREMENTS OF CODE SECTIONS 401(M), 401(A)(4), OR 410(B) ONLY IF AGGREGATED
WITH ONE OR MORE OTHER PLANS, OR IF ONE OR MORE OTHER PLANS SATISFY THE
REQUIREMENTS OF SUCH CODE SECTIONS ONLY IF AGGREGATED WITH THIS PLAN, THEN THIS
SECTION SHALL BE APPLIED BY DETERMINING AVERAGE CONTRIBUTION PERCENTAGES AS IF
ALL SUCH PLANS WERE A SINGLE PLAN.

 


3.4.2                        DISTRIBUTION OF EXCESS AGGREGATE CONTRIBUTIONS


 

Notwithstanding any other provisions of the Plan, Excess Aggregate
Contributions, plus any income and minus any loss allocable thereto, shall be
distributed or forfeited to the extent not vested no later than the last day of
the close of the Plan Year following the Plan Year for which the Excess
Aggregate Contributions were made in accordance with the following:

 

(A)                                  THE EXCESS AGGREGATE CONTRIBUTIONS WITH
RESPECT TO HIGHLY COMPENSATED EMPLOYEES SHALL BE DISTRIBUTED IN ACCORDANCE WITH
THE FOLLOWING PROCEDURE.

 

(I)                                     THE TOTAL AMOUNT OF EXCESS CONTRIBUTIONS
FOR ALL AFFECTED HIGHLY COMPENSATED EMPLOYEES SHALL BE CALCULATED IN ACCORDANCE
WITH SECTION 1.33.

 

(II)                                  THE EMPLOYER MATCHING CONTRIBUTIONS OF THE
HIGHLY COMPENSATED EMPLOYEE WITH THE HIGHEST DOLLAR AMOUNT OF EMPLOYER MATCHING
CONTRIBUTIONS FOR THE PLAN YEAR SHALL BE REDUCED BY THE AMOUNT REQUIRED TO CAUSE
THAT HIGHLY COMPENSATED EMPLOYEE’S EMPLOYER MATCHING CONTRIBUTIONS TO EQUAL THE
DOLLAR AMOUNT OF EMPLOYER MATCHING CONTRIBUTIONS OF THE HIGHLY COMPENSATED
EMPLOYEE WITH THE NEXT HIGHEST DOLLAR AMOUNT OF EMPLOYER MATCHING
CONTRIBUTIONS.  THIS AMOUNT IS THEN DISTRIBUTED TO SUCH HIGHLY COMPENSATED
EMPLOYEE WITH THE HIGHEST DOLLAR AMOUNT OF EMPLOYER MATCHING CONTRIBUTIONS. 
HOWEVER, IF A LESSER REDUCTION UNDER THIS SECTION 3.3.3(A)(II) WOULD EQUAL THE
TOTAL EXCESS AGGREGATE CONTRIBUTIONS, THEN SUCH LESSER REDUCTION AMOUNT SHALL BE
DISTRIBUTED.

 

22

--------------------------------------------------------------------------------


 

(III)                               IF THE TOTAL DOLLAR AMOUNT DISTRIBUTED IN
LESS THAN THE TOTAL EXCESS AGGREGATE CONTRIBUTIONS FOR THE PLAN YEAR FOR ALL
AFFECTED HIGHLY COMPENSATED EMPLOYEES, THE PROCESS DESCRIBED IN
SECTION 3.4.2(A)(II) IS REPEATED UNTIL THE TOTAL DOLLAR AMOUNT DISTRIBUTED
EQUALS THE TOTAL EXCESS CONTRIBUTIONS FOR THE PLAN YEAR.

 

(B)                                 THE INCOME OR LOSS ALLOCABLE TO EXCESS
AGGREGATE CONTRIBUTIONS SHALL BE DETERMINED THROUGH THE END OF THE PLAN YEAR TO
WHICH THE CONTRIBUTIONS RELATE BY THE ADMINISTRATIVE COMMITTEE IN ACCORDANCE
WITH APPLICABLE REGULATIONS.  EFFECTIVE AS OF JANUARY 1, 2006, THE INCOME OR
LOSS ALLOCABLE TO THE EXCESS AGGREGATE CONTRIBUTIONS SHALL BE DETERMINED IN
ACCORDANCE WITH THE REQUIREMENTS OF TREASURY REGULATION
SECTION 1.401(M)-2(B)(2)(IV) AS FOLLOWS:  THE INCOME OR LOSS ATTRIBUTABLE TO THE
EXCESS AGGREGATE CONTRIBUTIONS SHALL BE THE SUM OF (I) THE INCOME OR LOSS ON
SUCH CONTRIBUTIONS FOR THE PLAN YEAR, DETERMINED UNDER ANY REASONABLE METHOD,
AND (II) THE INCOME OR LOSS ON SUCH EXCESS AGGREGATE CONTRIBUTIONS FOR THE “GAP
PERIOD”, DETERMINED UNDER SUCH REASONABLE METHOD.  ANY REASONABLE METHOD USED TO
DETERMINE INCOME OR LOSS HEREUNDER SHALL BE USED CONSISTENTLY FOR ALL
PARTICIPANTS AND FOR ALL CORRECTIVE DISTRIBUTIONS UNDER THE PLAN FOR THE
APPLICABLE PLAN YEAR.  FOR PURPOSES OF THIS PARAGRAPH, THE “GAP PERIOD” MEANS
THE PERIOD BETWEEN THE CLOSE OF THE APPLICABLE PLAN YEAR AND PRIOR TO THE
DISTRIBUTION; PROVIDED, HOWEVER, THAT INCOME OR LOSS FOR THE “GAP PERIOD” MAY BE
DETERMINED AS OF A DATE THAT IS NO MORE THAN SEVEN DAYS BEFORE THE DATE OF
DISTRIBUTION.  NOTWITHSTANDING ANYTHING IN THIS PARAGRAPH TO THE CONTRARY, THE
ADMINISTRATIVE COMMITTEE MAY ELECT, IN A NON-DISCRIMINATORY MANNER, NOT TO
DISTRIBUTE “GAP PERIOD” INCOME WITH RESPECT TO ANY PLAN YEAR BEGINNING ON OR
AFTER JANUARY 1, 2008.

 


3.4.3                        [RESERVED]


 


3.5                                 ROLLOVER CONTRIBUTIONS


 

Any Eligible Employee may make a Rollover Contribution to the Plan. A Rollover
Contribution shall be in cash only or such other property as may be acceptable
under rules established by the Administrative Committee. The Administrative
Committee may condition acceptance of a contribution intended to be a Rollover
Contribution upon receipt of such documents as it may require. In the event that
an Eligible Employee makes a contribution pursuant to this Section 3.5 intended
to be a Rollover Contribution but which the Administrative Committee later
concludes did not qualify as a Rollover Contribution, the Trustee shall
distribute to the Eligible Employee, as soon as practicable after that
conclusion is reached, the amount of such contribution, together with any
earnings thereon.

 


3.6                                 TIMING OF CONTRIBUTIONS


 

The Employer shall transfer Profit-Sharing Contributions to the Trustee no later
than the last day prescribed by law for the filing of the Employer’s federal
income tax return (including extensions thereon) for the taxable year of the
Employer which includes the last day of the Plan Year for which such
contributions were made. The Employer shall transfer Elective 401(k) Deferrals
to the Trustee as soon as practicable following the end of each month, but in no
event later than the 15th business day of the month following the month in which
the Elective 401(k) Deferral would otherwise have been payable to the
Participant in cash. The Employer shall

 

23

--------------------------------------------------------------------------------


 

transfer Employer Matching Contributions to the Trustee at such time as it shall
determine, but in no event later than the last day prescribed by law for the
filing of the Employer’s federal income tax (including extensions thereof) for
the taxable year of the Employer which includes the last day of the Plan Year
for which such contributions were made.  The Employer shall transfer True-Up
Employer Matching Contribution (if any) to the Trustee at such time as it shall
determine, but in no event later than the last day prescribed by law for the
filing of the Employer’s federal income tax (including extensions thereof) for
the taxable year of the Employer which includes the last day of the Plan Year
for which such contributions were made.

 


3.7                                 FORFEITURES


 

Any Forfeitures arising under the Plan shall be applied to reduce Employer
Matching Contributions and Profit-Sharing Contributions.

 


3.8                                 LIMITATION ON ALLOCATIONS


 


3.8.1                        AS USED IN THIS SECTION 3.8 AND IN SECTION 3.9,
EACH OF THE FOLLOWING TERMS SHALL HAVE THE MEANING FOR THAT TERM SET FORTH IN
THIS SECTION 3.8.1:


 

(A)                                  ANNUAL ADDITIONS MEANS, FOR EACH
PARTICIPANT, THE SUM OF THE FOLLOWING AMOUNTS CREDITED TO THE PARTICIPANT’S
ACCOUNT FOR THE LIMITATION YEAR UNDER THIS PLAN OR ANOTHER DEFINED CONTRIBUTION
PLAN MAINTAINED BY THE COMPANY OR AN AFFILIATE:

 

(I)                                     COMPANY OR AFFILIATE CONTRIBUTIONS;

 

(II)                                  EMPLOYEE CONTRIBUTIONS;

 

(III)                               FORFEITURES;

 

(IV)                              AMOUNTS DESCRIBED IN CODE
SECTION 415(1)(1) AND CODE SECTION 419A(D)(2); AND

 

(V)                                 ALLOCATIONS UNDER A SIMPLIFIED EMPLOYEE
PENSION.

 

Amounts attributable to Rollover Contributions or trust to trust transfers shall
not be Annual Additions.

 

Excess Deferrals which are not distributed before the April 15 following the
taxable year to which they relate and Excess Contributions and Excess Aggregate
Contributions shall be treated as Annual Additions.

 

(B)                                 DEFINED BENEFIT FRACTION MEANS, FOR ANY
PARTICIPANT, THE FRACTION (DETERMINED AS OF THE LAST DAY OF THE LIMITATION YEAR)
WHICH SHALL HAVE A NUMERATOR EQUAL TO THE PROJECTED ANNUAL BENEFIT OF THE
PARTICIPANT UNDER ALL DEFINED BENEFIT PLANS AND A DENOMINATOR EQUAL TO THE
LESSER OF:

 

24

--------------------------------------------------------------------------------


 

(I)                                     1.25 MULTIPLIED BY THE DOLLAR LIMITATION
IN EFFECT UNDER CODE SECTION 415(B)(1)(A) FOR SUCH LIMITATION YEAR; OR

 

(II)                                  1.4 MULTIPLIED BY 100% OF THE
PARTICIPANT’S AVERAGE LIMITATION COMPENSATION FOR HIS OR HER HIGH THREE YEARS.

 

(C)                                  DEFINED CONTRIBUTION DOLLAR LIMITATION
MEANS $30,000, AS ADJUSTED PURSUANT TO CODE SECTION 415(D). EFFECTIVE FOR
LIMITATION YEARS BEGINNING AFTER DECEMBER 31, 2001, DEFINED CONTRIBUTION DOLLAR
LIMITATION MEANS $40,000, AS ADJUSTED FOR INCREASES IN THE COST-OF-LIVING UNDER
SECTION 415(D) OF THE CODE.

 

(D)                                 DEFINED CONTRIBUTION FRACTION MEANS, FOR ANY
PARTICIPANT, THE FRACTION (DETERMINED AS OF THE LAST DAY OF THE LIMITATION YEAR)
WHICH SHALL HAVE A NUMERATOR EQUAL TO THE SUM OF THE PARTICIPANT’S ANNUAL
ADDITIONS AND A DENOMINATOR EQUAL TO THE SUM OF THE LESSER OF THE FOLLOWING
AMOUNTS DETERMINED FOR SUCH LIMITATION YEAR AND FOR EACH PRIOR LIMITATION YEAR
FOR WHICH THE PARTICIPANT WAS CREDITED WITH A YEAR OF SERVICE:

 

(I)                                     1.25 MULTIPLIED BY THE DOLLAR LIMITATION
IN EFFECT UNDER CODE SECTION 415(C)(1)(A) FOR SUCH LIMITATION YEAR; OR

 

(II)                                  35% OF THE PARTICIPANT’S LIMITATION
COMPENSATION FOR SUCH LIMITATION YEAR.

 

(E)                                  EXCESS AMOUNT MEANS THE EXCESS OF THE
PARTICIPANT’S ANNUAL ADDITIONS FOR THE LIMITATION YEAR INVOLVED OVER THE MAXIMUM
PERMISSIBLE AMOUNT FOR THAT LIMITATION YEAR.

 

(F)                                    LIMITATION COMPENSATION MEANS AN
EMPLOYEE’S COMPENSATION AS DETERMINED PURSUANT TO CODE SECTION 415(C)(3).
LIMITATION COMPENSATION SHALL BE SUBJECT TO THE ADJUSTED DOLLAR LIMITATION UNDER
CODE SECTION 401(A)(17).

 

(G)                                 LIMITATION YEAR MEANS EACH 12-CONSECUTIVE
MONTH PERIOD ENDING ON THE SAME LAST DAY AS THE PLAN YEAR.

 

(H)                                 MAXIMUM PERMISSIBLE AMOUNT MEANS, FOR A
LIMITATION YEAR AND WITH RESPECT TO ANY PARTICIPANT, THE LESSER OF (I) THE
DEFINED CONTRIBUTION DOLLAR LIMITATION, OR (II) 100% OF THE PARTICIPANT’S
LIMITATION COMPENSATION FOR THE LIMITATION YEAR PROVIDED, HOWEVER, THAT THE
PERCENTAGE OF LIMITATION COMPENSATION LIMIT SHALL NOT APPLY TO (A) ANY
CONTRIBUTION FOR MEDICAL BENEFITS (WITHIN THE MEANING OF CODE
SECTION 419A(D)(2)) AFTER TERMINATION OF EMPLOYMENT WHICH IS OTHERWISE TREATED
AS AN ANNUAL ADDITION, OR (B) AN AMOUNT OTHERWISE TREATED AS AN ANNUAL ADDITION
UNDER CODE SECTION 415(L)(1). THIS SECTION 3.8.1(H) SHALL NOT APPLY TO THE
EXTENT PERMITTED UNDER PLAN SECTION 3.1.2(A) AND CODE SECTION 414(V).

 

(I)                                     PROTECTED ANNUAL BENEFIT MEANS THE
PARTICIPANT’S ANNUAL BENEFIT UNDER A DEFINED BENEFIT PLAN PAYABLE IN THE FORM OF
A STRAIGHT LIFE ANNUITY COMPUTED ON THE ASSUMPTIONS THAT THE PARTICIPANT WILL
REMAIN EMPLOYED UNTIL NORMAL RETIREMENT AGE (OR HIS OR HER CURRENT AGE, IF
LATER) AND THAT HIS OR HER LIMITATION COMPENSATION WILL REMAIN AT ITS CURRENT
LEVEL UNTIL THAT TIME.

 

25

--------------------------------------------------------------------------------


 


3.8.2                        THE AMOUNT OF ANNUAL ADDITIONS WHICH MAY BE
CREDITED TO THE PARTICIPANT’S ACCOUNTS FOR ANY LIMITATION YEAR SHALL NOT EXCEED
THE MAXIMUM PERMISSIBLE AMOUNT. IF THE EMPLOYER CONTRIBUTION THAT COULD
OTHERWISE BE MADE OR ALLOCATED TO THE PARTICIPANT’S ACCOUNT WOULD CAUSE THE
ANNUAL ADDITIONS ON BEHALF OF THE PARTICIPANT FOR THE LIMITATION YEAR TO EXCEED
THE MAXIMUM PERMISSIBLE AMOUNT WITH RESPECT TO THAT PARTICIPANT FOR THE
LIMITATION YEAR, THE AMOUNT TO BE CONTRIBUTED OR ALLOCATED WILL BE REDUCED SO
THAT THE ANNUAL ADDITIONS ON BEHALF OF THE PARTICIPANT FOR THE LIMITATION YEAR
WILL EQUAL SUCH MAXIMUM PERMISSIBLE AMOUNT.


 

(A)                                  PRIOR TO DETERMINING THE PARTICIPANT’S
ACTUAL LIMITATION COMPENSATION FOR A LIMITATION YEAR, THE ADMINISTRATIVE
COMMITTEE MAY DETERMINE THE MAXIMUM PERMISSIBLE AMOUNT FOR THE PARTICIPANT FOR
THE LIMITATION YEAR ON THE BASIS OF A REASONABLE ESTIMATION OF THE PARTICIPANT’S
LIMITATION COMPENSATION FOR THAT LIMITATION YEAR. SUCH ESTIMATED LIMITATION
COMPENSATION SHALL BE UNIFORMLY DETERMINED FOR ALL PARTICIPANTS SIMILARLY
SITUATED.

 

(B)                                 AS SOON AS IS ADMINISTRATIVELY FEASIBLE
AFTER THE END OF A LIMITATION YEAR, THE MAXIMUM PERMISSIBLE AMOUNT FOR THE
LIMITATION YEAR WILL BE DETERMINED ON THE BASIS OF THE PARTICIPANT’S ACTUAL
LIMITATION COMPENSATION FOR THE LIMITATION YEAR.

 

(C)                                  IF A PARTICIPANT IS CREDITED WITH AN ANNUAL
ADDITION UNDER ANY OTHER DEFINED CONTRIBUTION PLAN MAINTAINED BY THE COMPANY OR
AN AFFILIATE, BEFORE ANY ANNUAL ADDITION IS REDUCED UNDER SUCH OTHER DEFINED
CONTRIBUTION PLAN, ANNUAL ADDITIONS TO THIS PLAN SHALL BE REDUCED TO BRING ALL
SUCH PLANS IN CONFORMITY WITH CODE SECTION 415(C).

 

(D)                                 IF, AS A RESULT OF THE ALLOCATION OF
FORFEITURES, A REASONABLE ERROR IN ESTIMATING A PARTICIPANT’S ANNUAL LIMITATION
COMPENSATION, A REASONABLE ERROR IN DETERMINING THE AMOUNT OF ELECTIVE DEFERRALS
THAT MAY BE MADE WITH RESPECT TO ANY PARTICIPANT UNDER THE LIMITS OF CODE
SECTION 415, OR UNDER OTHER LIMITED FACTS AND CIRCUMSTANCES THAT THE
COMMISSIONER OF INTERNAL REVENUE FINDS JUSTIFY THE AVAILABILITY OF THE RULES SET
FORTH IN THIS SECTION 3.8.2(D), THE ANNUAL ADDITIONS UNDER THE PLAN FOR A
PARTICULAR PARTICIPANT WOULD CAUSE THE LIMITATIONS OF CODE SECTION 415 TO BE
EXCEEDED, THEN -

 

(I)                                     ELECTIVE 401(K) DEFERRALS SHALL BE
RETURNED TO THE PARTICIPANT TO THE EXTENT OF THE EXCESS AMOUNT.

 

(II)                                  IF, AFTER THE APPLICATION OF
SECTION 3.8.2(D)(I), AN EXCESS AMOUNT STILL EXISTS AND THE PARTICIPANT IS
COVERED BY THE PLAN AT THE END OF THE LIMITATION YEAR, THE EXCESS AMOUNT IN THE
PARTICIPANT’S ACCOUNT WILL BE USED TO REDUCE EMPLOYER MATCHING CONTRIBUTIONS FOR
SUCH PARTICIPANT IN THE NEXT LIMITATION YEAR AND EACH SUCCEEDING LIMITATION
YEAR, IF NECESSARY.

 

(III)                               IF, AFTER THE APPLICATION OF
SECTION 3.8.2(D)(II), AN EXCESS AMOUNT STILL EXISTS AND THE PARTICIPANT IS NOT
COVERED BY THE PLAN AT THE END OF A LIMITATION YEAR, THE EXCESS AMOUNT WILL BE
HELD UNALLOCATED IN A SUSPENSE ACCOUNT AND APPLIED TO REDUCE EMPLOYER MATCHING
CONTRIBUTIONS FOR ALL REMAINING PARTICIPANTS IN THE NEXT LIMITATION YEAR AND
EACH SUCCEEDING LIMITATION YEAR, IF NECESSARY.

 

26

--------------------------------------------------------------------------------


 

If a suspense account is in existence at any time during a particular Limitation
Year, all amounts in the suspense account must be allocated and reallocated to
Participants’ Accounts before any Employer or Employee contributions may be made
to the Plan for that Limitation Year. Any Elective 401(k) Deferrals returned
under this Section 3.8.2(d) shall be disregarded for purposes of the Average
Actual Deferral Percentage Test set forth in Section 3.3.1(b) and the annual
limit on Elective 401(k) Deferrals under Code Section 402(g).

 


3.9                                 [RESERVED]


 


3.10                           RETURN OF EMPLOYER CONTRIBUTIONS UNDER SPECIAL
CIRCUMSTANCES


 

Notwithstanding any provision of this Plan to the contrary, upon timely written
demand by an Employer to the Trustee:

 

(A)                                  ANY CONTRIBUTION MADE BY THE EMPLOYER UNDER
A MISTAKE OF FACT SHALL BE RETURNED TO THE EMPLOYER BY THE TRUSTEE WITHIN ONE
YEAR AFTER THE PAYMENT OF THE CONTRIBUTION.

 

(B)                                 ANY CONTRIBUTION MADE BY THE EMPLOYER SHALL
BE RETURNED TO THE EMPLOYER WITHIN ONE YEAR AFTER A CURRENT DEDUCTION FOR THE
CONTRIBUTION UNDER CODE SECTION 404 IS DISALLOWED BY THE INTERNAL REVENUE
SERVICE, BUT ONLY TO THE EXTENT DISALLOWED.

 

(C)                                  ANY CONTRIBUTION MADE BY THE EMPLOYER SHALL
BE RETURNED TO THE EMPLOYER BY THE TRUSTEE WITHIN ONE YEAR AFTER NOTIFICATION
FROM THE INTERNAL REVENUE SERVICE FOLLOWING A TIMELY APPLICATION FOR
DETERMINATION AS TO INITIAL QUALIFICATION THAT THE PLAN IS NOT A QUALIFIED PLAN.

 

Contributions returned to the Employer under (a) or (b) shall be net of any
investment losses but shall not include any earnings thereon.

 


3.11                           PROFITS NOT REQUIRED


 

All contributions to the Plan may be made without regard to the current or
accumulated earnings or profits of the Employer. The Plan shall, however,
continue to be designated as a profit sharing plan for purposes of the Code.

 


3.12                           CONTRIBUTIONS CONDITIONED ON DEDUCTIBILITY


 

All contributions made under the Plan are made on the condition that they are
currently deductible under Code Section 404; provided, however, that no
contributions shall be returned to the Employer except as provided in
Section 3.10.

 

27

--------------------------------------------------------------------------------


 


ARTICLE IV


ACCOUNTS, INVESTMENTS AND ALLOCATIONS


 


4.1                                 ESTABLISHMENT OF PARTICIPANT ACCOUNTS


 

The Administrative Committee shall establish and maintain an Account in the name
of each Participant and shall credit or cause to be credited all amounts
allocable to each such Participant to the following subaccounts:

 

(A)                                  401(K) SUBACCOUNT.  ANY ELECTIVE
401(K) DEFERRALS ALLOCABLE TO THE PARTICIPANT AND THE EARNINGS, LOSSES AND
EXPENSES ATTRIBUTABLE THERETO.

 

(B)                                 EMPLOYER MATCHING CONTRIBUTIONS SUBACCOUNT. 
ANY EMPLOYER MATCHING CONTRIBUTIONS ALLOCABLE TO THE PARTICIPANT AND THE
EARNINGS, LOSSES AND EXPENSES ATTRIBUTABLE THERETO.

 

(C)                                  PROFIT-SHARING CONTRIBUTIONS SUBACCOUNT. 
ANY PROFIT-SHARING CONTRIBUTIONS ALLOCABLE TO THE PARTICIPANT AND THE EARNINGS,
LOSSES AND EXPENSES ATTRIBUTABLE THERETO.

 

(D)                                 ROLLOVER CONTRIBUTIONS SUBACCOUNT.  ANY
ROLLOVER CONTRIBUTIONS ALLOCABLE TO THE PARTICIPANT AND THE EARNINGS, LOSSES AND
EXPENSES ATTRIBUTABLE THERETO.

 

The maintenance of separate subaccounts under this Section 4.1 is for accounting
purposes only, and a physical segregation of assets of the Trust to each
separate subaccount shall not be required. Any distribution to a Participant or
Beneficiary, or any withdrawal by or loan to a Participant under Article VI,
shall be charged to the appropriate subaccount of the Participant in accordance
with procedures established by the Administrative Committee.

 


4.2                                 INVESTMENT OF FUNDS


 

If Investment Funds are established pursuant to Section 12.1, then the
contributions and Account Balance of a Participant or the Account Balance of a
Beneficiary of a deceased Participant shall be invested among the Investment
Funds as directed by the Participant or Beneficiary in accordance with and
subject to Section 12.1.2. Investment directions by a Participant or Beneficiary
may be made or changed as of each business day once a calendar month, subject to
such procedures as may be established by the Administrative Committee
(including, but not limited to, requirements for prior notice and investments in
minimum increments). In the event that a Participant, for any reason, fails to
provide proper initial investment directions, contributions allocated to such
Participant shall be entirely invested in the default Investment Fund or Funds
designated by the Administrative Committee from time to time.

 


4.3                                 ALLOCATION OF EARNINGS TO ACCOUNTS


 

All earnings or income received on any investment credited to a Participant’s or
Beneficiary’s Account under the Plan shall be reinvested in additional interests
in such investment and shall be credited to such subaccount.

 

28

--------------------------------------------------------------------------------


 


4.4                                 ALLOCATION REPORT


 

The Administrative Committee shall deliver to each Participant and Beneficiary
of a deceased Participant, at least annually, a statement for the Account of
such Participant or Beneficiary which shows the activity since the prior
statement date and the market value of the Account as of the current statement
date and any other information deemed appropriate by the Administrative
Committee.

 


4.5                                 ALLOCATION CORRECTIONS


 

Any error or omission in the statement provided pursuant to Section 4.4 shall be
corrected as necessary to remedy such error or omission.

 

29

--------------------------------------------------------------------------------


 


ARTICLE V


VESTING AND TOP-HEAVY PROVISIONS


 


5.1                                 DETERMINATION OF VESTING


 


5.1.1                        A PARTICIPANT SHALL AT ALL TIMES HAVE A VESTED
PERCENTAGE OF 100% IN THE BALANCE OF HIS OR HER 401(K) SUBACCOUNT AND ROLLOVER
CONTRIBUTIONS SUBACCOUNT.


 


5.1.2                        A PARTICIPANT WHO HAS A TERMINATION OF EMPLOYMENT
DUE TO DEATH OR DISABILITY OR WHO HAS A TERMINATION OF EMPLOYMENT ON OR AFTER
ATTAINMENT OF NORMAL RETIREMENT AGE SHALL HAVE A VESTED PERCENTAGE OF 100% IN
HIS OR HER ACCOUNT.


 


5.1.3                        A PARTICIPANT SHALL BE FULLY VESTED AT ALL TIMES IN
HIS OR HER EMPLOYER MATCHING CONTRIBUTIONS SUBACCOUNT AND PROFIT-SHARING
CONTRIBUTIONS SUBACCOUNT; PROVIDED, HOWEVER, PRIOR TO JULY 31, 2004, THE VESTED
PERCENTAGE OF A PARTICIPANT IN HIS OR HER EMPLOYER MATCHING CONTRIBUTIONS
SUBACCOUNT, AND PROFIT-SHARING CONTRIBUTIONS SUBACCOUNT SHALL BE DETERMINED IN
ACCORDANCE WITH THE FOLLOWING SCHEDULE:


 

Completed Years

 

Vested

 

of Vesting Service

 

Percentage

 

 

 

 

 

2 years

 

25

%

 

 

 

 

3 years

 

50

%

 

 

 

 

4 years

 

75

%

 

 

 

 

5 years

 

100

%

 


5.1.4                        NOTWITHSTANDING THE FOREGOING, ANY PARTICIPANT WITH
3 OR MORE YEARS OF VESTING SERVICE WHO, PRIOR TO ATTAINING NORMAL RETIREMENT
AGE, HAS AN INVOLUNTARY OR VOLUNTARY TERMINATION OF EMPLOYMENT AS A RESULT OF A
REDUCTION IN FORCE SHALL BE 100% VESTED IN HIS OR HER ACCOUNT; PROVIDED,
HOWEVER, THAT SUCH PROVISION SHALL BE IMPLEMENTED IN A UNIFORM AND
NONDISCRIMINATORY MANNER.


 


5.2                                 RULES FOR CREDITING VESTING SERVICE


 


5.2.1                        A PARTICIPANT’S VESTING SERVICE SHALL EQUAL THE SUM
OF PARAGRAPHS (A) AND (B) BELOW.


 

(A)                                  SUBJECT TO THE LIMITATIONS SET FORTH IN
SECTIONS 5.2.2 AND 5.2.3, A PARTICIPANT SHALL EARN A YEAR OF VESTING SERVICE FOR
EACH ONE YEAR PERIOD OF SERVICE HE OR SHE COMPLETES. FOR PURPOSES OF DETERMINING
A ONE YEAR PERIOD OF SERVICE FOR VESTING, NON-SUCCESSIVE PERIODS OF SERVICE
SHALL BE AGGREGATED ON THE BASIS THAT PERIODS OF SERVICE TOTALING 12 MONTHS
(WITH 30 DAYS DEEMED TO BE A MONTH IN THE CASE OF THE AGGREGATION OF FRACTIONAL
MONTHS) OR 365 DAYS SHALL EQUAL A WHOLE YEAR PERIOD OF SERVICE. THIS PARAGRAPH
SHALL BE INTERPRETED IN ACCORDANCE WITH THE ELAPSED TIME METHOD SET FORTH IN
TREAS. REG. §1.410(A)-7.

 

30

--------------------------------------------------------------------------------


 

(B)                                 IN ADDITION, THE COMPANY MAY, IN ITS
DISCRETION, GRANT PAST SERVICE CREDIT FOR VESTING SERVICE TO INDIVIDUALS WHO
BECOME EMPLOYEES THROUGH AN ACQUISITION OF ASSETS OR AN ENTITY BY AN EMPLOYER OR
AFFILIATE OR THROUGH A MERGER OR CONSOLIDATION OF AN ENTITY WITH OR INTO AN
EMPLOYER OR AN AFFILIATE OR ANY OTHER SIMILAR TRANSACTION; PROVIDED, HOWEVER,
THAT ANY SUCH PROVISION SHALL BE SUBJECT TO THE NONDISCRIMINATION REQUIREMENTS
OF CODE SECTION 401(A)(4).

 


5.2.2                        A PARTICIPANT WHO HAS NO VESTED PERCENTAGE IN HIS
OR HER EMPLOYER-DERIVED ACCOUNT BALANCE AND WHO HAS A TERMINATION OF EMPLOYMENT
SHALL, IF HE OR SHE AGAIN BECOMES AN EMPLOYEE, RECEIVE NO CREDIT FOR HIS OR HER
VESTING SERVICE PRIOR TO SUCH TERMINATION OF EMPLOYMENT IF HIS OR HER PERIOD OF
SEVERANCE EQUALS OR EXCEEDS THE GREATER OF FIVE YEARS OR HIS OR HER PERIOD
SERVICE PRIOR TO SUCH TERMINATION OF EMPLOYMENT. THIS PARAGRAPH SHALL BE
INTERPRETED IN ACCORDANCE WITH THE ELAPSED TIME METHOD SET FORTH IN TREAS. REG.
§1.410(A)-7.


 


5.2.3                        IF A PARTICIPANT WHO IS LESS THAN 100% VESTED IN
HIS OR HER EMPLOYER-DERIVED ACCOUNT BALANCE HAS A TERMINATION OF EMPLOYMENT AND
INCURS A PERIOD OF SEVERANCE OF AT LEAST FIVE CONSECUTIVE YEARS, THEN HIS OR HER
PERIOD OF SERVICE AFTER SUCH PERIOD OF SEVERANCE SHALL BE DISREGARDED FOR
PURPOSES OF VESTING IN HIS OR HER EMPLOYER-DERIVED ACCOUNT BALANCE WHICH ACCRUED
BEFORE SUCH PERIOD OF SEVERANCE. THIS PARAGRAPH SHALL BE INTERPRETED IN
ACCORDANCE WITH THE ELAPSED TIME METHOD SET FORTH IN TREAS. REG. §1.410(A)-7.


 


5.3                                 RULES FOR CREDITING SERVICE UPON TERMINATION
OF EMPLOYMENT


 


5.3.1                        IF A PARTICIPANT WHO IS LESS THAN 100% VESTED IN
HIS OR HER EMPLOYER-DERIVED ACCOUNT BALANCE TERMINATES EMPLOYMENT AND RECEIVES A
COMPLETE DISTRIBUTION OF HIS OR HER VESTED EMPLOYER-DERIVED ACCOUNT BALANCE (OR,
UNDER SECTION 6.1.2, IS DEEMED TO HAVE RECEIVED A COMPLETE DISTRIBUTION), THEN
THE NONVESTED PORTION OF HIS OR HER EMPLOYER-DERIVED ACCOUNT BALANCE SHALL BE
TREATED AS A FORFEITURE.


 


5.3.2                        IN THE EVENT A PARTICIPANT FORFEITED ANY PORTION OF
HIS OR HER ACCOUNT IN ACCORDANCE WITH SECTION 5.3.1 AND AGAIN BECOMES AN
ELIGIBLE EMPLOYEE PRIOR TO INCURRING, A PERIOD OF SEVERANCE EQUALING AT LEAST
FIVE CONSECUTIVE YEARS), THE NONVESTED PORTION OF HIS OR HER ACCOUNT SHALL BE
RESTORED TO ITS VALUE AS OF THE DATE OF DISTRIBUTION (OR DEEMED DISTRIBUTION).
IF THE PARTICIPANT RECEIVED A DISTRIBUTION, HIS OR HER VESTED PORTION SHALL NOT
BE LESS THAN AN AMOUNT (“X”) DETERMINED BY THE FORMULA: X = P(AB + D) - D. FOR
PURPOSES OF APPLYING THE FORMULA: P IS THE VESTED PERCENTAGE AT THE RELEVANT
TIME; AB IS THE ACCOUNT BALANCE AT THE RELEVANT TIME; D IS THE AMOUNT OF THE
DISTRIBUTION; AND THE “RELEVANT TIME” IS ANY TIME PRIOR TO THE TIME AT WHICH,
UNDER THE PLAN, THE VESTED PERCENTAGE IN THE ACCOUNT CANNOT INCREASE. THE
RESTORED AMOUNT SHALL BE DERIVED FROM AMOUNTS FORFEITED DURING THE PLAN YEAR
THROUGH SUCH VALUATION DATE AND, IF SUCH FORFEITURES ARE NOT SUFFICIENT, FROM A
CONTRIBUTION BY THE EMPLOYER.


 


5.3.3                        THE PLAN SHALL DISREGARD ELECTIVE 401(K) DEFERRALS
IN APPLYING THE VESTING PROVISIONS OF THE PLAN TO OTHER CONTRIBUTIONS OR
BENEFITS UNDER CODE SECTION 411(A)(2). HOWEVER, THE PLAN SHALL OTHERWISE TAKE A
PARTICIPANT’S ELECTIVE 401(K) DEFERRALS INTO ACCOUNT IN DETERMINING THE
PARTICIPANT’S VESTED BENEFITS UNDER THE PLAN. THUS, FOR EXAMPLE, THE PLAN SHALL
TAKE ELECTIVE 401(K) DEFERRALS INTO ACCOUNT IN DETERMINING WHETHER A PARTICIPANT
HAS A NONFORFEITABLE RIGHT TO CONTRIBUTIONS UNDER THE PLAN FOR PURPOSES OF
FORFEITURES, AND FOR APPLYING PROVISIONS PERMITTING

 

31

--------------------------------------------------------------------------------


 


THE REPAYMENT OF DISTRIBUTIONS TO HAVE FORFEITED AMOUNTS RESTORED, AND THE
PROVISIONS OF CODE SECTIONS 410(A)(5)(D)(III) AND 411(A)(6)(D)(III) PERMITTING A
PLAN TO DISREGARD CERTAIN SERVICE COMPLETED PRIOR TO BREAKS-IN-SERVICE
(SOMETIMES REFERRED TO AS “THE RULE OF PARITY”).


 


5.4                                 TOP-HEAVY PROVISIONS


 


5.4.1                        AS USED IN THIS SECTION 5.4, EACH OF THE FOLLOWING
TERMS SHALL HAVE THE MEANINGS FOR THAT TERM SET FORTH IN THIS SECTION 5.4.1:


 

(A)                                  DETERMINATION DATE MEANS, FOR ANY PLAN YEAR
SUBSEQUENT TO THE FIRST PLAN YEAR, THE LAST DAY OF THE PRECEDING PLAN YEAR, AND
FOR THE FIRST PLAN YEAR OF THE PLAN, THE LAST DAY OF SUCH PLAN YEAR.

 

(B)                                 DETERMINATION PERIOD MEANS THE PLAN YEAR
CONTAINING THE DETERMINATION DATE.

 

(C)                                  KEY EMPLOYEE MEANS ANY EMPLOYEE OR FORMER
EMPLOYEE (AND THE BENEFICIARIES OF SUCH EMPLOYEE) WHO, AT ANY TIME DURING THE
“DETERMINATION PERIOD,” WAS:

 

(I)                                     AN OFFICER OF THE COMPANY OR AN
AFFILIATE HAVING AN ANNUAL LIMITED COMPENSATION GREATER THAN 50% OF THE DEFINED
BENEFIT DOLLAR LIMITATION FOR ANY PLAN YEAR WITHIN THE DETERMINATION PERIOD OR,
EFFECTIVE FOR PLAN YEARS BEGINNING AFTER DECEMBER 31, 2001, AN OFFICER OF THE
COMPANY OR AN AFFILIATE HAVING AN ANNUAL LIMITED COMPENSATION GREATER THAN
$130,000 (AS ADJUSTED UNDER CODE SECTION 416(I)(1)(A));

 

(II)                                  AN OWNER (OR CONSIDERED AN OWNER UNDER
CODE SECTION 318) OF ONE OF THE TEN LARGEST INTERESTS IN THE COMPANY OR AN
AFFILIATE IF SUCH INDIVIDUAL’S COMPENSATION EXCEEDS 100% OF THE DEFINED
CONTRIBUTION DOLLAR LIMITATION; PROVIDED, HOWEVER, THAT THIS SUBPARAGRAPH
(II) SHALL NOT APPLY FOR PLAN YEARS BEGINNING AFTER DECEMBER 31, 2001;

 

(III)                               A “5% OWNER” (AS DEFINED IN CODE
SECTION 416(I)) OF A COMPANY OR AN AFFILIATE; OR

 

(IV)                              A “1% OWNER” (AS DEFINED IN CODE
SECTION 416(I)) OF A COMPANY OR AN AFFILIATE WHO HAS AN ANNUAL LIMITATION
COMPENSATION IN EXCESS OF $150,000.

 

(D)                                 LIMITATION COMPENSATION MEANS AN AMOUNT
DETERMINED IN ACCORDANCE WITH SECTION 3.8.1(F).

 

(E)                                  NON-KEY EMPLOYEE MEANS ANY EMPLOYEE WHO IS
NOT A KEY EMPLOYEE.

 

(F)                                    PERMISSIVE AGGREGATION GROUP MEANS THE
REQUIRED AGGREGATION GROUP OF PLANS PLUS ANY OTHER PLAN OR PLANS OF THE COMPANY
OR AN AFFILIATE WHICH, WHEN CONSIDERED AS A GROUP WITH THE REQUIRED AGGREGATION
GROUP, WOULD CONTINUE TO SATISFY THE REQUIREMENTS OF CODE SECTIONS 401(A)(4) AND
410.

 

(G)                                 REQUIRED AGGREGATION GROUP MEANS (I) EACH
QUALIFIED PLAN OF THE COMPANY OR AN AFFILIATE IN WHICH AT LEAST ONE KEY EMPLOYEE
PARTICIPATES, AND (II) ANY OTHER QUALIFIED PLAN OF THE

 

32

--------------------------------------------------------------------------------


 

Company or an Affiliate which enables a plan described in (i) to meet the
requirements of Code Section 401(a)(4) and Code Section 410.

 

(H)                                 SUPER TOP-HEAVY PLAN MEANS THE PLAN, IF THE
TOP-HEAVY RATIO, AS DETERMINED UNDER THE DEFINITION OF TOP-HEAVY PLAN, EXCEEDS
90%.

 

(I)                                     TOP-HEAVY PLAN MEANS, FOR ANY PLAN YEAR,
THE PLAN IF ANY OF THE FOLLOWING CONDITIONS EXISTS:

 

(I)                                     IF THE TOP-HEAVY RATIO FOR THE PLAN
EXCEEDS 60% AND THE PLAN IS NOT PART OF ANY REQUIRED AGGREGATION GROUP OR
PERMISSIVE AGGREGATION GROUP OF PLANS.

 

(II)                                  IF THE PLAN IS PART OF A REQUIRED
AGGREGATION GROUP OF PLANS BUT NOT PART OF A PERMISSIVE AGGREGATION GROUP AND
THE TOP-HEAVY RATIO FOR THE REQUIRED AGGREGATION GROUP OF PLANS EXCEEDS 60%.

 

(III)                               IF THE PLAN IS PART OF A REQUIRED
AGGREGATION GROUP AND PART OF A PERMISSIVE AGGREGATION GROUP OF PLANS AND THE
TOP-HEAVY RATIO FOR THE PERMISSIVE AGGREGATION GROUP EXCEEDS 60%.

 

Solely for the purposes of determining whether the Plan or any other plan
included in an aggregation group is a Top-Heavy Plan, the accrued benefit of a
Non-Key Employee shall be determined (a) under the method, if any, that
uniformly applies for accrual purposes under all plans maintained by the Company
and any Affiliate, or (b) if there is no such method, as if such benefit accrued
not more rapidly than the slowest accrual rate permitted under the fractional
accrual rate set forth in Code Section 411(b)(1)(C).

 

(J)                                     TOP-HEAVY RATIO MEANS, FOR THE PLAN,
ALONE, OR FOR THE REQUIRED OR PERMISSIVE AGGREGATION GROUP, AS APPROPRIATE,
EITHER (I) OR (II) OR (III) BELOW:

 

(I)                                     IF THE COMPANY OR ANY AFFILIATE
MAINTAINS ONE OR MORE DEFINED CONTRIBUTION PLANS (INCLUDING ANY “SIMPLIFIED
EMPLOYEE PENSION” WITHIN THE MEANING OF CODE SECTION 408(K)) AND THE COMPANY OR
ANY AFFILIATE HAS NEVER MAINTAINED ANY DEFINED BENEFIT PLAN WHICH, DURING THE
ONE YEAR PERIOD ENDING ON THE DETERMINATION DATE, HAS OR HAS HAD ACCRUED
BENEFITS, THE TOP-HEAVY RATIO IS A FRACTION, THE NUMERATOR OF WHICH IS THE SUM
OF THE ACCOUNT BALANCES OF ALL KEY EMPLOYEES AS OF THE DETERMINATION DATE, AND
THE DENOMINATOR OF WHICH IS THE SUM OF ALL ACCOUNT BALANCES, IN EACH CASE
COMPUTED IN ACCORDANCE WITH CODE SECTION 416; PROVIDED, HOWEVER, THAT THE
NUMERATOR AND DENOMINATOR OF THE TOP-HEAVY RATIO SHALL BE ADJUSTED TO REFLECT
ANY CONTRIBUTION NOT ACTUALLY MADE AS OF THE DETERMINATION DATE, BUT WHICH IS
REQUIRED TO BE TAKEN INTO ACCOUNT ON THAT DATE UNDER CODE SECTION 416; AND
FURTHER PROVIDED, HOWEVER, THAT THE NUMERATOR AND DENOMINATOR OF THE TOP-HEAVY
RATIO SHALL INCLUDE ANY PART OF ANY ACCOUNT BALANCE DISTRIBUTED WITHIN THE ONE
YEAR PERIOD ENDING ON THE DETERMINATION DATE DUE TO SEVERANCE FROM EMPLOYMENT,
SEPARATION FROM SERVICE, DEATH, OR DISABILITY, AND SHALL ALSO INCLUDE ANY PART
OF ANY ACCOUNT BALANCE DISTRIBUTED FOR ANY OTHER REASON WITHIN THE FIVE YEAR
PERIOD ENDING ON THE DETERMINATION DATE.

 

33

--------------------------------------------------------------------------------


 

(II)                                  IF THE COMPANY OR ANY AFFILIATE MAINTAINS
ONE OR MORE DEFINED CONTRIBUTION PLANS (INCLUDING ANY “SIMPLIFIED EMPLOYEE
PENSION” WITHIN THE MEANING OF CODE SECTION 408(K)) AND THE COMPANY OR ANY
AFFILIATE MAINTAINS OR HAS MAINTAINED ONE OR MORE DEFINED BENEFIT PLANS WHICH,
DURING THE ONE YEAR PERIOD ENDING ON THE DETERMINATION DATE, HAS OR HAS HAD ANY
ACCRUED BENEFITS, THE TOP-HEAVY RATIO IS A FRACTION, THE NUMERATOR OF WHICH IS
THE SUM OF THE ACCOUNT BALANCES UNDER THE AGGREGATED DEFINED CONTRIBUTION PLANS
FOR ALL KEY EMPLOYEES, DETERMINED IN ACCORDANCE WITH (IV) ABOVE, PLUS THE
PRESENT VALUE OF ACCRUED BENEFITS UNDER THE AGGREGATED DEFINED BENEFIT PLANS FOR
ALL KEY EMPLOYEES AS OF THE DETERMINATION DATE AND THE DENOMINATOR OF WHICH IS
THE SUM OF THE ACCOUNT BALANCES UNDER THE AGGREGATE DEFINED CONTRIBUTION PLANS
FOR ALL PARTICIPANTS, DETERMINED IN ACCORDANCE WITH (IV) ABOVE, PLUS THE PRESENT
VALUE OF ACCRUED BENEFITS UNDER THE DEFINED BENEFIT PLANS FOR ALL SUCH
PARTICIPANTS AS OF THE DETERMINATION DATE, ALL DETERMINED IN ACCORDANCE WITH
CODE SECTION 416; PROVIDED, HOWEVER, THAT THE NUMERATOR AND DENOMINATOR OF THE
TOP-HEAVY RATIO SHALL INCLUDE ANY ACCRUED BENEFIT UNDER A DEFINED BENEFIT PLAN
DISTRIBUTED WITHIN THE ONE YEAR PERIOD ENDING ON THE DETERMINATION DATE DUE TO
SEVERANCE FROM EMPLOYMENT, SEPARATION FROM SERVICE, DEATH, OR DISABILITY, AND
SHALL ALSO INCLUDE ANY PART OF ANY ACCOUNT BALANCE DISTRIBUTED FOR ANY OTHER
REASON WITHIN THE FIVE YEAR PERIOD ENDING ON THE DETERMINATION DATE.

 

(III)                               FOR PURPOSES OF DETERMINING THE TOP-HEAVY
RATIO, THE VALUE OF ACCOUNT BALANCES WILL BE DETERMINED AS OF THE MOST RECENT
TOP-HEAVY VALUATION DATE THAT FALLS WITHIN OR ENDS WITH THE TWELVE (12) MONTH
PERIOD ENDING ON THE DETERMINATION DATE, EXCEPT AS PROVIDED IN CODE SECTION 416
FOR THE FIRST AND SECOND PLAN YEARS OF A DEFINED BENEFIT PLAN. THE ACCOUNT
BALANCES OF ANY PARTICIPANT WHO (A) IS A NON-KEY EMPLOYEE, BUT WHO WAS A KEY
EMPLOYEE IN A PRIOR YEAR, OR (B) HAS NOT PERFORMED AN HOUR OF SERVICE WITH THE
COMPANY OR ANY AFFILIATE AT ANY TIME DURING THE ONE YEAR PERIOD ENDING ON THE
DETERMINATION DATE, WILL BE DISREGARDED. THE CALCULATION OF THE TOP-HEAVY RATIO,
AND THE EXTENT TO WHICH DISTRIBUTIONS, ROLLOVERS AND TRANSFERS ARE TAKEN INTO
ACCOUNT WILL BE MADE IN ACCORDANCE WITH CODE SECTION 416. WHEN AGGREGATING
PLANS, THE VALUE OF ACCOUNT BALANCES WILL BE CALCULATED WITH REFERENCE TO THE
DETERMINATION DATES THAT FALL WITHIN THE SAME CALENDAR YEAR.

 

(K)                                  TOP-HEAVY VALUATION DATE MEANS THE DATE AS
OF WHICH ACCOUNT BALANCES OR ACCRUED BENEFITS ARE VALUED TO CALCULATE THE
TOP-HEAVY RATIO.

 


5.4.2                        IF THE PLAN IS DETERMINED TO BE A TOP-HEAVY PLAN AS
OF ANY DETERMINATION DATE, THEN NOTWITHSTANDING ANY PLAN PROVISION TO THE
CONTRARY, IT SHALL BE SUBJECT TO THE RULES SET FORTH IN THE BALANCE OF THIS
SECTION 5.4, BEGINNING WITH THE FIRST PLAN YEAR COMMENCING AFTER SUCH
DETERMINATION DATE.


 


5.4.3                        (A)  EXCEPT AS PROVIDED IN SECTION 5.4.3(B), AND
EXCEPT TO THE EXTENT ANY OTHER DEFINED CONTRIBUTION PLAN (EXCEPT FOR THE
ROCKWOOD SPECIALTIES INC. MONEY PURCHASE PENSION PLAN) OR DEFINED BENEFIT PLAN
PROVIDES SUCH MINIMUM BENEFIT TO THE PARTICIPANT, FOR ANY PLAN YEAR IN WHICH THE
PLAN IS A TOP-HEAVY PLAN, CONTRIBUTIONS AND FORFEITURES ALLOCATED TO THE
PROFIT-SHARING CONTRIBUTIONS SUBACCOUNT OF ANY PARTICIPANT WHO IS A NON-KEY
EMPLOYEE (WHETHER OR NOT SUCH

 

34

--------------------------------------------------------------------------------


 


PARTICIPANT HAS COMPLETED 1,000 HOURS OF SERVICE IN THAT PLAN YEAR) WITH RESPECT
TO THAT PLAN YEAR SHALL NOT BE LESS THAN THE SMALLER OF-


 

(I)                                     3% OF SUCH PARTICIPANT’S LIMITATION
COMPENSATION, OR

 

(II)                                  THE LARGEST PERCENTAGE OF CONTRIBUTIONS
AND FORFEITURES, AS A PERCENTAGE OF THE KEY EMPLOYEE’S COMPENSATION, ALLOCATED
TO THE ACCOUNT OF ANY KEY EMPLOYEE FOR THAT YEAR.

 

Effective for Plan Years beginning after December 31, 2001, Employer Matching
Contributions shall be taken into account for purposes of satisfying the minimum
contribution requirements of Section 416(c)(2) of the Code and this paragraph
(a). The preceding sentence shall apply with respect to Employer Matching
Contributions under this Plan or, if the Plan provides that the minimum
contribution requirement shall be met in another plan, employer matching
contributions under such other plan. Employer Matching Contributions that are
used to satisfy the minimum contribution requirements shall also be counted for
purposes of the Average Contribution Percentage test of Plan Section 3.4.1 and
other requirements of Code Section 401(m).

 

(B)                                 THE PROVISION IN (A) ABOVE SHALL NOT APPLY
TO ANY PARTICIPANT WHO WAS NOT EMPLOYED BY THE COMPANY OR AN AFFILIATE ON THE
LAST DAY OF THE PLAN YEAR.

 


5.4.4                        IN THE EVENT THAT ANY PROVISION OF THIS SECTION 5.4
IS NO LONGER REQUIRED TO QUALIFY THE PLAN UNDER THE CODE, THEN SUCH PROVISION
SHALL THEREUPON BE VOID WITHOUT THE NECESSITY OF FURTHER AMENDMENT OF THE PLAN.

 

35

--------------------------------------------------------------------------------


 


ARTICLE VI


AMOUNT AND PAYMENT OF BENEFITS TO PARTICIPANTS


 


6.1                                 TERMINATION OF EMPLOYMENT


 


6.1.1                        A PARTICIPANT SHALL BE ENTITLED TO RECEIVE THE
VESTED PORTION OF HIS OR HER ACCOUNT BALANCE UPON A TERMINATION OF EMPLOYMENT
WHICH CONSTITUTES A “SEVERANCE FROM EMPLOYMENT” UNDER CODE SECTION 401(K).


 


6.1.2                        SUBJECT TO (A) AND (B) BELOW, AND SECTION 6.2, A
PARTICIPANT’S BENEFIT COMMENCEMENT DATE SHALL BE THE DATE DETERMINED UNDER
SECTION 6.1.3.


 

(A)                                  A PARTICIPANT WHO TERMINATES EMPLOYMENT
PRIOR TO HIS OR HER NORMAL RETIREMENT DATE MAY MAKE A WRITTEN ELECTION (WITH
SPOUSEL CONSENT, IF MARRIED) TO RECEIVE HIS OR HER VESTED ACCOUNT BALANCE AS OF
A DATE PRIOR TO HIS OR HER NORMAL RETIREMENT DATE, PROVIDED SUCH ELECTION IS
MADE DURING THE 180-DAY PERIOD PRECEDING HIS BENEFIT COMMENCEMENT DATE. THE
ADMINISTRATIVE COMMITTEE SHALL NOTIFY THE PARTICIPANT (AND THE PARTICIPANT’S
SPOUSE, IF ANY) OF THE RIGHT TO DEFER ANY DISTRIBUTION UNTIL THE PARTICIPANT’S
REQUIRED DISTRIBUTION DATE. SUCH NOTIFICATION SHALL INCLUDE A GENERAL
DESCRIPTION OF THE MATERIAL FEATURES OF THE OPTIONAL FORMS OF BENEFIT UNDER THE
PLAN IN A MANNER WHICH WOULD SATISFY THE NOTICE REQUIREMENTS OF TREASURY
REGULATIONS SECTION 1.411 (A)-11. SUCH NOTICE SHALL BE PROVIDED NO LESS THAN 30
DAYS AND NO MORE THAN 180 DAYS PRIOR TO THE BENEFIT COMMENCEMENT DATE. HOWEVER,
DISTRIBUTION MAY COMMENCE LESS THAN 30 DAYS AFTER SUCH NOTICE IS PROVIDED, SO
LONG AS (I) THE PARTICIPANT (AND HIS OR HER SPOUSE, IF APPLICABLE) HAS BEEN
PROVIDED WITH INFORMATION THAT CLEARLY INDICATES THAT HE OR SHE HAS AT LEAST 30
DAYS TO CONSIDER WHETHER TO CONSIDER THE DECISION OF WHETHER OR NOT TO ELECT A
DISTRIBUTION; AND (II) THE PARTICIPANT (AND HIS OR HER SPOUSE, IF APPLICABLE)
AFFIRMATIVELY ELECTS A DISTRIBUTION.

 

(B)                                 NOTWITHSTANDING (B) ABOVE, IF A
PARTICIPANT’S VESTED ACCOUNT BALANCE DOES NOT EXCEED $1,000, THE PARTICIPANT’S
VESTED ACCOUNT BALANCE SHALL BE PAID TO HIM OR HER IN A LUMP SUM DISTRIBUTION AS
SOON AS PRACTICABLE FOLLOWING HIS OR HER TERMINATION OF EMPLOYMENT. FOR THIS
PURPOSE, IF A PARTICIPANT DOES NOT HAVE A VESTED INTEREST IN ANY SUBACCOUNT (AND
THUS IS NOT ENTITLED TO ANY DISTRIBUTION FROM SUCH SUBACCOUNT), THE PARTICIPANT
SHALL BE DEEMED TO HAVE RECEIVED A COMPLETE DISTRIBUTION OF HIS OR HER INTEREST
IN SUCH SUBACCOUNT UPON TERMINATION OF EMPLOYMENT.

 


6.1.3                        UNLESS THE PARTICIPANT OTHERWISE ELECTS, IN NO
EVENT SHALL HE OR SHE BEGIN TO RECEIVE A BENEFIT LATER THAN THE SIXTIETH DAY
AFTER THE CLOSE OF THE PLAN YEAR IN WHICH THE LATEST OF THE FOLLOWING EVENTS
OCCURS:


 

(A)                                  THE DATE THE PARTICIPANT ATTAINS HIS OR HER
NORMAL RETIREMENT AGE;

 

(B)                                 THE PARTICIPANT’S TERMINATION OF EMPLOYMENT;
OR

 

(C)                                  THE 10TH ANNIVERSARY OF THE YEAR IN WHICH
THE PARTICIPANT COMMENCED PARTICIPATION IN THE PLAN.

 

36

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, a Participant who terminates employment may elect
to defer receipt of his or her benefit until his or her Required Distribution
Date. In no event shall a Participant begin to receive his or her benefit later
than is required under Section 6.2.3.

 


6.2                                 IN-SERVICE DISTRIBUTIONS


 


6.2.1                        PRIOR TO TERMINATION OF EMPLOYMENT, A PARTICIPANT
WHO IS AT LEAST AGE 59-1/2 MAY ELECT TO WITHDRAW ALL OR ANY PART OF HIS OR HER
VESTED ACCOUNT BALANCE; PROVIDED, HOWEVER, THAT ANY SUCH WITHDRAWAL SHALL BE
PERMITTED ONLY IF SPOUSAL CONSENT (IF MARRIED) TO THE WITHDRAWAL IS OBTAINED
WITHIN 90 DAYS PRIOR TO THE DATE OF THE WITHDRAWAL, AND PROVIDED, FURTHER, THAT
ANY SUCH WITHDRAWAL SHALL BE SUBJECT TO SUCH RULES AND PROCEDURES AS THE
ADMINISTRATIVE COMMITTEE MAY ESTABLISH.  A PARTICIPANT WHO HAS INCURRED A
DISABILITY MAY ALSO ELECT TO WITHDRAW ALL OR ANY PART OF HIS OR HER VESTED
ACCOUNT BALANCE IN ACCORDANCE WITH THIS SECTION 6.2.1.


 


6.2.2                        PRIOR TO TERMINATION OF EMPLOYMENT, A PARTICIPANT
MAY REQUEST A DISTRIBUTION FROM HIS OR HER 401(K) SUBACCOUNT DUE TO HARDSHIP.
THE AMOUNT OF A HARDSHIP WITHDRAWAL FROM A PARTICIPANT’S 401(K) SUBACCOUNT SHALL
NOT EXCEED THE AMOUNT OF HIS OR HER ELECTIVE 401(K) DEFERRALS (WITHOUT
EARNINGS). A HARDSHIP WITHDRAWAL SHALL BE PERMITTED ONLY IF (1) THE
ADMINISTRATIVE COMMITTEE DETERMINES THAT IT IS DUE TO AN IMMEDIATE AND HEAVY
FINANCIAL NEED (IN ACCORDANCE WITH (A) BELOW) AND IS NECESSARY TO SATISFY SUCH
FINANCIAL NEED (IN ACCORDANCE WITH (B) BELOW), AND (2) THE PARTICIPANT OBTAINS
SPOUSAL CONSENT TO SUCH WITHDRAWAL WITHIN 90 DAYS PRIOR TO THE DATE OF THE
WITHDRAWAL. A WITHDRAWAL UNDER THIS SECTION 6.2.2 SHALL BE SUBJECT TO SUCH
RULES AND PROCEDURES AS THE ADMINISTRATIVE COMMITTEE MAY ESTABLISH.


 

(A)                                  A DISTRIBUTION SHALL BE CONSIDERED DUE TO
AN IMMEDIATE AND HEAVY FINANCIAL NEED ONLY IF IT IS DUE TO:

 

(I)                                    MEDICAL EXPENSES DESCRIBED IN CODE
SECTION 213(D) OF THE PARTICIPANT, THE PARTICIPANT’S SPOUSE, OR ANY DEPENDENTS
OF THE PARTICIPANT (AS DEFINED IN CODE SECTION 152);

 

(II)                                 THE PURCHASE (EXCLUDING MORTGAGE PAYMENTS)
OF A PRINCIPAL RESIDENCE FOR THE PARTICIPANT;

 

(III)                              THE PAYMENT OF TUITION AND RELATED
EDUCATIONAL FEES FOR THE NEXT 12 MONTHS OF POST-SECONDARY EDUCATION FOR THE
PARTICIPANT OR HIS OR HER SPOUSE, CHILDREN OR DEPENDENTS;

 

(IV)                             THE NEED TO PREVENT THE EVICTION OF THE
PARTICIPANT FROM HIS OR HER PRINCIPAL RESIDENCE OR FORECLOSURE ON THE MORTGAGE
OF THE PARTICIPANT’S PRINCIPAL RESIDENCE:

 

(V)                                THE FUNERAL EXPENSES OF A MEMBER OF THE
PARTICIPANT’S FAMILY; OR

 

(VI)                             ANY OTHER CONDITION OR EVENT WHICH THE
COMMISSIONER OF THE INTERNAL REVENUE SERVICE DETERMINES IS A DEEMED IMMEDIATE
AND FINANCIAL NEED.

 

37

--------------------------------------------------------------------------------


 

(B)                                 A DISTRIBUTION WILL BE CONSIDERED NECESSARY
TO SATISFY AN IMMEDIATE AND HEAVY FINANCIAL NEED OF A PARTICIPANT IF ALL OF THE
FOLLOWING REQUIREMENTS ARE SATISFIED:

 

(I)                                     THE DISTRIBUTION WILL NOT BE IN EXCESS
OF (A) THE AMOUNT OF THE IMMEDIATE AND HEAVY FINANCIAL NEED OF THE PARTICIPANT,
PLUS (B) SUCH AMOUNT AS THE ADMINISTRATIVE COMMITTEE DEEMS NECESSARY TO PROVIDE
FOR FEDERAL, STATE AND LOCAL INCOME AND PENALTY TAXES WHICH MAY REASONABLY BE
ANTICIPATED TO RESULT FROM THE DISTRIBUTION;

 

(II)                                  THE PARTICIPANT IS UNABLE TO SATISFY THE
NEED BY BORROWING FROM COMMERCIAL SOURCES ON REASONABLE COMMERCIAL TERMS;

 

(III)                               THE PARTICIPANT HAS MADE REASONABLE
LIQUIDATION OF HIS OR HER ASSETS;

 

(IV)                              THE PARTICIPANT HAS OBTAINED ALL
DISTRIBUTIONS, OTHER THAN HARDSHIP DISTRIBUTIONS, AND ALL NONTAXABLE LOANS
CURRENTLY AVAILABLE UNDER ALL PLANS MAINTAINED BY THE EMPLOYER AND THE
AFFILIATES;

 

(V)                                 THE PARTICIPANT’S ELECTIVE 401(K) DEFERRALS
AND ANY OTHER ELECTIVE CONTRIBUTIONS AND EMPLOYEE CONTRIBUTIONS, TO THE PLAN AND
ALL OTHER PLANS MAINTAINED BY THE EMPLOYER (AS DEFINED IN TREAS. REG.
§1.401(K)-1(D)(3)(IV)(F)) WILL BE SUSPENDED FOR AT LEAST 6 MONTHS AFTER RECEIPT
OF THE HARDSHIP DISTRIBUTION;

 

(VI)                              EFFECTIVE FOR PLAN YEARS BEGINNING ON OR
BEFORE DECEMBER 31, 2001, THE PARTICIPANT MAY NOT MAKE ELECTIVE 401(K) DEFERRALS
FOR THE PARTICIPANT’S TAXABLE YEAR IMMEDIATELY FOLLOWING THE TAXABLE YEAR OF THE
HARDSHIP DISTRIBUTION IN EXCESS OF THE APPLICABLE LIMIT UNDER CODE
SECTION 402(G) FOR SUCH NEXT TAXABLE YEAR.

 

(C)                                  EFFECTIVE AS OF JANUARY 1, 2002,
SECTION 6.4 SHALL APPLY WITH RESPECT TO THE MINIMUM REQUIRED DISTRIBUTIONS UNDER
CODE SECTION 401(A)(9).

 


6.2.3                        [RESERVED]


 


6.2.4                        PRIOR TO TERMINATION OF EMPLOYMENT, A PARTICIPANT
MAY ELECT TO WITHDRAW ALL OR ANY PART OF HIS OR HER ROLLOVER CONTRIBUTIONS
SUBACCOUNT; PROVIDED, HOWEVER, THAT ANY SUCH WITHDRAWAL SHALL BE PERMITTED ONLY
IF SPOUSAL CONSENT TO THE WITHDRAWAL IS OBTAINED WITHIN 90 DAYS PRIOR TO THE
DATE OF THE WITHDRAWAL, AND PROVIDED, FURTHER, THAT ANY SUCH WITHDRAWAL SHALL BE
SUBJECT TO SUCH RULES AND PROCEDURES AS THE ADMINISTRATIVE COMMITTEE MAY
ESTABLISH.


 


6.3                                 LOANS


 


6.3.1                        A PARTICIPANT OR BENEFICIARY WHO IS A “PARTY IN
INTEREST” WITHIN THE MEANING OF ERISA SECTION 3(14) MAY SUBMIT AN APPLICATION TO
THE ADMINISTRATIVE COMMITTEE TO BORROW FROM HIS OR HER ACCOUNT AN AMOUNT WHICH,
WHEN ADDED TO THE OUTSTANDING BALANCE OF ALL OTHER LOANS TO THE PARTICIPANT FROM
ALL QUALIFIED PLANS OF THE EMPLOYER AND AFFILIATES, IS NOT IN EXCESS OF THE
LESSER OF:

 

38

--------------------------------------------------------------------------------


 

(A)                                  $50,000, REDUCED BY THE EXCESS, IF ANY, OF
(I) THE HIGHEST OUTSTANDING BALANCE OF LOANS FROM THE PLAN OR ANY OTHER
QUALIFIED RETIREMENT PLAN MAINTAINED BY THE EMPLOYER OR AN AFFILIATE DURING THE
ONE-YEAR PERIOD ENDING ON THE DAY BEFORE THE DATE ON WHICH SUCH LOAN WAS MADE,
OVER (II) THE OUTSTANDING BALANCE OF ANY SUCH OTHER LOAN ON THE DATE ON WHICH
THE LOAN IS MADE, OR

 

(B)                                 50% OF THE VESTED PORTION OF HIS OR HER
ACCOUNT BALANCE.

 

6.3.2                        If approved, each such loan shall comply with the
following conditions:


 

(A)                                  IT SHALL BE EVIDENCED BY A NEGOTIABLE
PROMISSORY NOTE.

 

(B)                                 THE RATE OF INTEREST PAYABLE ON THE UNPAID
BALANCE OF SUCH LOAN SHALL BE A REASONABLE RATE DETERMINED BY THE ADMINISTRATIVE
COMMITTEE.

 

(C)                                  THE LOAN, BY ITS TERMS, MUST REQUIRE
SUBSTANTIAL LEVEL AMORTIZATION OF REPAYMENTS (TO BE MADE NOT LESS FREQUENTLY
THAN QUARTERLY) WITHIN FIVE YEARS; PROVIDED, HOWEVER, THAT IF THE PROCEEDS OF
THE LOAN ARE USED TO ACQUIRE ANY DWELLING UNIT WHICH, WITHIN ANY REASONABLE TIME
(DETERMINED AT THE TIME THE LOAN IS MADE), WILL BE USED AS THE PRINCIPAL
RESIDENCE OF THE PARTICIPANT, THE REPAYMENT SCHEDULE MAY BE FOR A REASONABLE
TERM IN EXCESS OF FIVE YEARS.

 

(D)                                 IN THE EVENT OF A DEFAULT, FORECLOSURE ON
THE PROMISSORY NOTE WILL NOT OCCUR UNTIL A DISTRIBUTABLE EVENT OCCURS UNDER
ARTICLE VI OR ARTICLE VIII. NOTWITHSTANDING THE FOREGOING, UPON THE FAILURE OF A
PARTICIPANT TO MAKE LOAN PAYMENTS BECAUSE OF THE BANKRUPTCY OF THE PARTICIPANT
OR SOME OTHER EVENT OF DEFAULT SET FORTH IN THE PROMISSORY NOTE, OR UPON THE
OCCURRENCE OF A DISTRIBUTABLE EVENT UNDER ARTICLE VI OR ARTICLE VIII, SUCH LOAN
WILL BECOME DUE AND PAYABLE, AND THE UNPAID BALANCE OF SUCH LOAN, INCLUDING ANY
UNPAID INTEREST, MAY, IN THE ADMINISTRATIVE COMMITTEE’S DISCRETION, BE CHARGED
AGAINST THE PARTICIPANT’S ACCOUNT BALANCE. THE UNPAID BALANCE OF SUCH LOAN,
INCLUDING UNPAID INTEREST, SHALL BE CHARGED AGAINST THE PARTICIPANT’S ACCOUNT
BALANCE BEFORE ANY DISTRIBUTION TO THE PARTICIPANT OR A BENEFICIARY.

 

(E)                                  THE LOAN SHALL BE ADEQUATELY SECURED;
PROVIDED HOWEVER, THAT NOT MORE THAN 50% OF THE PARTICIPANT’S VESTED ACCOUNT
BALANCE SHALL BE USED AS SECURITY FOR A LOAN.

 

(F)                                    A PARTICIPANT MUST OBTAIN SPOUSAL CONSENT
TO ANY LOAN WITHIN THE 90-DAY PERIOD PRIOR TO THE TIME ANY PORTION OF THE
PARTICIPANT’S ACCOUNT BALANCE IS USED TO SECURE THE LOAN. A NEW SPOUSAL CONSENT
MUST BE OBTAINED IN THE EVENT THE LOAN IS RENEGOTIATED, EXTENDED, RENEWED, OR
OTHERWISE REVISED.

 


6.3.3                        ANY LOAN OF A PARTICIPANT SHALL BE CHARGED SOLELY
AGAINST THE ACCOUNT OF THE BORROWING PARTICIPANT. PRINCIPAL AND INTEREST
PAYMENTS WITH RESPECT TO THE LOAN SHALL BE CREDITED SOLELY TO THE ACCOUNT OF THE
BORROWING PARTICIPANT FROM WHICH THE LOAN WAS MADE. ANY LOSS CAUSED BY
NONPAYMENT OR OTHER DEFAULT ON A PARTICIPANT’S LOAN OBLIGATIONS SHALL BE BORNE
SOLELY BY THAT ACCOUNT.


 


6.3.4                        THE ADMINISTRATIVE COMMITTEE MAY ADOPT WRITTEN
RULES AND PROCEDURES FOR LOANS WHICH ARE HEREBY INCORPORATED BY REFERENCE.

 

39

--------------------------------------------------------------------------------


 


6.3.5                        LOANS SHALL BE MADE AVAILABLE TO ALL PARTICIPANTS
ON A REASONABLY EQUIVALENT BASIS, EXCEPT THAT THE ADMINISTRATIVE COMMITTEE MAY
MAKE REASONABLE DISTINCTIONS BASED UPON CREDITWORTHINESS, OTHER OBLIGATIONS OF
THE PARTICIPANT, THE ABILITY TO REPAY THROUGH PAYROLL DEDUCTIONS AND OTHER
FACTORS THAT MAY ADVERSELY AFFECT THE ABILITY TO ASSURE REPAYMENT THROUGH
PAYROLL DEDUCTION.


 


6.3.6                        PLAN LOANS UNDER THIS SECTION 6.3 SHALL BE
ADMINISTERED IN ACCORDANCE WITH CODE SECTION 72(P) AND THE REGULATIONS
THEREUNDER.


 


6.4                                 MINIMUM REQUIRED DISTRIBUTIONS


 


6.4.1                        GENERAL REQUIREMENTS


 

(A)                                  EFFECTIVE DATE.  THE PROVISIONS OF THIS
SECTION WILL APPLY FOR PURPOSES OF DETERMINING REQUIRED MINIMUM DISTRIBUTIONS
FOR CALENDAR YEARS BEGINNING WITH THE 2002 CALENDAR YEAR.

 

(B)                                 COORDINATION WITH MINIMUM DISTRIBUTION
REQUIREMENTS PREVIOUSLY IN EFFECT.  THE REQUIRED MINIMUM DISTRIBUTIONS FOR 2002
UNDER THIS SECTION WILL BE DETERMINED AS FOLLOWS.  IF THE TOTAL AMOUNT OF 2002
REQUIRED MINIMUM DISTRIBUTIONS UNDER THE PLAN MADE TO THE DISTRIBUTEE PRIOR TO
THE EFFECTIVE DATE OF THIS SECTION EQUALS OR EXCEEDS THE REQUIRED MINIMUM
DISTRIBUTIONS DETERMINED UNDER THIS SECTION, THEN NO ADDITIONAL DISTRIBUTIONS
WILL BE REQUIRED TO BE MADE FOR 2002 ON OR AFTER SUCH DATE TO THE DISTRIBUTEE. 
IF THE TOTAL AMOUNT OF 2002 REQUIRED MINIMUM DISTRIBUTIONS UNDER THE PLAN MADE
TO THE DISTRIBUTEE PRIOR TO THE EFFECTIVE DATE OF THIS SECTION IS LESS THAN THE
AMOUNT DETERMINED UNDER THIS SECTION, THEN REQUIRED MINIMUM DISTRIBUTIONS FOR
2002 ON AND AFTER SUCH DATE WILL BE DETERMINED SO THAT THE TOTAL AMOUNT OF
REQUIRED MINIMUM DISTRIBUTIONS FOR 2002 MADE TO THE DISTRIBUTEE WILL BE THE
AMOUNT DETERMINED UNDER THIS SECTION.

 

(C)                                  PRECEDENCE.  THE REQUIREMENTS OF THIS
SECTION WILL TAKE PRECEDENCE OVER ANY INCONSISTENT PROVISIONS OF THE PLAN.

 

(D)                                 REQUIREMENTS OF TREASURY REGULATIONS
INCORPORATED.  ALL DISTRIBUTIONS REQUIRED UNDER THIS SECTION WILL BE DETERMINED
AND MADE IN ACCORDANCE WITH THE TREASURY REGULATIONS UNDER CODE
SECTION 401(A)(9).

 


6.4.2                        TIME AND MANNER OF DISTRIBUTION


 

(A)                                  REQUIRED BEGINNING DATE.  THE PARTICIPANT’S
ENTIRE INTEREST WILL BE DISTRIBUTED, OR BEGIN TO BE DISTRIBUTED, TO THE
PARTICIPANT NO LATER THAN THE PARTICIPANT’S REQUIRED BEGINNING DATE.

 

(B)                                 DEATH OF PARTICIPANT BEFORE DISTRIBUTIONS
BEGIN.  IF THE PARTICIPANT DIES BEFORE DISTRIBUTIONS BEGIN, THE PARTICIPANT’S
ENTIRE INTEREST WILL BE DISTRIBUTED, OR BEGIN TO BE DISTRIBUTED, NO LATER THAN
AS FOLLOWS:

 

(I)                                     IF THE PARTICIPANT’S SURVIVING SPOUSE IS
THE PARTICIPANT’S SOLE DESIGNATED BENEFICIARY, THEN, EXCEPT AS PROVIDED IN
ARTICLE VIII, DISTRIBUTIONS TO THE SURVIVING SPOUSE WILL BEGIN BY DECEMBER 31 OF
THE CALENDAR YEAR IMMEDIATELY FOLLOWING THE CALENDAR YEAR

 

40

--------------------------------------------------------------------------------


 

IN WHICH THE PARTICIPANT DIED, OR BY DECEMBER 31 OF THE CALENDAR YEAR IN WHICH
THE PARTICIPANT WOULD HAVE ATTAINED AGE 70 ½, IF LATER.

 

(II)                                  IF THE PARTICIPANT’S SURVIVING SPOUSE IS
NOT THE PARTICIPANT’S SOLE DESIGNATED BENEFICIARY, THEN, EXCEPT AS PROVIDED IN
ARTICLE VIII, DISTRIBUTIONS TO THE DESIGNATED BENEFICIARY WILL BEGIN IN
DECEMBER 31 OF THE CALENDAR YEAR IMMEDIATELY FOLLOWING THE CALENDAR YEAR IN
WHICH THE PARTICIPANT DIED.

 

(III)                               IF THERE IS NO DESIGNATED BENEFICIARY AS OF
SEPTEMBER 30 OF THE YEAR FOLLOWING THE YEAR OF THE PARTICIPANT’S DEATH, THE
PARTICIPANT’S ENTIRE INTEREST WILL BE DISTRIBUTED BY DECEMBER 31 OF THE CALENDAR
YEAR CONTAINING THE FIFTH ANNIVERSARY OF THE PARTICIPANT’S DEATH.

 

(IV)                              IF THE PARTICIPANT’S SURVIVING SPOUSE IS THE
PARTICIPANT’S SOLE DESIGNATED BENEFICIARY AND THE SURVIVING SPOUSE DIES AFTER
THE PARTICIPANT BUT BEFORE DISTRIBUTIONS TO THE SURVIVING SPOUSE BEGIN, THIS
SUBSECTION 6.4.2(B), OTHER THAN SUBECTION 6.4.2(B)(I), WILL APPLY AS IF THE
SURVIVING SPOUSE WERE THE PARTICIPANT.

 

For purposes of this subsection 6.4.2(b) and subsection 6.4.4, unless subsection
6.4.2(b)(iv) applies, distributions are considered to begin on the Participant’s
required beginning date.  If subsection 6.4.2(b)(iv) applies, distributions are
considered to begin on the date distributions are required to begin to the
Surviving Spouse under subsection 6.4.2(b)(i).  If distributions under an
annuity purchased from an insurance company irrevocably commence to the
Participant before the Participant’s required beginning date (or to the
Participant’s Surviving Spouse before the date distributions are required to
begin to the Surviving Spouse under subsection 6.4.2(b)(i), the date
distributions are considered to begin is the date distributions actually
commence.

 

(C)                                  FORMS OF DISTRIBUTION.  UNLESS THE
PARTICIPANT’S INTEREST IS DISTRIBUTED IN THE FORM OF AN ANNUITY PURCHASED FROM
AN INSURANCE COMPANY OR IN A SINGLE SUM ON OR BEFORE THE REQUIRED BEGINNING
DATE, AS OF THE FIRST DISTRIBUTION CALENDAR YEAR DISTRIBUTIONS WILL BE MADE IN
ACCORDANCE WITH SUBSECTIONS 6.4.2(B)(I) AND 6.4.4 OF THIS SECTION.  IF THE
PARTICIPANT’S INTEREST IS DISTRIBUTED IN THE FORM OF AN ANNUITY PURCHASED FROM
AN INSURANCE COMPANY, DISTRIBUTIONS THEREUNDER WILL BE MADE IN ACCORDANCE WITH
THE REQUIREMENTS OF CODE SECTION 401(A)(9) AND THE TREASURY REGULATIONS.

 


6.4.3                        REQUIRED MINIMUM DISTRIBUTIONS DURING PARTICIPANT’S
LIFETIME


 

(A)                                  AMOUNT OF REQUIRED MINIMUM DISTRIBUTION FOR
EACH DISTRIBUTION CALENDAR YEAR.  DURING THE PARTICIPANT’S LIFETIME, THE MINIMUM
AMOUNT THAT WILL BE DISTRIBUTED FOR EACH DISTRIBUTION CALENDAR YEAR IS THE
LESSER OF:

 

(I)                                     THE QUOTIENT OBTAINED BY DIVIDING THE
PARTICIPANT’S ACCOUNT BALANCE BY THE DISTRIBUTION PERIOD IN THE UNIFORM LIFETIME
TABLE SET FORTH IN SECTION 1.401(A)(9)-9 OF THE TREASURY REGULATIONS, USING THE
PARTICIPANT’S AGE AS OF THE PARTICIPANT’S BIRTHDAY IN THE DISTRIBUTION CALENDAR
YEAR; OR

 

41

--------------------------------------------------------------------------------


 

(II)                                   IF THE PARTICIPANT’S SOLE DESIGNATED
BENEFICIARY FOR THE DISTRIBUTION CALENDAR YEAR IS THE PARTICIPANT’S SPOUSE, THE
QUOTIENT OBTAINED BY DIVIDING THE PARTICIPANT’S ACCOUNT BALANCE BY THE NUMBER IN
THE JOINT AND LAST SURVIVOR TABLE SET FORTH IN SECTION 1.401(A)(9)-9 OF THE
TREASURY REGULATIONS, USING THE PARTICIPANT’S AND SPOUSE’S ATTAINED AGES AS OF
THE PARTICIPANT’S AND SPOUSE’S BIRTHDAYS IN THE DISTRIBUTION CALENDAR YEAR.

 

(B)                                 LIFETIME REQUIRED MINIMUM DISTRIBUTIONS
CONTINUE THROUGH YEAR OF PARTICIPANT’S DEATH.  REQUIRED MINIMUM DISTRIBUTIONS
WILL BE DETERMINED UNDER THIS SUBSECTION 6.4.3 BEGINNING WITH THE FIRST
DISTRIBUTION CALENDAR YEAR AND UP TO AND INCLUDING THE DISTRIBUTION CALENDAR
YEAR THAT INCLUDES THE PARTICIPANT’S DATE OF DEATH.

 


6.4.4                        REQUIRED MINIMUM DISTRIBUTIONS AFTER PARTICIPANT’S
DEATH


 

(A)                                  DEATH ON OR AFTER DATE DISTRIBUTIONS BEGIN

 

(I)                                     PARTICIPANT SURVIVED BY DESIGNATED
BENEFICIARY.  IF THE PARTICIPANT DIES ON OR AFTER THE DATE DISTRIBUTIONS BEGIN
AND THERE IS A DESIGNATED BENEFICIARY, THE MINIMUM AMOUNT THAT WILL BE
DISTRIBUTED FOR EACH DISTRIBUTION CALENDAR YEAR AFTER THE YEAR OF THE
PARTICIPANT’S DEATH IS THE QUOTIENT OBTAINED BY DIVIDING THE PARTICIPANT’S
ACCOUNT BALANCE BY THE LONGER OF THE REMAINING LIFE EXPECTANCY OF THE
PARTICIPANT OR THE REMAINING LIFE EXPECTANCY OF THE PARTICIPANT’S DESIGNATED
BENEFICIARY, DETERMINED AS FOLLOWS:

 

(A)                              The Participant’s remaining life expectancy is
calculated using the age of the Participant in the year of death, reduced by one
for each subsequent year.

 

(B)                                If the Participant’s Surviving Spouse is the
Participant’s sole designated beneficiary, the remaining life expectancy of the
Surviving Spouse is calculated for each distribution calendar year after the
year of the Participant’s death using the Surviving Spouse’s age as of the
Spouse’s birthday in that year.  For distribution calendar years after the year
of the Surviving Spouse’s death, the remaining life expectancy of the Surviving
Spouse is calculated using the age of the Surviving Spouse as of the Spouse’s
birthday in the calendar year of the Spouse’s death, reduced by one for each
subsequent calendar year.

 

(C)                                If the Participant’s Surviving Spouse is not
the Participant’s sole designated beneficiary, the designated beneficiary’s
remaining life expectancy is calculated using the age of the beneficiary in the
year following the year of the Participant’s death, reduced by one for each
subsequent year.

 

(II)                                  NO DESIGNATED BENEFICIARY.   IF THE
PARTICIPANT DIES ON OR AFTER THE DATE DISTRIBUTIONS BEGIN AND THERE IS NO
DESIGNATED BENEFICIARY AS OF SEPTEMBER 30 OF THE YEAR AFTER THE YEAR OF THE
PARTICIPANT’S DEATH, THE MINIMUM AMOUNT THAT WILL BE DISTRIBUTED FOR EACH
DISTRIBUTION CALENDAR YEAR AFTER THE YEAR OF THE PARTICIPANT’S DEATH IS THE
QUOTIENT OBTAINED BY DIVIDING THE PARTICIPANT’S ACCOUNT BALANCE BY THE
PARTICIPANT’S REMAINING LIFE

 

42

--------------------------------------------------------------------------------


 

EXPECTANCY CALCULATED USING THE AGE OF THE PARTICIPANT IN THE YEAR OF DEATH,
REDUCED BY ONE FOR EACH SUBSEQUENT YEAR.

 

(B)                                 DEATH BEFORE DATE DISTRIBUTIONS BEGIN.

 

(I)                                     PARTICIPANT SURVIVED BY DESIGNATED
BENEFICIARY.  EXCEPT AS PROVIDED IN ARTICLE VIII, IF THE PARTICIPANT DIES BEFORE
THE DATE DISTRIBUTIONS BEGIN AND THERE IS A DESIGNATED BENEFICIARY, THE MINIMUM
AMOUNT THAT WILL BE DISTRIBUTED FOR EACH DISTRIBUTION CALENDAR YEAR AFTER THE
YEAR OF THE PARTICIPANT’S DEATH IS THE QUOTIENT OBTAINED BY DIVIDING THE
PARTICIPANT’S ACCOUNT BALANCE BY THE REMAINING LIFE EXPECTANCY OF THE
PARTICIPANT’S DESIGNATED BENEFICIARY, DETERMINED AS PROVIDED IN SUBSECTION
6.4.4(A).

 

(II)                                  NO DESIGNATED BENEFICIARY.   IF THE
PARTICIPANT DIES BEFORE THE DATE DISTRIBUTIONS BEGIN AND THERE IS NO DESIGNATED
BENEFICIARY AS OF SEPTEMBER 30 OF THE YEAR FOLLOWING THE YEAR OF THE
PARTICIPANT’S DEATH, DISTRIBUTION OF THE PARTICIPANT’S ENTIRE INTEREST WILL BE
COMPLETED BY DECEMBER 31 OF THE CALENDAR YEAR CONTAINING THE FIFTH ANNIVERSARY
OF THE PARTICIPANT’S DEATH.

 

(III)                               DEATH OF SURVIVING SPOUSE BEFORE
DISTRIBUTIONS TO SURVIVING SPOUSE ARE REQUIRED TO BEGIN.  IF THE PARTICIPANT
DIES BEFORE THE DATE DISTRIBUTIONS BEGIN, THE PARTICIPANT’S SURVIVING SPOUSE IS
THE PARTICIPANT’S SOLE DESIGNATED BENEFICIARY, AND THE SURVIVING SPOUSE DIES
BEFORE DISTRIBUTIONS ARE REQUIRED TO BEGIN TO THE SURVIVING SPOUSE UNDER
SUBSECTION 6.4.2(B)(I), THIS SUBSECTION 6.4.4(B) WILL APPLY AS IF THE SURVIVING
SPOUSE WERE THE PARTICIPANT.

 


6.4.5                        DEFINITIONS


 

For purposes of this Section 6.4, the following definitions shall apply:

 

(A)                                  DESIGNATED BENEFICIARY.  THE INDIVIDUAL WHO
IS DESIGNATED AS THE BENEFICIARY UNDER THE PLAN AND IS THE DESIGNATED
BENEFICIARY UNDER CODE SECTION 401(A)(9) AND TREAS. REG. §1.401(A)(9)-1, Q&A-4.

 

(B)                                 DISTRIBUTION CALENDAR YEAR.  A CALENDAR YEAR
FOR WHICH A MINIMUM DISTRIBUTION IS REQUIRED.  FOR DISTRIBUTIONS BEGINNING
BEFORE THE PARTICIPANT’S DEATH, THE FIRST DISTRIBUTION CALENDAR YEAR IS THE
CALENDAR YEAR IMMEDIATELY PRECEDING THE CALENDAR YEAR WHICH CONTAINS THE
PARTICIPANT’S REQUIRED BEGINNING DATE.  FOR DISTRIBUTIONS BEGINNING AFTER THE
PARTICIPANT’S DEATH, THE FIRST DISTRIBUTION CALENDAR YEAR IS THE CALENDAR YEAR
IN WHICH DISTRIBUTIONS ARE REQUIRED TO BEGIN UNDER SUBSECTION 6.4.2(B).  THE
REQUIRED MINIMUM DISTRIBUTION FOR THE PARTICIPANT’S FIRST DISTRIBUTION CALENDAR
YEAR WILL BE MADE ON OR BEFORE THE PARTICIPANT’S REQUIRED BEGINNING DATE.  THE
REQUIRED MINIMUM DISTRIBUTION FOR OTHER DISTRIBUTION CALENDAR YEARS, INCLUDING
THE REQUIRED MINIMUM DISTRIBUTION FOR THE DISTRIBUTION CALENDAR YEAR IN WHICH
THE PARTICIPANT’S REQUIRED BEGINNING DATE OCCURS, WILL BE MADE ON OR BEFORE
DECEMBER 31 OF THAT DISTRIBUTION CALENDAR YEAR.

 

(C)                                  LIFE EXPECTANCY.  LIFE EXPECTANCY AS
COMPUTED BY USE OF THE SINGLE LIFE TABLE IN TREAS. REG. §1.401(A)(9)-9.

 

43

--------------------------------------------------------------------------------


 

(D)                                 PARTICIPANT’S ACCOUNT BALANCE.  THE ACCOUNT
BALANCE AS OF THE LAST VALUATION DATE IN THE CALENDAR YEAR IMMEDIATELY PRECEDING
THE DISTRIBUTION CALENDAR YEAR (VALUATION CALENDAR YEAR) INCREASED BY THE AMOUNT
OF ANY CONTRIBUTIONS MADE AND ALLOCATED OR FORFEITURES ALLOCATED TO THE ACCOUNT
BALANCE AS OF DATES IN THE VALUATION CALENDAR YEAR AFTER THE VALUATION DATE AND
DECREASED BY DISTRIBUTIONS MADE IN THE VALUATION CALENDAR YEAR AFTER THE
VALUATION DATE.  THE ACCOUNT BALANCE FOR THE VALUATION CALENDAR YEAR INCLUDES
ANY AMOUNTS ROLLED OVER OR TRANSFERRED TO THE PLAN EITHER IN THE VALUATION
CALENDAR YEAR OR IN THE DISTRIBUTION CALENDAR YEAR IF DISTRIBUTED OR TRANSFERRED
IN THE VALUATION CALENDAR YEAR.

 

(E)                                  REQUIRED BEGINNING DATE.  THE DATE
SPECIFIED IN THE PLAN WHEN DISTRIBUTIONS UNDER CODE SECTION 401(A)(9) ARE
REQUIRED TO BEGIN.

 

44

--------------------------------------------------------------------------------


 


ARTICLE VII


FORMS OF PAYMENT OF ACCOUNTS


 


7.1                                 METHODS OF DISTRIBUTION


 

The “Normal Form” of benefit for all Participants shall be a lump sum
distribution. Distributions from a Participant’s vested Account under Article VI
(other than a loan), shall be distributed in the Normal Form unless the
Participant elects to receive his or her benefit in monthly, quarterly or annual
installments, payable over any period not exceeding the life expectancy of the
Participant or the joint life expectancies of the Participant and the
Participant’s designated Beneficiary.

 

A Participant who has elected to receive an installment distribution may at any
time elect to discontinue such installment payments and have the unpaid vested
Account Balance paid in a lump sum distribution. In the event a Participant who
has elected to receive an installment distribution dies after his or her Benefit
Commencement Date but before the payment of the final installment, the unpaid
installments shall be paid to the Participant’s Beneficiary. The Beneficiary may
elect to continue receiving such installments or to have the unpaid vested
Account Balance paid in a lump sum distribution. In the event a Participant dies
before his or her Benefit Commencement Date, any election of a form of payment
shall be void, and the Participant’s vested Account Balance shall be distributed
in accordance with Article VIII.

 

Distributions shall be subject to the requirements of Code Section 401(a)(9).

 


7.2                                 ELECTION OF OPTIONAL FORMS


 


7.2.1                        AN OPTIONAL FORM OF BENEFIT PAYMENT PROVIDED FOR IN
SECTION 7.1 MAY BE ELECTED IN ACCORDANCE WITH PROCEDURES ESTABLISHED BY THE
ADMINISTRATIVE COMMITTEE, WHICH ARE HEREBY INCORPORATED BY REFERENCE.


 


7.2.2                        [RESERVED]


 


7.2.3                        [RESERVED]


 


7.2.4                        [RESERVED]


 


7.3                                 DIRECT ROLLOVERS


 


7.3.1                        NOTWITHSTANDING ANY PROVISION IN THIS PLAN TO THE
CONTRARY, A PARTICIPANT OR A BENEFICIARY WHO IS THE SURVIVING SPOUSE OF A
PARTICIPANT MAY ELECT TO HAVE ALL OR A PORTION OF ANY AMOUNT PAYABLE TO HIM OR
HER FROM THE PLAN WHICH IS AN “ELIGIBLE ROLLOVER DISTRIBUTION” (AS DEFINED IN
SECTION 7.3.2 BELOW) TRANSFERRED DIRECTLY TO AN “ELIGIBLE RETIREMENT PLAN” (AS
DEFINED IN SECTION 7.3.2 BELOW).  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE ADMINISTRATIVE COMMITTEE SHALL BE PERMITTED TO ALLOW A DIRECT
ROLLOVER OF A PARTICIPANT’S LOAN UNDER THE PLAN (AND RELATED PROMISSORY NOTE) TO
A QUALIFIED TRUST DESCRIBED IN CODE SECTION 401(A) OR A QUALIFIED ANNUITY PLAN
DESCRIBED IN CODE SECTION 403(A).

 

45

--------------------------------------------------------------------------------


 


EFFECTIVE AS OF JANUARY 1, 2008, A DISTRIBUTEE MAY ELECT TO HAVE AN ELIGIBLE
ROLLOVER DISTRIBUTION PAID DIRECTLY TO A ROTH IRA (AS DEFINED IN CODE
SECTION 408A); PROVIDED, HOWEVER, FOR TAXABLE YEARS BEGINNING PRIOR TO
JANUARY 1, 2010, A DISTRIBUTEE SHALL NOT BE PERMITTED TO MAKE A QUALIFIED
ROLLOVER CONTRIBUTION (AS DEFINED IN CODE SECTION 408A(E)) FROM THE PLAN TO A
ROTH IRA IF, FOR THE YEAR THE ELIGIBLE ROLLOVER DISTRIBUTION IS MADE, THE
PARTICIPANT HAS A MODIFIED ADJUSTED GROSS INCOME EXCEEDING $100,000 OR IS
MARRIED AND FILES A SEPARATE RETURN (AS PROVIDED IN CODE
SECTION 408A(C)(3)(B)).  ANY SUCH ELECTION SHALL BE MADE IN ACCORDANCE WITH SUCH
UNIFORM RULES AND PROCEDURES AS THE ADMINISTRATIVE COMMITTEE MAY PRESCRIBE FROM
TIME TO TIME AS TO THE TIME AND MANNER OF THE ELECTION IN ACCORDANCE WITH CODE
SECTION 401(A)(31).


 


7.3.2                        DEFINITIONS FOR PURPOSES OF THIS SECTION 7.3


 

(A)                                  “ELIGIBLE ROLLOVER DISTRIBUTION” SHALL MEAN
ANY DISTRIBUTION OF ALL OR ANY PORTION OF THE BALANCE TO THE CREDIT OF THE
DISTRIBUTEE OTHER THAN: (1) ANY DISTRIBUTION THAT IS ONE OF A SERIES OF
SUBSTANTIALLY EQUAL PERIODIC PAYMENTS (NOT LESS FREQUENTLY THAN ANNUALLY) MADE
FOR THE LIFE (OR LIFE EXPECTANCY) OF THE DISTRIBUTEE OR THE JOINT LIVES (OR
JOINT LIFE EXPECTANCIES) OF THE DISTRIBUTEE AND THE DISTRIBUTEE’S DESIGNATED
BENEFICIARY; (2) ANY DISTRIBUTION FOR A SPECIFIED PERIOD OF TEN YEARS OR MORE;
(3) ANY DISTRIBUTION TO THE EXTENT SUCH DISTRIBUTION IS REQUIRED UNDER CODE
SECTION 401(A)(9); OR (4) THE PORTION OF ANY DISTRIBUTION THAT IS NOT INCLUDABLE
IN GROSS INCOME.  HARDSHIP WITHDRAWALS UNDER SECTION 6.2.2 SHALL NOT BE ELIGIBLE
ROLLOVER DISTRIBUTIONS, AND THE DISTRIBUTEE MAY NOT ELECT TO HAVE ANY PORTION OF
SUCH A DISTRIBUTION PAID DIRECTLY TO AN ELIGIBLE RETIREMENT PLAN.

 

(B)                                 “ELIGIBLE RETIREMENT PLAN” SHALL MEAN, WITH
RESPECT TO A PARTICIPANT, AN INDIVIDUAL RETIREMENT ACCOUNT OR ANNUITY DESCRIBED
IN CODE SECTION 408(A) OR 408(B)(“IRA”), AN ANNUITY PLAN DESCRIBED IN CODE
SECTION 403(A) OR A QUALIFIED PLAN DESCRIBED IN CODE SECTION 401(A), THAT
ACCEPTS THE DISTRIBUTEE’S ELIGIBLE ROLLOVER DISTRIBUTION. AN ELIGIBLE RETIREMENT
PLAN SHALL ALSO MEAN AN ANNUITY CONTRACT DESCRIBED IN SECTION 403(B) OF THE CODE
AND AN ELIGIBLE PLAN UNDER SECTION 457(B) OF THE CODE WHICH IS MAINTAINED BY A
STATE, POLITICAL SUBDIVISION OF A STATE, OR ANY AGENCY OR INSTRUMENTALITY OF A
STATE OR POLITICAL SUBDIVISION OF A STATE AND WHICH AGREES TO SEPARATELY ACCOUNT
FOR AMOUNTS TRANSFERRED INTO SUCH PLAN FROM THIS PLAN.

 

46

--------------------------------------------------------------------------------


 


ARTICLE VIII


DEATH BENEFITS


 


8.1                                 PAYMENT OF ACCOUNT BALANCES.  IN THE EVENT
OF THE DEATH OF A PARTICIPANT WHILE AN EMPLOYEE, THE PARTICIPANT’S ENTIRE
ACCOUNT BALANCE SHALL BE PAYABLE TO HIS OR HER BENEFICIARY. IN THE EVENT OF THE
DEATH OF A PARTICIPANT AFTER TERMINATION OF EMPLOYMENT BUT BEFORE HIS OR HER
BENEFIT COMMENCEMENT DATE, THE PARTICIPANT’S VESTED ACCOUNT BALANCE SHALL BE
PAYABLE TO HIS OR HER BENEFICIARY. IF SECTION 8.1.2 DOES NOT APPLY, BENEFITS
SHALL BE PAYABLE AS SOON AS PRACTICABLE AFTER THE PARTICIPANT’S DEATH IN A LUMP
SUM DISTRIBUTION UNLESS THE BENEFICIARY INSTEAD ELECTS ONE OF THE OPTIONAL FORMS
OF BENEFIT AVAILABLE UNDER SECTION 7.1. IN THE EVENT OF A PARTICIPANT’S DEATH
AFTER HIS OR HER BENEFIT COMMENCEMENT DATE, ANY UNPAID VESTED ACCOUNT BALANCE
SHALL BE PAYABLE IN ACCORDANCE WITH THE FORM OF BENEFIT ELECTED BY THE
PARTICIPANT UNDER ARTICLE VII.


 


8.2                                 BENEFICIARY


 


8.2.1                        SUBJECT TO SECTIONS 8.2.2, 8.2.3, 8.2.4, AND 8.2.5
BELOW, A PARTICIPANT MAY, WITH SPOUSAL CONSENT (IF MARRIED), DESIGNATE A PERSON
OR PERSONS AS HIS OR HER BENEFICIARY BY FILING A WRITTEN DESIGNATION OF
BENEFICIARY WITH THE ADMINISTRATIVE COMMITTEE IN THE TIME AND MANNER ESTABLISHED
BY THE COMMITTEE. IF NO VALID DESIGNATION OF BENEFICIARY IS IN EFFECT AT THE
TIME OF THE PARTICIPANT’S DEATH, OR IF THE DESIGNATED BENEFICIARY DOES NOT
SURVIVE THE PARTICIPANT, THE BENEFICIARY SHALL BE THE PARTICIPANT’S SURVIVING
SPOUSE OR, IF THERE IS NO SURVIVING SPOUSE, THE PARTICIPANT’S ESTATE. FOR THIS
PURPOSE, IF THE PARTICIPANT AND THE BENEFICIARY DIE SIMULTANEOUSLY, OR IF THERE
IS NOT SUFFICIENT EVIDENCE TO ESTABLISH WHO DIED FIRST, THE PARTICIPANT SHALL BE
DEEMED TO HAVE SURVIVED THE BENEFICIARY.


 


8.2.2                        [RESERVED]


 


8.2.3                        ANY PRIOR DESIGNATION OF A BENEFICIARY SHALL BE
AUTOMATICALLY REVOKED UPON THE SUBSEQUENT MARRIAGE OR REMARRIAGE OF THE
PARTICIPANT.


 


8.2.4                        TO THE EXTENT PERMITTED BY LAW AND SUBJECT TO ANY
VALID QUALIFIED DOMESTIC RELATIONS ORDER (AS DEFINED IN CODE SECTION 414(P)), A
PARTICIPANT’S DESIGNATION OF HIS OR HER SPOUSE AS BENEFICIARY SHALL BE
AUTOMATICALLY REVOKED UPON THE PARTICIPANT’S SUBSEQUENT DIVORCE. THE PARTICIPANT
SHALL NOT BE PREVENTED FROM RE-DESIGNATING A FORMER SPOUSE AS HIS OR HER
BENEFICIARY FOLLOWING A DIVORCE.


 


8.3                                 REQUIRED COMMENCEMENT


 

Notwithstanding any other provision of the Plan to the contrary, if a
Participant dies before his or her Benefit Commencement Date, the Participant’s
entire interest must be distributed within five years after the Participant’s
death, except that if the designated Beneficiary is the Participant’s Surviving
Spouse, then distributions must begin (a) within one year of the Participant’s
death, or (b) the date the Participant would have attained age 70-1/2.

 

47

--------------------------------------------------------------------------------


 


ARTICLE IX


FIDUCIARIES


 


9.1                                 NAMED FIDUCIARIES


 


9.1.1                        THE ADMINISTRATIVE COMMITTEE (OR ITS DELEGATE)
SHALL BE A “NAMED FIDUCIARY” (WITHIN THE MEANING OF SECTION 402(A)(2) OF ERISA)
OF THE PLAN, WITH AUTHORITY TO CONTROL AND MANAGE THE OPERATION AND
ADMINISTRATION OF THE PLAN.


 


9.1.2                        THE COMPANY (OR ITS DELEGATE) SHALL BE THE
“ADMINISTRATOR” AND “PLAN ADMINISTRATOR” (WITHIN THE MEANING OF ERISA
SECTION 3(16)(A) AND CODE SECTION 414(G), RESPECTIVELY) WITH RESPECT TO THE
PLAN.


 


9.1.3                        THE TRUSTEE SHALL BE A “NAMED FIDUCIARY” (WITHIN
THE MEANING OF ERISA SECTION 402(A)(2)) OF THE PLAN, WITH THE AUTHORITY TO
MANAGE AND CONTROL TRUST ASSETS IN ACCORDANCE WITH THE TERMS OF THE TRUST
AGREEMENT.


 


9.1.4                        THERE ARE NO “NAMED FIDUCIARIES” OF THE PLAN OTHER
THAN THE ADMINISTRATIVE COMMITTEE AND THE TRUSTEE.


 


9.2                                 EMPLOYMENT OF ADVISERS


 

Each named fiduciary shall be authorized, to the extent it deems advisable, to
designate persons who are not named fiduciaries to carry out fiduciary
responsibilities allocated to it, to retain accountants, agents, attorneys,
actuaries and other professional consultants and to rely upon information,
statistics or analysis provided by any of such persons.

 


9.3                                 MULTIPLE FIDUCIARY CAPACITIES


 

Any “named fiduciary” with respect to the Plan (as defined in ERISA
Section 402(a)(2)) and any other “fiduciary” (as defined in ERISA Section 3(21))
with respect to the Plan may serve in more than one fiduciary capacity.

 


9.4                                 PAYMENT OF EXPENSES


 

The reasonable expenses incident to the operation of the Plan, including,
without limitation, the compensation of the Trustee, consultants, attorneys,
fiduciaries and other advisors, shall be paid out of the Trust, to the extent
permitted by law and not paid by the Employer. All members of the Administrative
Committee shall serve without compensation from the Trust. Any determination by
the Employer to pay all or part of any expense shall not in any way limit the
Employer’s right to determine to have similar or other expenses paid out of the
Trust assets at any other time.

 


9.5                                 INDEMNIFICATION


 

To the extent not prohibited by state or federal law, the Company and each
Participating Affiliate, jointly and severally, agree to, and shall, indemnify
and hold harmless any member of

 

48

--------------------------------------------------------------------------------


 

the Administrative Committee or any other Employee, officer or director of an
Employer from all claims for liability, loss, damage or expense (including
payment of reasonable expenses in connection with defense against any such
claim) which result from any exercise or failure to exercise any of the
indemnified person’s responsibilities with respect to the Plan, other than by
reason of gross negligence, willful misconduct or a willful failure to act.

 

49

--------------------------------------------------------------------------------


 


ARTICLE X


TRUSTEE AND TRUST FUND


 


10.1                           ESTABLISHMENT OF TRUST.  A TRUST AGREEMENT SHALL
BE EXECUTED BETWEEN THE COMPANY AND THE TRUSTEE, WHICH AGREEMENT SHALL PROVIDE
FOR THE CREATION OF THE TRUST TO RECEIVE AND HOLD ALL CONTRIBUTIONS AND EARNINGS
THEREFROM. BENEFITS PROVIDED UNDER THE PLAN AND EXPENSES OF ADMINISTRATION OF
THE PLAN SHALL BE PAID FROM THE ASSETS HELD IN THE TRUST AS DIRECTED BY THE
ADMINISTRATIVE COMMITTEE AND THE COMPANY, RESPECTIVELY.


 


10.2                           POWERS AND DUTIES OF THE TRUSTEE.  THE TRUSTEE
SHALL HAVE EXCLUSIVE AUTHORITY AND DISCRETION TO MANAGE AND CONTROL THE ASSETS
OF THE PLAN IN ACCORDANCE WITH THE TERMS OF THE TRUST AGREEMENT.


 


10.3                           EXCLUSIVE BENEFIT.  EXCEPT AS PROVIDED IN
SECTION 3.10, THE TRUST SHALL BE MAINTAINED FOR THE EXCLUSIVE PURPOSE OF
PROVIDING PLAN BENEFITS TO PARTICIPANTS AND THEIR BENEFICIARIES AND PAYING THE
EXPENSES OF ADMINISTRATION OF THE PLAN AND THE TRUST TO THE EXTENT NOT PAID BY
THE EMPLOYER.


 


10.4                           DELEGATION OF RESPONSIBILITY.  THE TRUSTEE MAY
DESIGNATE PERSONS, INCLUDING PERSONS OTHER THAN “NAMED FIDUCIARIES” (AS DEFINED
IN ERISA SECTION 402(A)(2)), TO CARRY OUT THE SPECIFIED RESPONSIBILITIES OF THE
TRUSTEE AND SHALL NOT BE LIABLE FOR ANY ACT OR OMISSION OF A PERSON SO
DESIGNATED.

 

50

--------------------------------------------------------------------------------


 


ARTICLE XI


PLAN ADMINISTRATION

 


11.1                           THE ADMINISTRATIVE COMMITTEE


 


11.1.1                  ADMINISTRATIVE COMMITTEE MEMBERS SHALL BE APPOINTED BY
THE COMPANY AND MAY BE REMOVED BY THE COMPANY AT ITS DISCRETION. UNLESS THE
COMPANY OTHERWISE PROVIDES, ANY MEMBER OF THE ADMINISTRATIVE COMMITTEE WHO IS AN
EMPLOYEE OF THE COMPANY OR AN AFFILIATE AT THE TIME OF HIS OR HER APPOINTMENT
WILL BE CONSIDERED TO HAVE RESIGNED FROM THE ADMINISTRATIVE COMMITTEE WHEN NO
LONGER AN EMPLOYEE. EMPLOYEES OF THE COMPANY OR AN AFFILIATE SHALL RECEIVE NO
COMPENSATION FOR THEIR SERVICES RENDERED TO OR AS MEMBERS OF THE ADMINISTRATIVE
COMMITTEE.


 


11.1.2                  IF MORE THAN ONE MEMBER IS APPOINTED, THE ADMINISTRATIVE
COMMITTEE SHALL ACT BY A MAJORITY OF ITS MEMBERS AT THE TIME IN OFFICE, AND SUCH
ACTION MAY BE TAKEN EITHER BY A VOTE AT A MEETING OR IN WRITING WITHOUT A
MEETING. HOWEVER, IF LESS THAN THREE MEMBERS ARE APPOINTED, THE ADMINISTRATIVE
COMMITTEE SHALL ACT ONLY UPON THE UNANIMOUS CONSENT OF ITS MEMBERS. THE
ADMINISTRATIVE COMMITTEE MAY AUTHORIZE IN WRITING ANY PERSON TO EXECUTE ANY
DOCUMENT OR DOCUMENTS ON ITS BEHALF, AND ANY INTERESTED PERSON, UPON RECEIPT OF
NOTICE OF SUCH AUTHORIZATION DIRECTED TO IT, MAY THEREAFTER ACCEPT AND RELY UPON
ANY DOCUMENT EXECUTED BY SUCH AUTHORIZED PERSON UNTIL THE ADMINISTRATIVE
COMMITTEE SHALL DELIVER TO SUCH INTERESTED PERSON A WRITTEN REVOCATION OF SUCH
AUTHORIZATION.


 


11.1.3                  A MEMBER OF THE ADMINISTRATIVE COMMITTEE WHO IS ALSO A
PARTICIPANT SHALL NOT VOTE OR ACT UPON ANY MATTER RELATING SOLELY TO HIMSELF OR
HERSELF UNLESS SUCH PERSON IS THE SOLE MEMBER OF THE ADMINISTRATIVE COMMITTEE.


 


11.2                           ADMINISTRATIVE COMMITTEE POWERS AND DUTIES


 

The Administrative Committee is allocated such duties and powers as may be
necessary to discharge its duties hereunder including, without limitation, the
exclusive and discretionary authority to perform the following functions:

 

(A)                                  TO MAKE SUCH RULES AND REGULATIONS AS IT
SHALL DEEM NECESSARY OR PROPER FOR THE EFFICIENT ADMINISTRATION OF THE PLAN;

 

(B)                                 TO INTERPRET AND CONSTRUE THE PLAN, TO
RESOLVE ANY PLAN AMBIGUITIES AND TO DECIDE ANY AND ALL MATTERS ARISING HEREUNDER
INCLUDING, WITHOUT LIMITATION, QUESTIONS OF FACT AS TO ELIGIBILITY TO
PARTICIPATE IN THE PLAN OR RECEIVE BENEFITS UNDER THE PLAN OR THE AMOUNT AND
TIMING OF BENEFITS UNDER THE PLAN; PROVIDED HOWEVER, THAT ALL SUCH
INTERPRETATIONS AND DECISIONS SHALL BE APPLIED IN A UNIFORM AND
NONDISCRIMINATORY MANNER TO ALL SIMILARLY SITUATED PERSONS AND SHALL BE
CONCLUSIVELY BINDING UPON ALL PERSONS INTERESTED IN THE PLAN. THE ADMINISTRATIVE
COMMITTEE HAS DISCRETIONARY AUTHORITY TO GRANT OR DENY BENEFITS UNDER THIS PLAN.
BENEFITS UNDER THE PLAN WILL BE PROVIDED ONLY IF THE ADMINISTRATIVE COMMITTEE
DECIDES, IN ITS SOLE DISCRETION, THAT THE APPLICANT IS ENTITLED TO THEM;

 

(C)                                  TO SELECT THE INVESTMENT FUNDS;

 

51

--------------------------------------------------------------------------------


 

(D)                                 TO APPOINT ONE OR MORE INSURANCE COMPANIES;

 

(E)                                  TO APPOINT ONE OR MORE INVESTMENT MANAGERS;

 

(F)                                    TO ESTABLISH AND CARRY OUT A FUNDING
POLICY AND METHOD CONSISTENT WITH THE OBJECTIVES OF THE PLAN AND THE
REQUIREMENTS OF ERISA;

 

(G)                                 TO MONITOR THE LIMITS ON CONTRIBUTIONS UNDER
ARTICLE III AND TO TAKE ACTION TO ASSURE THAT SUCH LIMITS ARE SATISFIED FOR EACH
PLAN YEAR;

 

(H)                                 TO AUTHORIZE DISBURSEMENTS FROM THE TRUST;

 

(I)                                     TO PRESCRIBE PROCEDURES TO BE FOLLOWED
BY PARTICIPANTS OR BENEFICIARIES WHO FILE APPLICATIONS FOR BENEFITS;

 

(J)                                     TO APPROVE THE DESIGN OF ENROLLMENT
FORMS, BENEFICIARY DESIGNATION FORMS AND ANY OTHER FORMS UTILIZED IN THE
ADMINISTRATION OF THE PLAN;

 

(K)                                  TO PREPARE AND DISTRIBUTE, IN SUCH MANNER
AS THE ADMINISTRATIVE COMMITTEE DETERMINES TO BE APPROPRIATE, INFORMATION
CONCERNING THE PLAN;

 

(L)                                     TO RECEIVE FROM THE EMPLOYER AND FROM
PARTICIPANTS SUCH INFORMATION AS SHALL BE NECESSARY FOR THE PROPER
ADMINISTRATION OF THE PLAN;

 

(M)                               TO ESTABLISH SUCH WRITTEN PROCEDURES AS IT
SHALL DEEM NECESSARY OR PROPER TO DETERMINE THE QUALIFIED STATUS, PURSUANT TO
CODE SECTION 414(P) OF ANY DOMESTIC RELATIONS ORDER RECEIVED BY THE
ADMINISTRATIVE COMMITTEE WHICH AFFECTS THE RIGHT OF A PARTICIPANT AND ANY
ALTERNATE PAYEE TO PAYMENT OF BENEFITS UNDER THE PLAN, AND TO ADMINISTER
DISTRIBUTIONS PURSUANT TO ANY DOMESTIC RELATIONS ORDER WHICH THE ADMINISTRATIVE
COMMITTEE DETERMINES TO BE A QUALIFIED DOMESTIC RELATIONS ORDER WITHIN THE
MEANING OF CODE SECTION 414(P);

 

(N)                                 TO DELEGATE, BY WRITTEN INSTRUMENT TO ONE OR
MORE ADMINISTRATIVE SUBCOMMITTEES WITH RESPECT TO EACH EMPLOYER, SUCH OF THE
POWERS AND DUTIES ALLOCATED HEREIN TO THE ADMINISTRATIVE COMMITTEE AS IT DEEMS
ADVISABLE; ANY SUCH SUBCOMMITTEE SHALL CONSIST OF PERSONS APPOINTED BY THE
ADMINISTRATIVE COMMITTEE, TAKING INTO CONSIDERATION DESIGNATIONS RECOMMENDED BY
THE PRINCIPAL EXECUTIVE OFFICER OF ANY EMPLOYER; AND

 

(O)                                 TO MAKE RECOMMENDATIONS TO THE COMPANY
CONCERNING AMENDMENTS TO THE PLAN.

 


11.3                           CLAIMS PROCEDURE


 

The Administrative Committee hereby adopts the procedure set forth below for
reviewing benefits claims under the Plans:

 

(A)                                  A PARTICIPANT OR BENEFICIARY SHALL SUBMIT
ALL CLAIMS FOR BENEFITS UNDER THE PLANS IN WRITING TO THE ADMINISTRATIVE
COMMITTEE.

 

52

--------------------------------------------------------------------------------


 

(B)                                 THE ADMINISTRATIVE COMMITTEE SHALL SEND TO
THE PARTICIPANT OR BENEFICIARY WRITTEN NOTICE OF ITS DECISION WITHIN NINETY (90)
DAYS OF RECEIVING THE CLAIM. THE PERIOD MAY BE EXTENDED TO ONE HUNDRED EIGHTY
(180) DAYS IF THE ADMINISTRATIVE COMMITTEE NOTIFIES THE CLAIMANT IN WRITING
WITHIN THE INITIAL NINETY (90) DAY PERIOD THAT SPECIAL CIRCUMSTANCES EXIST WHICH
REQUIRE AN EXTENSION OF THE PERIOD.  THE WRITTEN DECISION FROM THE
ADMINISTRATIVE COMMITTEE SHALL SET FORTH:

 

(I)                                     THE SPECIFIC REASONS FOR THE DECISION;

 

(II)                                  THE SPECIFIC PLAN PROVISIONS UPON WHICH
THE DECISION IS BASED;

 

(III)                               A DESCRIPTION OF ANY ADDITIONAL MATERIAL OR
INFORMATION NECESSARY FOR THE PARTICIPANT OR BENEFICIARY TO PERFECT THE CLAIM
FOR BENEFITS AND AN EXPLANATION OF THE REASONS WHY SUCH MATERIAL OR INFORMATION
IS NECESSARY;

 

(IV)                              INFORMATION REGARDING PROCEDURES FOR
SUBMITTING A REQUEST FOR REVIEW OF THE DECISION ON THE CLAIM; AND

 

(V)                                 A STATEMENT OF THE CLAIMANT’S RIGHT TO BRING
AN ACTION UNDER ERISA SECTION 502(A) FOLLOWING AN ADVERSE BENEFIT DETERMINATION
ON REVIEW.

 

(C)                                  IF THE ADMINISTRATIVE COMMITTEE DENIES THE
CLAIM IN WHOLE OR IN PART, THE PARTICIPANT OR BENEFICIARY MAY SUBMIT A WRITTEN
REQUEST FOR REVIEW TO THE ADMINISTRATIVE COMMITTEE WITHIN SIXTY (60) DAYS OF THE
NOTICE OF DENIAL, PURSUANT TO THE PROCEDURES REFERENCED IN PARAGRAPH
(B)(IV) ABOVE. THE PARTICIPANT OR BENEFICIARY SHALL SET FORTH ALL THE GROUNDS
UPON WHICH THE REQUEST FOR REVIEW IS BASED AND MAY SUBMIT ISSUES OR COMMENTS IN
WRITING. THE PARTICIPANT OR BENEFICIARY (OR HIS OR HER DULY AUTHORIZED
REPRESENTATIVE) SHALL BE ENTITLED TO RECEIVE, UPON REQUEST AND FREE OF CHARGE,
REASONABLE ACCESS TO, AND COPIES OF, ALL DOCUMENTS, RECORDS, AND OTHER
INFORMATION RELEVANT TO THE CLAIM FOR BENEFITS.

 

(D)                                 THE ADMINISTRATIVE COMMITTEE SHALL SEND THE
PARTICIPANT OR BENEFICIARY WRITTEN NOTICE OF ITS DECISION WITHIN SIXTY (60) DAYS
AFTER THE ADMINISTRATIVE COMMITTEE RECEIVES THE REQUEST FOR REVIEW. THE REVIEW
PERIOD MAY BE EXTENDED TO ONE HUNDRED TWENTY (120) DAYS IF THE ADMINISTRATIVE
COMMITTEE NOTIFIES THE CLAIMANT WITHIN THE INITIAL SIXTY (60) DAY PERIOD THAT
SPECIAL CIRCUMSTANCES EXIST WHICH REQUIRE AN EXTENSION OF THE REVIEW PERIOD. THE
ADMINISTRATIVE COMMITTEE’S WRITTEN DECISION SHALL SET FORTH THE SPECIFIC REASONS
FOR THE DECISION AND THE PLAN PROVISION ON WHICH THE DECISION IS BASED. THE
ADMINISTRATIVE COMMITTEE’S WRITTEN DECISION SHALL ALSO INCLUDE A STATEMENT THAT
THE CLAIMANT IS ENTITLED TO RECEIVE, UPON REQUEST AND FREE OF CHARGE, REASONABLE
ACCESS TO, AND COPIES OF, ALL DOCUMENTS, RECORDS, AND OTHER INFORMATION RELEVANT
TO THE CLAIMANT’S CLAIM FOR BENEFITS, AND A STATEMENT OF THE CLAIMANT’S RIGHT TO
BRING AN ACTION UNDER ERISA SECTION 502(A). ALL SUCH DECISIONS OF THE
ADMINISTRATIVE COMMITTEE SHALL BE FINAL, CONCLUSIVE AND BINDING UPON ALL
PARTICIPANTS, BENEFICIARIES, AND OTHER INTERESTED PERSONS. IF NO DECISION IS
RECEIVED AFTER SIXTY (60) DAYS, THE PARTICIPANT SHOULD DEEM THE CLAIM ON REVIEW
DENIED.

 

(E)                                  IF APPLICABLE, CLAIMS FOR BENEFITS DUE TO
DISABILITY SHALL BE DECIDED IN ACCORDANCE WITH THE APPLICABLE DISABILITY CLAIMS
PROCEDURES UNDER SECTION 2560.503-1 OF THE U.S.

 

53

--------------------------------------------------------------------------------


 

Department of Labor regulations (such procedures are hereby fully incorporated
herein by this reference).

 


11.4                           DELEGATION OF RESPONSIBILITY


 

The Administrative Committee may designate persons, including persons other than
“named fiduciaries” (as defined in ERISA Section 402(a)(2)), to carry out the
specified responsibilities of the Administrative Committee and shall not be
liable for any act or omission of a person so designated.

 

54

--------------------------------------------------------------------------------


 


ARTICLE XII


MANAGEMENT, CONTROL AND INVESTMENT OF PLAN ASSETS


 


12.1                           INVESTMENT FUNDS


 


12.1.1                  THE ADMINISTRATIVE COMMITTEE MAY ESTABLISH ONE OR MORE
INVESTMENT FUNDS AS IT SHALL FROM TIME TO TIME DETERMINE FOR THE INVESTMENT OF A
PARTICIPANT’S ACCOUNTS. NOTWITHSTANDING THE FOREGOING, THE ADMINISTRATIVE
COMMITTEE, IN ACCORDANCE WITH SECTION 404(C) OF ERISA, SHALL MAKE AVAILABLE AT
ALL TIMES AT LEAST THREE INVESTMENT ALTERNATIVES, EACH OF WHICH IS DIVERSIFIED
AND HAS MATERIALLY DIFFERENT RISK AND RETURN CHARACTERISTICS. THE INVESTMENT
ALTERNATIVES IN THE AGGREGATE SHALL ENABLE EACH PARTICIPANT, BY CHOOSING AMONG
THEM, TO ACHIEVE A PORTFOLIO WITH AGGREGATE RISK AND RETURN CHARACTERISTICS AT
ANY POINT WITHIN THE RANGE NORMALLY APPROPRIATE FOR THE PARTICIPANT AND WHICH,
IN THE AGGREGATE, TEND TO MINIMIZE THROUGH DIVERSIFICATION THE OVERALL RISK OF
THE PARTICIPANT’S PORTFOLIO. THE PLAN IS INTENDED TO CONSTITUTE A PLAN DESCRIBED
IN SECTION 404(C) OF ERISA AND SECTION 2550.404C-1 OF THE U.S. DEPARTMENT OF
LABOR REGULATIONS, SUCH THAT, TO THE EXTENT APPLICABLE, THE FIDUCIARIES OF THE
PLAN MAY BE RELIEVED OF LIABILITY FOR ANY LOSSES THAT ARE THE DIRECT AND
NECESSARY RESULT OF THE INVESTMENTS INSTRUCTIONS GIVEN BY PARTICIPANTS AND
BENEFICIARIES UNDER THE PLAN.


 


12.1.2                  EACH PARTICIPANT SHALL EXERCISE CONTROL OVER THE ASSETS
IN HIS ACCOUNTS AND IS SOLELY RESPONSIBLE FOR HIS INVESTMENT ELECTIONS. THE PLAN
FIDUCIARIES ARE NOT EMPOWERED TO ADVISE A PARTICIPANT AS TO THE MANNER IN WHICH
HIS ACCOUNTS SHALL BE INVESTED. THE FACT THAT AN INVESTMENT FUND IS AVAILABLE TO
PARTICIPANTS FOR INVESTMENT UNDER THE PLAN SHALL NOT BE CONSTRUED AS A
RECOMMENDATION FOR INVESTMENT IN THAT FUND.


 


12.2                           VALUATION OF ACCOUNTS


 

A Participant’s Accounts shall be revalued at fair market value on each
Valuation Date, with earnings and losses since the previous Valuation Date being
credited to the Participant’s Account. Earnings and losses of the particular
Investment Funds shall be allocated in the ratio that the portion of the Account
Balance of a Participant invested in a particular Investment Fund bears to the
total amount invested in such fund.

 


12.3                           INVESTMENT IN INSURANCE CONTRACT


 

The Administrative Committee may appoint one or more insurance companies to hold
assets of the Plan, and may purchase insurance contracts or policies from one or
more insurance companies with assets of the Plan. Neither the Trustee nor the
Administrative Committee shall be liable for any act or omission of an insurance
company with respect to any duties delegated to any insurance company.

 


12.4                           THE INVESTMENT MANAGER


 


12.4.1                  THE ADMINISTRATIVE COMMITTEE MAY, BY AN INSTRUMENT IN
WRITING, APPOINT ONE OR MORE PERSONS AS AN INVESTMENT MANAGER. EACH PERSON SO
APPOINTED SHALL BE (A) AN INVESTMENT ADVISER REGISTERED UNDER THE INVESTMENT
ADVISERS ACT OF 1940, (B) A BANK AS DEFINED IN THAT ACT, OR (C) AN

 

55

--------------------------------------------------------------------------------


 

insurance company qualified to manage, acquire or dispose of any asset of the
Plan under the laws of more than one state.


 


12.4.2                  EACH INVESTMENT MANAGER SHALL ACKNOWLEDGE IN WRITING
THAT IT IS A FIDUCIARY (AS DEFINED IN ERISA SECTION 3(21)) WITH RESPECT TO THE
PLAN. THE COMPANY OR THE ADMINISTRATIVE COMMITTEE SHALL ENTER INTO AN AGREEMENT
WITH EACH INVESTMENT MANAGER SPECIFYING THE DUTIES AND COMPENSATION OF SUCH
ADMINISTRATIVE MANAGER AND THE OTHER TERMS AND CONDITIONS UNDER WHICH SUCH
INVESTMENT MANAGER SHALL BE RETAINED. NEITHER THE TRUSTEE NOR THE ADMINISTRATIVE
COMMITTEE SHALL BE LIABLE FOR ANY ACT OR OMISSION OF ANY INVESTMENT MANAGER AND
SHALL NOT BE LIABLE FOR FOLLOWING THE ADVICE OF ANY INVESTMENT MANAGER WITH
RESPECT TO ANY DUTIES DELEGATED TO ANY INVESTMENT MANAGER.


 


12.4.3                  THE ADMINISTRATIVE COMMITTEE SHALL HAVE THE POWER TO
DETERMINE THE TRUST ASSETS TO BE INVESTED PURSUANT TO THE DIRECTION OF A
DESIGNATED INVESTMENT MANAGER AND TO SET INVESTMENT OBJECTIVES AND GUIDELINES
FOR THE INVESTMENT MANAGER.


 


12.5                           COMPENSATION


 

Each insurance company, Investment Manager and Trustee shall be paid such
reasonable compensation, in addition to their expenses, as shall from time to
time be agreed to by the Company or other person making such appointment;
provided, however, that no such compensation shall be paid to any person who is
an Employee.

 

56

--------------------------------------------------------------------------------


 


ARTICLE XIII


PLAN AMENDMENT OR TERMINATION


 


13.1                           PLAN AMENDMENT


 

The Company shall have the right at any time to amend the Plan, by an instrument
in writing, effective retroactively or otherwise, provided that no such
amendment shall have any of the effects specified in Section 13.2.

 


13.2                           LIMITATIONS OF PLAN AMENDMENT


 

No Plan amendment shall:

 

(A)                                  AUTHORIZE ANY PART OF THE TRUST TO BE USED
FOR, OR DIVERTED TO, PURPOSES OTHER THAN FOR THE EXCLUSIVE BENEFIT OF
PARTICIPANTS OR THEIR BENEFICIARIES;

 

(B)                                 DECREASE THE ACCOUNT BALANCE OF ANY
PARTICIPANT OR HIS OR HER BENEFICIARY UNDER THE PLAN;

 

(C)                                  REDUCE THE VESTED PERCENTAGE OF ANY
PARTICIPANT;

 

(D)                                 ELIMINATE AN OPTIONAL FORM OF BENEFIT EXCEPT
TO THE EXTENT PERMITTED BY CODE SECTION 411(D)(6); OR

 

(E)                                  CHANGE THE VESTING SCHEDULE, EITHER
DIRECTLY OR INDIRECTLY, UNLESS EACH PARTICIPANT HAVING NOT LESS THAN THREE YEARS
OF VESTING SERVICE IS PERMITTED TO ELECT, WITHIN A REASONABLE PERIOD SPECIFIED
BY THE ADMINISTRATIVE COMMITTEE AFTER THE ADOPTION OF SUCH AMENDMENT, TO HAVE
HIS OR HER VESTED PERCENTAGE COMPUTED WITHOUT REGARD TO SUCH AMENDMENT. THE
PERIOD DURING WHICH THE ELECTION MAY BE MADE SHALL COMMENCE WITH THE DATE THE
AMENDMENT IS ADOPTED AND SHALL END AS THE LATER OF:

 

(I)                                     SIXTY DAYS AFTER THE AMENDMENT IS
ADOPTED;

 

(II)                                  SIXTY DAYS AFTER THE AMENDMENT BECOMES
EFFECTIVE; OR

 

(III)                               SIXTY DAYS AFTER THE PARTICIPANT IS ISSUED
WRITTEN NOTICE BY THE ADMINISTRATIVE COMMITTEE.

 


13.3                           RIGHT OF THE COMPANY TO TERMINATE PLAN


 

The Company intends and expects that, from year to year, it will be able to and
will deem it advisable to continue this Plan in effect and to make contributions
as herein provided. The Company reserves the right, however, to terminate the
Plan at any time.

 

57

--------------------------------------------------------------------------------


 


13.4                           EFFECT OF PARTIAL OR COMPLETE TERMINATION


 


13.4.1                  AS OF THE DATE OF A “PARTIAL TERMINATION” OF THE PLAN OR
A COMPLETE DISCONTINUANCE OF CONTRIBUTIONS UNDER THE PLAN, EACH AFFECTED
PARTICIPANT WHO IS THEN AN EMPLOYEE SHALL BECOME 100% VESTED IN HIS OR HER
ACCOUNT BALANCE.


 


13.4.2                  AS OF THE DATE OF A “COMPLETE TERMINATION” OF THE PLAN,
EACH AFFECTED PARTICIPANT WHO IS THEN AN EMPLOYEE SHALL BECOME 100% VESTED IN
HIS OR HER ACCOUNT BALANCE, AND DISTRIBUTIONS SHALL BE MADE AS SOON AS
PRACTICABLE THEREAFTER, AS DETERMINED BY THE ADMINISTRATIVE COMMITTEE, IN
ACCORDANCE WITH ARTICLE VII; PROVIDED, HOWEVER, IF THE COMPANY OR AN AFFILIATE
MAINTAINS ANOTHER “ALTERNATIVE DEFINED CONTRIBUTION PLAN” (OTHER THAN AN
EMPLOYEE STOCK OWNERSHIP PLAN AS DEFINED IN CODE SECTION 4975(E)(7), A
SIMPLIFIED EMPLOYEE PENSION, A SIMPLE IRA AS DEFINED IN CODE SECTION 408(P), A
CONTRACT OR PLAN UNDER CODE SECTION 403(B), AND A PLAN UNDER CODE SECTION 457),
NO 401(K) SUBACCOUNTS SHALL BE DISTRIBUTED SOLELY IN CONNECTION WITH THE PLAN’S
TERMINATION.  FOR PURPOSES THIS PARAGRAPH, A PLAN IS AN “ALTERNATIVE DEFINED
CONTRIBUTION PLAN” ONLY IF IT EXISTS AT ANY TIME DURING THE PERIOD BEGINNING ON
THE DATE OF PLAN TERMINATION AND ENDING 12 MONTHS AFTER DISTRIBUTION OF ALL
ASSETS FROM THE TERMINATED PLAN.  HOWEVER, IF AT ALL TIMES DURING THE 24-MONTH
PERIOD BEGINNING 12 MONTHS BEFORE THE DATE OF PLAN TERMINATION, FEWER THAN 2% OF
THE EMPLOYEES WHO WERE ELIGIBLE UNDER THIS PLAN AS OF THE DATE OF PLAN
TERMINATION ARE ELIGIBLE UNDER THE OTHER DEFINED CONTRIBUTION PLAN, THE OTHER
PLAN IS NOT AN ALTERNATIVE DEFINED CONTRIBUTION PLAN.

 

58

--------------------------------------------------------------------------------


 


ARTICLE XIV


MISCELLANEOUS PROVISIONS


 


14.1                           PLAN NOT A CONTRACT OF EMPLOYMENT


 

The Plan is not a contract of Employment, and the terms of Employment of any
Employee shall not be affected in any way by the Plan or related instruments
except as specifically provided therein.

 


14.2                           SOURCE OF BENEFITS


 

Benefits under the Plan shall be paid or provided for solely from the Trust, and
neither the Employer, the Administrative Committee, Trustee, Investment Manager
or insurance company shall assume any liability therefor.

 


14.3                           BENEFITS NOT ASSIGNABLE


 

Except as permitted in Code Section 401(a)(13) and ERISA Section 206(d),
benefits provided under the Plan may not be assigned or alienated, either
voluntarily or involuntarily. The preceding sentence shall not apply to
(a) loans under Article VI, or (b) the creation, assignment or recognition of a
right to any benefit payable with respect to a Participant pursuant to a
domestic relations order which the Administrative Committee determines to be a
“qualified domestic relations order” (as defined in Code Section 414(p)).

 


14.4                           DOMESTIC RELATIONS ORDERS


 

Any other provision of the Plan to the contrary notwithstanding, the
Administrative Committee shall have all powers necessary with respect to the
Plan for the proper operation of Code Section 414(p) with respect to qualified
domestic relations orders referred to in Section 14.3, including, but not
limited to, the power to establish all necessary or appropriate procedures, to
authorize the establishment of new accounts with such assets and, subject to
such investment control by the Administrative Committee as the Administrative
Committee may deem appropriate, and the Administrative Committee may decide upon
and make direct appropriate distributions therefrom. To the extent provided in a
qualified domestic relations order, distribution of any portion of a
Participant’s vested Account Balance allocated to an alternate payee may be made
whether or not the Participant has terminated Employment or is otherwise
eligible to receive a distribution. Effective as of April 6, 2007, a domestic
relations order shall not fail to be treated as a qualified domestic relations
order, pursuant to this Section 14.4, solely because (1) the order is issued
after, or revises, another domestic relations order or qualified domestic
relations order, and/or (2) solely because of the time at which it is issued;
provided, however, any such domestic relations order shall be subject to the
same requirements and protections that apply to qualified domestic relations
orders under ERISA Section 206(d)(3).

 


14.5                           BENEFITS PAYABLE TO MINORS, INCOMPETENTS AND
OTHERS


 

In the event any benefit is payable to a minor or to a person otherwise under a
legal disability, or who, in the sole discretion of the Administrative
Committee, is by reason of

 

59

--------------------------------------------------------------------------------


 

advanced age, illness or other physical or mental incapacity incapable of
handling and disposing of his or her property, or otherwise is in such position
or condition that the Administrative Committee believes that he or she could not
utilize the benefit for his or her support or welfare, the Administrative
Committee shall have discretion to apply the whole or any part of such benefit
directly to the care, comfort, maintenance, support, education or use of such
person, or to pay the whole or any part of such benefit to the parent of such
person; to the guardian, committee, conservator or other legal representative,
wherever appointed, of such person; the person with whom such person is
residing; or to any other person having the care and control of such person. The
receipt by any such person to whom any such payment on behalf of any Participant
or Beneficiary is made shall be a sufficient discharge therefor.

 


14.6                           MERGER OR TRANSFER OF ASSETS


 


14.6.1                  SUBJECT TO SECTION 14.6.2, THE COMPANY MAY DIRECT THAT
THE PLAN BE MERGED OR CONSOLIDATED WITH, OR MAY TRANSFER ALL OR A PORTION OF ITS
ASSETS AND LIABILITIES TO, ANOTHER PLAN OR MAY RECEIVE ASSETS AND LIABILITIES
FROM ANOTHER PLAN; WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE COMPANY
MAY DIRECT THAT THE PLAN ACCEPT FROM, OR TRANSFER TO, ANOTHER PLAN ANY
OUTSTANDING PLAN LOAN BALANCES.  THE ADMINISTRATIVE COMMITTEE MAY TAKE WHATEVER
ACTION IT DEEMS NECESSARY OR APPROPRIATE TO EFFECT ANY SUCH MERGER,
CONSOLIDATION OR TRANSFER. ANY OPTIONAL FORMS OF BENEFIT OR OTHER SPECIAL
PROVISIONS APPLICABLE TO A PARTICIPANT FOR WHOM AN ACCOUNT BALANCE HAS BEEN
TRANSFERRED TO THIS PLAN FROM ANOTHER PLAN SHALL BE SET FORTH IN AN APPENDIX
HERETO.


 


14.6.2                  THE PLAN MAY NOT MERGE OR CONSOLIDATE WITH, OR TRANSFER
ANY ASSETS OR LIABILITIES TO, ANY OTHER PLAN, UNLESS EACH PARTICIPANT WOULD (IF
THE PLAN THEN TERMINATED) RECEIVE A BENEFIT IMMEDIATELY AFTER THE MERGER,
CONSOLIDATION OR TRANSFER WHICH IS EQUAL TO OR GREATER THAN THE BENEFIT HE OR
SHE WOULD HAVE BEEN ENTITLED TO RECEIVE IMMEDIATELY BEFORE THE MERGER,
CONSOLIDATION OR TRANSFER (IF THE PLAN HAD THEN TERMINATED).


 


14.7                           PARTICIPATION IN THE PLAN BY AN AFFILIATE


 


14.7.1                  WITH THE CONSENT OF THE COMPANY AND BY DULY AUTHORIZED
ACTION, AN AFFILIATE MAY ADOPT THE PLAN. PARTICIPATING AFFILIATE CONTRIBUTIONS
SHALL BE ALLOCATED SOLELY TO ELIGIBLE EMPLOYEES OF THE PARTICIPATING AFFILIATE.
COMPANY CONTRIBUTIONS SHALL BE ALLOCATED SOLELY TO ELIGIBLE EMPLOYEES OF THE
COMPANY.


 


14.7.2                  WITH THE CONSENT OF THE COMPANY AND BY DULY AUTHORIZED
ACTION, ANY OTHER EMPLOYER MAY TERMINATE ITS PARTICIPATION IN THE PLAN OR
WITHDRAW FROM THE PLAN AND THE TRUST.


 


14.7.3                  A PARTICIPATING AFFILIATE SHALL HAVE NO INDEPENDENT
POWER WITH RESPECT TO THE PLAN EXCEPT AS SPECIFICALLY PROVIDED BY THIS
SECTION 14.7.


 


14.8                           ACTION BY THE COMPANY OR A PARTICIPATING
AFFILIATE


 

Any action required to be taken by the Company or any Participating Affiliate
pursuant to the terms of the Plan shall be taken by its board of directors or
any person or persons duly empowered to act on its behalf.

 

60

--------------------------------------------------------------------------------


 


14.9                           PROVISION OF INFORMATION


 

For purposes of the Plan, each Employee shall execute such forms as may be
reasonably required by the Administrative Committee, and the Employee shall make
available to the Administrative Committee and the Trustee any information they
may reasonably request in this regard.

 


14.10                     NOTICE OF ADDRESS


 

Each person entitled to benefits under this Plan must file with the
Administrative Committee, in writing, his or her post office address and each
subsequent change of post office address. Any communication, statement or notice
addressed to such person at his or her latest reported post office address will
be binding on him or her for all purposes under the Plan.

 


14.11                     CONTROLLING LAW


 

The Plan is intended to qualify under Code Section 401(a) and to comply with
ERISA, and its terms shall be interpreted accordingly. Otherwise, to the extent
not preempted by ERISA, the laws of the State of New York shall control the
interpretation and performance of the terms of the Plan.

 


14.12                     MILITARY SERVICE


 

Notwithstanding any provision of this Plan to the contrary, effective as of
December 12, 1994, contributions, benefits, and service credit with respect to
qualified military service will be provided in accordance with Code
Section 414(u).

 


14.13                     CONDITIONAL ADOPTION


 

Anything in the foregoing to the contrary notwithstanding, the Plan has been
adopted on the express condition that the Plan will be considered by the
Internal Revenue Service as qualifying under the provisions of Code
Section 401(a), and the Trust will be considered as qualifying for exemption
from taxation under Code Section 501(a). If the Internal Revenue Service
determines that the Plan or Trust does not so qualify, the Plan shall be amended
or terminated as decided by the Company.

 


14.14                     WORD USAGE AND ARTICLE AND SECTION REFERENCES


 

As used in the Plan, the masculine includes the feminine, the singular includes
the plural, and the plural includes the singular, unless qualified by the
context. Titles of Articles and Sections of the Plan are for convenience of
reference only and are to be disregarded in applying the provisions of the Plan.

 


14.15                     EFFECT OF MISTAKE


 

In the event of a mistake or misstatement as to the age, eligibility,
participation of an Eligible Employee, Vesting Service, the amount of
contributions made by or on behalf of a

 

61

--------------------------------------------------------------------------------


 

Participant or the amount of distributions made or to be made to a Participant
or Beneficiary, the Administrative Committee shall, to the extent it deems it
possible, make the necessary adjustments (including, but not limited to,
recoupment, reduction in benefit payments, offset of benefit payments or return
of overpayments) to grant to such Participant or Beneficiary the credits or
distributions to which he is properly entitled under the Plan.

 

62

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Plan is hereby adopted, effective as of January 1,
2008, to be signed this              day of                               ,
2008.

 

 

Rockwood Specialties Inc.

 

 

 

 

 

By:

 

 

63

--------------------------------------------------------------------------------


 

SUPPLEMENT A

 

Merger of the CeramTec NA Innovative Ceramic Engineering Corp. portion

of the

MG North America Holdings Inc. Saving Plan

 

A-1                            Introduction.  Effective July 31, 2004 (the
“merger date”), plan assets and liabilities related to Ceram Tec NA Innovative
Ceramic Engineering Corp. (“Ceram Tec”) participants and beneficiaries under the
MG North America Holdings Inc. Savings Plan (the “MG Savings Plan”) shall be
spun-off and merged into the Plan.  The merger of the Ceram Tec portion of the
MG Savings Plan into the Plan (and any resulting transfer of assets) shall
comply with Sections 401(a)(12), 411(d)(6), and 414(l) of the Code and the
regulations thereunder.  The purpose of this Supplement A is to provide for the
plan spin-off and merger.  Each participant and beneficiary in the Ceram Tec
portion of the MG Savings Plan shall be referred to herein as a “Supplement A
member.”

 

A-2                            Transfer of Account Balances.  As of the merger
date, liabilities equal to the aggregate account balances, as adjusted through
the merger date in accordance with the provisions of the MG Savings Plan, of
each Supplement A member shall be transferred to the Plan and shall be credited
to corresponding accounts established for each such Supplement A member under
the Plan.  Thereafter, such balances shall be subject to the terms and
conditions of the Plan, except as otherwise provided herein in this Supplement
A.  The accounts of the Supplement A members under this Plan shall be adjusted
for earnings, gains, and losses after such accounts have been invested in the
investment funds as provided in Paragraph A-3 below.

 

A-3                            Transfer of Assets.  On, or as soon as
practicable following, the merger date, the assets of the trust that serves as
the funding vehicle for the Ceram Tec portion of the MG Savings Plan shall be
transferred to the Profit-Sharing/401(k) Plan for Employees of Rockwood
Specialties Inc. Trust.  Such transfers shall be in cash, except that promissory
notes related to Supplement A members’ loans from the MG Savings Plan shall be
transferred in-kind.  Such transferred assets (other than promissory notes)
shall be invested in the investment funds designated by the Administrative
Committee on or as soon as practicable following the transfer of assets to the
Profit-Sharing/401(k) Plan for Employees of Rockwood Specialties Inc. Trust.

 

A-4                            Participation in the Plan.  Each Supplement A
member who is employed by an Employer on the merger date shall become a member
of the Plan on the merger date, subject to the conditions and limitations of the
Plan, except as otherwise provided herein in this Supplement A.  Each other
Supplement A member shall, on and after the merger date, be treated as an
inactive member or a beneficiary (whichever is applicable) of the Plan, subject
to the conditions and limitations of the Plan, except as otherwise provided
herein in this Supplement A.

 

A-5                            Contributions under the Plan.  Each Supplement A
member who becomes a participant under the Plan shall be eligible to make
Elective 401(k) Deferrals as provided under Section 3.1.2 of the Plan.  Each
Supplement A member who becomes a participant under the Plan shall be eligible
for an Employer Matching Contribution after three months of such participation
in the Plan, in an amount equal to the following:

 

64

--------------------------------------------------------------------------------


 

200% of each Supplement A member’s Elective 401(k) Deferrals not exceeding 1% of
the Supplement A member’s Compensation for each Plan Year, plus 100% of the
Supplement A member’s Elective 401(k) Deferrals that exceed 1% but do not exceed
2% of the Supplement A member’s Compensation that Year, plus 25% of the
Supplement A member’s Elective 401(k) Deferrals that exceed 2% but no more than
6% of the Supplement A member’s Compensation for that Year, for a maximum
Employer Matching Contribution of 4% of the Supplement A member’s Compensation
for that Plan Year.

 

Effective as of January 1, 2007, each Supplement A member who becomes a
participant under the Plan shall be eligible for an Employer Matching
Contribution after three months of such participation in the Plan, in an amount
equal to 50% of each Supplement A member’s Elective 401(k) Deferrals that do not
exceed 6% of the Supplement A member’s Compensation each Plan Year, for a
maximum Employer Matching Contribution of 3% of the Supplement A member’s
Compensation for that Plan Year.

 

Effective January 1, 2007, Supplement A members shall be eligible for
Profit-Sharing Contributions as otherwise provided under Section 3.1.4 of the
Plan.

 

A-6                            Loans.  Any outstanding loan on the merger date
that had been made to a Supplement A member under the MG Savings Plan shall be
maintained on after that date under the Plan until all amounts of principal and
interest thereon have been repaid.  The terms and conditions relating to such
outstanding loans of Supplement A members will continue as in existence prior to
merger date.

 

A-7                            In-Service Withdrawals.  On and after the merger
date, a Supplement A member (other than a beneficiary) may obtain any in-service
withdrawal described in Article VI of the Plan from such member’s accounts,
including any balances attributable to transferred MG Savings Plan balances,
subject to all applicable Plan provisions.

 

A-8                            Administrative Committee’s Actions.  The
Administrative Committee shall take such actions as it deems necessary or
desirable to accomplish the plan merger as described in this Supplement A.

 

A-9                            Transfer of Records.  On or as soon as
practicable after the merger date, the administrator of the MG Savings Plan
shall transfer to the Administrative Committee all the administrative records
maintained with respect to Supplement A members.

 

A-10                      Use of Terms.  Terms used in this Supplement A shall,
unless defined in this Supplement A or otherwise noted, have the meanings give
those terms elsewhere in the Plan.

 

65

--------------------------------------------------------------------------------


 

SUPPLEMENT B

 

Merger of the Chemetall Foote Corporation portion

of the

MG North America Holdings Inc. Savings Plan

 

B-1                              Introduction.  Effective July 31, 2004 (the
“merger date”), plan assets and liabilities related to the Chemetall Foote
Corporation (“Chemetall”) participants and beneficiaries under the MG North
America Holdings Inc. Savings Plan (the “MG Savings Plan”) shall be spun-off and
merged into the Plan.  The merger of the Chemetall portion of the MG Savings
Plan into the Plan (and any resulting transfer of assets) shall comply with
Sections 401(a)(12), 411(d)(6), and 414(l) of the Code and the regulations
thereunder.  The purpose of this Supplement B is to provide for the plan
spin-off and merger.  Each participant and beneficiary in the Chemetall portion
of the MG Savings Plan shall be referred to herein as a “Supplement B member.”

 

B-2                              Transfer of Account Balances.  As of the merger
date, liabilities equal to the aggregate account balances, as adjusted through
the merger date in accordance with the provisions of the MG Savings Plan, of
each Supplement B member shall be transferred to the Plan and shall be credited
to corresponding accounts established for each such Supplement B member under
the Plan.  Thereafter, such balances shall be subject to the terms and
conditions of the Plan, except as otherwise provided herein in this Supplement
B.  The accounts of the Supplement B members under this Plan shall be adjusted
for earnings, gains, and losses after such accounts have been invested in the
investment funds as provided in Paragraph B-3 below.

 

B-3                              Transfer of Assets.  On, or as soon as
practicable following, the merger date, the assets of the trust that serves as
the funding vehicle for the Chemetall portion of the MG Savings Plan shall be
transferred to the Profit-Sharing/401(k) Plan for Employee of Rockwood
Specialties Inc. Trust.  Such transfers shall be in cash, except that promissory
notes related to Supplement B members’ loans from the MG Savings Plan shall be
transferred in-kind.  Such transferred assets (other than promissory notes)
shall be invested in the investment funds designated by the Administrative
Committee on or as soon as practicable following the transfer of assets to the
Profit-Sharing/401(k) Plan for Employees of Rockwood Specialties Inc. Trust.

 

B-4.                           Participation in the Plan.  Each Supplement B
member who is employed by an Employer on the merger date shall become a member
of the Plan on the merger date, subject to the conditions and limitations of the
Plan, except as otherwise provided herein in this Supplement B.  Each other
Supplement B member shall, on and after the merger date, be treated as an
inactive member or a beneficiary (whichever is applicable) of the Plan, subject
to the conditions and limitations of the Plan, except as otherwise provided
herein in this Supplement B.

 

B-5                              Contributions under the Plan.  Each Supplement
B member who becomes a participant under the Plan shall be eligible to make
Elective 401(k) Deferrals as provided under Section 3.1.2 of the Plan.  Each
Supplement C member who becomes a participant under the Plan shall be eligible
for an Employer Matching Contribution after three months of such participation
in the Plan, in an amount equal to the following:

 

66

--------------------------------------------------------------------------------


 

100% of each Supplement B member’s Elective 401(k) Deferrals that do not exceed
3% of the Supplement B member’s Compensation each Plan Year, for a maximum
Employer Matching Contribution of 3% of the Supplement C member’s Compensation
for that Plan Year.

 

Effective January 1, 2007, Supplement B members shall be eligible for
Profit-Sharing Contributions as provided under Section 3.1.4 of the Plan.

 

B-6                              Loans.  Any outstanding loan on the merger date
that had been made to a Supplement B member under the MG Savings Plan shall be
maintained on after that date under the Plan until all amounts of principal and
interest thereon have been repaid.  The terms and conditions relating to such
outstanding loans of Supplement B members will continue as in existence prior to
merger date.

 

B-7                              In-Service Withdrawals.  On and after the
merger date, a Supplement B member (other than a beneficiary) may obtain any
in-service withdrawal described in Article VI of the Plan from such member’s
accounts, including any balances attributable to transferred MG Savings Plan
balances, subject to all applicable Plan provisions.

 

B-8                              Administrative Committee’s Actions.  The
Administrative Committee shall take such actions as it deems necessary or
desirable to accomplish the plan merger as described in this Supplement B.

 

B-9                              Transfer of Records.  On or as soon as
practicable after the merger date, the administrator of the MG Savings Plan
shall transfer to the Administrative Committee all the administrative records
maintained with respect to Supplement B members.

 

B-10                        Use of Terms.  Terms used in this Supplement B
shall, unless defined in this Supplement B or otherwise noted, have the meanings
give those terms elsewhere in the Plan.

 

67

--------------------------------------------------------------------------------


 

SUPPLEMENT C

 

Merger of the Oakite Products, Inc. portion

of the

MG North America Holdings Inc. Savings Plan

 

C-1                              Introduction.  Effective as of July 31, 2004 or
as soon as administratively practicable thereafter (the “merger date”), the plan
assets and liabilities attributable to the Oakite Products, Inc. (“Oakite”)
participants and beneficiaries under the MG North America Holdings Inc. Savings
Plan (the “MG Savings Plan”) shall be spun-off and immediately merged with and
into the Plan; provided, however, the assets and liabilities which are
attributable to the participants who are covered by the collective bargaining
agreement between Oakite and USWA Local Union 2659, as of July 31, 2004, shall
remain in the MG Savings Plan and not be subject to the spin-off and merger
transaction with the Plan.  The merger of the Oakite portion of the MG Savings
Plan into the Plan (and any resulting transfer of assets) shall comply with all
the applicable legal requirements, including Sections 401(a)(12), 411(d)(6), and
414(l) of the Code and the regulations thereunder.  The purpose of this
Supplement C is to provide for the plan spin-off and merger.  Each participant
and beneficiary in the Oakite portion of the MG Savings Plan whose account is
subject to the spin-off and merger transaction with the Plan shall be referred
to herein as a “Supplement C member.”

 

C-2                              Transfer of Account Balances.  As of the merger
date, liabilities equal to the aggregate account balances, as adjusted through
the merger date in accordance with the provisions of the MG Savings Plan, of
each Supplement C member shall be transferred to the Plan and shall be credited
to corresponding accounts established for each such Supplement C member under
the Plan.  Thereafter, such balances shall be subject to the terms and
conditions of the Plan, except as otherwise provided herein in this Supplement
C.  The accounts of the Supplement C members under this Plan shall be adjusted
for earnings, gains, and losses after such accounts have been invested in the
investment funds as provided in Paragraph C-3 below.

 

C-3                              Transfer of Assets.  On, or as soon as
administratively practicable following, the merger date, the assets of the trust
that serves as the funding vehicle for the Oakite portion of the MG Savings Plan
shall be transferred to the Profit-Sharing/401(k) Plan for Employees of Rockwood
Specialties Inc. Trust.  Such transfers shall be in cash, except that promissory
notes related to Supplement C members’ loans from the MG Savings Plan shall be
transferred in-kind.  Such transferred assets (other than promissory notes)
shall be invested in the investment funds designated by the Administrative
Committee on or as soon as practicable following the transfer of assets to the
Profit-Sharing/401(k) Plan for Employees of Rockwood Specialties Inc. Trust.

 

C-4                              Participation in the Plan.  Each Supplement C
member who is employed by the Employer on July 31, 2004 (or immediately
thereafter) shall become a member of the Plan as of such date, subject to the
conditions and limitations of the Plan, except as otherwise provided herein in
this Supplement C.  Each other Supplement C member shall, on and after the
merger date, be treated as an inactive member or a beneficiary (whichever is
applicable) of the Plan,

 

68

--------------------------------------------------------------------------------


 

subject to the conditions and limitations of the Plan, except as otherwise
provided herein in this Supplement C.

 

C-5                              Contributions under the Plan.  Each Supplement
C member who becomes a participant under the Plan shall be eligible to make
Elective 401(k) Deferrals as provided under Section 3.1.2 of the Plan.  Each
Supplement C member who becomes a participant under the Plan shall be eligible
for an Employer Matching Contribution after three months of such participation
in the Plan, in amount equal to the following:

 

100% of each Supplement C member’s Elective 401(k) Deferrals that do not exceed
3% of the Supplement C member’s Compensation each Plan Year, for a maximum
Employer Matching Contribution of 3% of the Supplement C member’s Compensation
for that Year.

 

Effective January 1, 2005, Supplement C members shall be eligible for
Profit-Sharing Contributions as provided under Section 3.1.4 of the Plan.

 

C-6                              Loans.  Any outstanding loan on the merger date
that had been made to a Supplement C member under the MG Savings Plan shall be
maintained on after that date under the Plan until all amounts of principal and
interest thereon have been repaid.  The terms and conditions relating to such
outstanding loans of Supplement C members will continue as in existence prior to
merger date.

 

C-7                              In-Service Withdrawals.  On and after the
merger date, a Supplement C member (other than a beneficiary) may obtain any
in-service withdrawal described in Article VI of the Plan from such member’s
accounts, including any balances attributable to transferred MG Savings Plan
balances, subject to all applicable Plan provisions.

 

C-8                              Administrative Committee’s Actions.  The
Administrative Committee shall take such actions as it deems necessary or
desirable to accomplish the plan merger as described in this Supplement C.

 

C-9                              Transfer of Records.  On or as soon as
practicable after the merger date, the administrator of the MG Savings Plan
shall transfer to the Administrative Committee all the administrative records
maintained with respect to Supplement C members.

 

C-10                        Use of Terms.  Terms used in this Supplement C
shall, unless defined in this Supplement C or otherwise noted, have the meanings
give those terms elsewhere in the Plan.

 

69

--------------------------------------------------------------------------------


 

SUPPLEMENT D

 

Merger of the Sachtleben Corporation portion

of the

MG North America Holdings Inc. Saving Plan

 

D-1                             Introduction.  Effective July 31, 2004 (the
“merger date”), plan assets and liabilities related to Sachtleben Corporation
(“Sachtleben”) participants and beneficiaries under the MG North America
Holdings Inc. Savings Plan (the “MG Savings Plan”) shall be spun-off and merged
into the Plan.  The merger of the Sachtleben portion of the MG Savings Plan into
the Plan (and any resulting transfer of assets) shall comply with Sections
401(a)(12), 411(d)(6), and 414(l) of the Code and the regulations thereunder. 
The purpose of this Supplement D is to provide for the plan spin-off and
merger.  Each participant and beneficiary in the Sachtleben portion of the MG
Savings Plan shall be referred to herein as a “Supplement D member.”

 

D-2                             Transfer of Account Balances.  As of the merger
date, liabilities equal to the aggregate account balances, as adjusted through
the merger date in accordance with the provisions of the MG Savings Plan, of
each Supplement D member shall be transferred to the Plan and shall be credited
to corresponding accounts established for each such Supplement D member under
the Plan.  Thereafter, such balances shall be subject to the terms and
conditions of the Plan, except as otherwise provided herein in this Supplement
D.  The accounts of the Supplement D members under this Plan shall be adjusted
for earnings, gains, and losses after such accounts have been invested in the
investment funds as provided in Paragraph D-3 below.

 

D-3                             Transfer of Assets.  On, or as soon as
practicable following, the merger date, the assets of the trust that serves as
the funding vehicle for the Sachtleben portion of the MG Savings Plan shall be
transferred to the Profit-Sharing/401(k) Plan for Employees of Rockwood
Specialties Inc. Trust.  Such transfers shall be in cash, except that promissory
notes related to Supplement D members’ loans from the MG Savings Plan shall be
transferred in-kind.  Such transferred assets (other than promissory notes)
shall be invested in the investment funds designated by the Administrative
Committee on or as soon as practicable following the transfer of assets to the
Profit-Sharing/401(k) Plan for Employees of Rockwood Specialties Inc. Trust.

 

D-4                             Participation in the Plan.  Each Supplement D
member who is employed by an Employer on the merger date shall become a member
of the Plan on the merger date, subject to the conditions and limitations of the
Plan, except as otherwise provided herein in this Supplement D.  Each other
Supplement D member shall, on and after the merger date, be treated as an
inactive member or a beneficiary (whichever is applicable) of the Plan, subject
to the conditions and limitations of the Plan, except as otherwise provided
herein in this Supplement D.

 

D-5                             Contributions under the Plan.  Each Supplement D
member who becomes a participant under the Plan shall be eligible to make
Elective 401(k) Deferrals as provided under Section 3.1.2 of the Plan.  Each
Supplement D member who becomes a participant under the Plan shall be eligible
for an Employer Matching Contribution after three months of such participation
in the Plan, in an amount equal to the following:

 

70

--------------------------------------------------------------------------------


 

100 % of each Supplement D member’s Elective 401(k) Deferrals that do not exceed
3% of the Supplement D member’s Compensation each Plan Year, for a maximum
Employer Matching Contribution of 3% of the Supplement D member’s Compensation
for that Plan Year.

 

In addition, each Supplement D member shall be eligible for a Profit-Sharing
Contribution under the Plan as provided under Section 3.1.4 of the Plan.

 

D-6                             Loans.  Any outstanding loan on the merger date
that had been made to a Supplement D member under the MG Savings Plan shall be
maintained on after that date under the Plan until all amounts of principal and
interest thereon have been repaid.  The terms and conditions relating to such
outstanding loans of Supplement D members will continue as in existence prior to
merger date.

 

D-7                             In-Service Withdrawals.  On and after the merger
date, a Supplement D member (other than a beneficiary) may obtain any in-service
withdrawal described in Article VI of the Plan from such member’s accounts,
including any balances attributable to transferred MG Savings Plan balances,
subject to all applicable Plan provisions.

 

D-8                             Administrative Committee’s Actions.  The
Administrative Committee shall take such actions as it deems necessary or
desirable to accomplish the plan merger as described in this Supplement D.

 

D-9                             Transfer of Records.  On or as soon as
practicable after the merger date, the administrator of the MG Savings Plan
shall transfer to the Administrative Committee all the administrative records
maintained with respect to Supplement D members.

 

D-10                       Use of Terms.  Terms used in this Supplement D shall,
unless defined in this Supplement D or otherwise noted, have the meanings give
those terms elsewhere in the Plan.

 

71

--------------------------------------------------------------------------------


 

SUPPLEMENT E

 

MERGER OF THE GLOBAL COLOR PIGMENTS BUSINESS

EMPLOYEES’ ACCOUNTS IN THE

 

ELEMENTIS WORLDWIDE RETIREMENT SAVINGS PLAN

 

E-1                               Introduction.  Effective as of December 10,
2007 (the “Merger Date”), the plan assets and liabilities related to employees
of Elementis Worldwide Inc. and/or its affiliates who are employed by the
Company or a Participating Affiliate in connection with the closing of the
transactions under the Asset Purchase Agreement between Rockwood Specialties
Group, Inc. and Elementis Holdings Ltd. Dated May 10, 2007 shall be spun-off
from the Elementis Worldwide Retirement Savings Plan (subject to the approval of
Elementis Worldwide Inc.) and merged with and into the Plan (the “Global
Pigments Portion”).  The merger of the Global Pigments Portion of the Elementis
Worldwide Retirement Savings Plan (the “Elementis Plan”) into the Plan (and any
resulting transfer of assets) shall comply with the applicable requirements
under Sections 401(a)(12), 411(d)(6), and 414(l) of the Code and the regulations
thereunder.  The Elementis Plan was known as the “Elementis America Retirement
Savings Plan” prior to February 8, 2006. The purpose of this Supplement E is to
provide for the plan spin-off and merger of the Global Pigments Portion.  Each
participant and beneficiary in the Global Pigments Portion of the Elementis Plan
shall be referred to herein as a “Supplement E Member.”

 

E-2                               Transfer of Account Balances.  As of the
Merger Date, assets and liabilities equal to the aggregate account balances, as
adjusted through the Merger Date in accordance with the provisions of the
Elementis Plan, of each Supplement E Member shall be transferred to the Plan and
shall be credited to corresponding accounts established for each such Supplement
E Member under the Plan. The transfer to the Plan shall include any after-tax
accounts and outstanding plan loans (and the promissory notes connected to such
plan loans).  Thereafter, such balances and loans shall be subject to the terms
and conditions of the Plan, except as otherwise provided herein in this
Supplement E.  The accounts of the Supplement E Members under the Plan shall be
adjusted for earnings, gains, and losses after such accounts have been invested
in the Investment Funds as provided in Section E-3 below.

 

E-3                               Transfer of Assets.  On, or as soon as
practicable following, the Merger Date, the assets of the trust that serves as
the funding vehicle for the Global Pigments Portion of the Elementis Plan shall
be transferred to the Trust.  Such transfers shall be in cash, except that

 

(a)                                  any promissory notes related to Supplement
E Members’ loans from the Elementis Plan, and

 

(b)                                 any shares of Pfizer Inc. stock related to
Supplement E Members’ investment in the Pfizer Stock Fund under the Elementis
Plan,

 

shall be transferred in-kind.  Such transferred assets (other than promissory
notes and shares of Pfizer Inc. stock) shall be invested in the Investment Funds
designated by the Administrative Committee on or as soon as practicable
following the transfer of assets to the Trust.

 

72

--------------------------------------------------------------------------------


 

E-4                               Participation in the Plan. Each Supplement E
Member who is employed by an Employer on the Merger Date shall become a member
of the Plan on the Merger Date, subject to the conditions and limitations of the
Plan.

 

E-5                               After-Tax Contribution Account.  No after-tax
contributions shall be permitted under the Plan; provided, however, any
after-tax contribution accounts transferred to the Plan from the Elementis Plan
as of the Merger Date shall be maintained as “frozen” after-tax accounts
(“After-Tax Contribution Subaccount”) to the extent necessary to account for
such assets.

 

E-6                               Withdrawals from After-Tax Contribution
Subaccount.  A Supplement E Member, while still employed, may request a
withdrawal of all or a portion of his After-Tax Contribution Subaccount at any
time.

 

E-7                               Withdrawals from Rollover Subaccount.  A
Supplement E Member, while still employed, may request a withdrawal of all or a
portion of his Rollover Contributions Subaccount attributable to the amounts
transferred to the Plan from the Elementis Plan as of the Merger Date.

 

E-8                               Withdrawals of Employer Contributions from
Chemicals Subaccount. Any amounts transferred to the Plan from the Elementis
Plan as of the Merger Date which are attributable to amounts previously
transferred to the Elementis Plan from the Harcros Chemicals Inc. Employee
Savings Plan (as in effect through December 31, 1992) shall be maintained in the
“Chemicals Subaccount.”  A Supplement E Member, while still employed, may
request a withdrawal of all or a portion of his Chemicals Subaccount
attributable to vested employer contributions and earnings thereon.

 

E-9                               Withdrawals of Employer Contributions from NL
Subaccount.  Any amounts transferred to the Plan from the Elementis Plan as of
the Merger Date which are attributable to amounts previously transferred to the
Elementis Plan from the NL Industries, Inc. Retirement Savings Plan (as in
effect through January 30, 1998) shall be maintained in the “NL Subaccount.”  A
Supplement E Member, while still employed, may request a withdrawal of all or a
portion of his NL Subaccount attributable to vested employer contributions and
earnings thereon.

 

E-10                         Pfizer Stock Fund

 

E-10.1                Pfizer Stock Fund. Any shares of Pfizer Inc. stock
transferred to the Plan from the Elementis Plan as of the Merger Date shall be
maintained as the “Pfizer Stock Fund.”

 

E-10.2                Investment Elections. Schedule E Members (and any other
Participant) shall not be permitted to elect to have any future contributions,
or the proceeds from any other Investment Fund, invested in the Pfizer Stock
Fund. Also, Schedule E Members may not elect to have any amount that is less
than the full value of their Pfizer Stock Fund investment transferred from the
Pfizer Stock Fund to any other Investment Fund. Finally, any dividends paid with
respect to the Pfizer Stock Fund shall be reinvested in other Investment Funds
in accordance with the Schedule E Members’ most recent instructions directing
the investment of new contributions to the Plan.

 

73

--------------------------------------------------------------------------------


 

E-10.3                Tender Offers.  To the extent that shares of Pfizer Inc.
stock under the Pfizer Stock Fund are allocated to a Schedule E Member’s
Account, the Trustee shall vote or tender such shares solely in accordance with
written instructions furnished to it by each Schedule E Member (or Beneficiary
of a deceased Schedule E Member); provided that the Trustee shall be responsible
for delivery to each Schedule E Member (or Beneficiary of a deceased Schedule E
Member) of all notices, proxies and proxy soliciting materials related to any
such shares.  Any such instructions shall remain in the strict confidence of the
Trustee.  Any and all fractional shares of Pfizer Inc. stock allocated to a
Schedule E Member’s Account shall be combined with other fractional shares of
other Schedule E Members and shall be voted, to the extent possible, to reflect
the direction of Schedule E Members holding such fractional shares.  Shares,
including fractional shares, for which no voting or tender instructions are
received shall not be voted by the Trustee.

 

E-10.4                In-Kind Distribution Right. If, as of the date a Schedule
E Member terminates his employment, part of his Account is invested in the
Pfizer Stock Fund, and if the Schedule E Member’s benefit is to be paid in the
form of a lump sum, then the Schedule E Member or Beneficiary to whom such
payment is made shall have that portion of the Accounts that is so invested paid
in common stock or shares held in the Pfizer Stock Fund unless the Schedule E
Member or Beneficiary elects to have such portion paid in cash; provided,
however, that cash will be paid in lieu of any fractional shares allocated to
the Schedule E Member’s Account.

 

E-11                         Wayne Profit Sharing Subaccount

 

E-11.1                Wayne Profit Sharing Subaccount. Any assets transferred to
the Plan from the Elementis Plan as of the Merger Date which are attributable to
amounts previously transferred to the Elementis Plan from the New Wayne Chemical
Corporation Profit Sharing Plan (as in effect through December 31, 1992) shall
be maintained in the “Wayne Profit Sharing Subaccount.”

 

E-11.2                Investment Elections.  Schedule E Members (and any other
Participant) shall not be permitted to elect to have any future contributions,
or the proceeds from any other Investment Fund, invested in any insured
contracts held in the Wayne Profit Sharing Subaccount. Also, Schedule E Members
shall not be permitted to transfer to an Investment Fund any portion of his
Wayne Profit Sharing Subaccount that is held under an insured contract. Any life
insurance policies held in the Wayne Profit Sharing Subaccount shall be
continued and will be subject to the provisions of the Plan.  No new insurance
policies may be purchased under the Plan.

 

E-12                         Vesting. Schedule E Members shall be fully vested
in the portion of this Account consisting of the Global Pigments Portion upon
the earliest to occur of (a) his attainment of age 55; (b) his Disability while
actively employed; (c) his death while actively employed; or (d) his Normal
Retirement Date.

 

E-13                         Loans.  Any outstanding loan on the Merger Date
that had been made to a Supplement E Member under the Elementis Plan shall be
maintained on after that date under the Plan until all amounts of principal and
interest thereon have been repaid.  The terms and conditions relating to such
outstanding loans of Supplement E Members will continue as in

 

74

--------------------------------------------------------------------------------


 

existence immediately prior to Merger Date. A Schedule E Member may not apply to
the Administrative Committee for a loan from his NL Subaccount (as defined in
Section E-9).

 

E-14                         Forms of Benefit Payment for Wayne Pension
Subaccount, H&C Subaccount, Northland Subaccount and Chemicals Account

 

E-14.1                Definitions

 

(a)                                  H&C Subaccount. Any assets transferred to
the Plan from the Elementis Plan as of the Merger Date which are attributable to
amounts previously transferred to the Elementis Plan from the Harrisons &
Crosfield (America) Inc. Money Purchase Pension Plan and Trust (as in effect
through December 31, 1992) shall be maintained in the “H&C Subaccount.”

 

(b)                                 Northland Subaccount. Any assets transferred
to the Plan from the Elementis Plan as of the Merger Date which are attributable
to amounts previously transferred to the Elementis Plan from the Northland
Chemical, Inc. Pension Plan and Trust (as in effect through December 31, 1992)
shall be maintained in the “Northland Subaccount.”

 

(c)                                  Wayne Pension Subaccount.  Any assets
transferred to the Plan from the Elementis Plan as of the Merger Date which are
attributable to amounts previously transferred to the Elementis Plan from the
Wayne Chemical Pension Plan and Trust (as in effect through December 31, 1992)
shall be maintained in the “Wayne Pension Subaccount.”

 

E-14.2                Automatic Form of Payment

 

(a)                                  Married Schedule E Members.  If the
Schedule E Member is married on his benefit payment date, the Schedule E
Member’s Wayne Pension Account, H&C Account and Northland Account shall be paid
in the form of an annuity for the joint lives of the Schedule E Member and his
spouse with a periodic benefit payable after the death of the Schedule E Member
to the spouse equal to 50% of the periodic benefit payable to the Schedule E
during his lifetime, if such spouse survives the Schedule E, unless such
Schedule E Member elects another form of payment in the manner described below. 
If the Schedule E Member makes no election, the survivor percentage shall be
50%.

 

(b)                                 Unmarried Schedule E Members.  If the
Schedule E Member is not married on his benefit payment date, the Schedule E
Member’s Wayne Pension Account, H&C Account and Northland Account shall be paid
in the form of an annuity for the life of the Schedule E Member only, unless he
elects another form of payment in the manner described below.

 

E-14.3                Optional Form of Payment.  A Schedule E Member who is not
subject to the provisions above may elect, in writing, to have his Wayne Pension
Account, H&C Account and Northland Account paid to him in a single sum.

 

75

--------------------------------------------------------------------------------


 

E-14.4                Spousal Consent Requirement

 

(a)                                  Consent Requirement. A Schedule E Member
described in this subparagraph E-14.4(a) who does not establish to the
satisfaction of the Administrative Committee that he has no spouse on his
benefit payment date may elect to receive a form of benefit other than the
automatic form applicable to the Schedule E Member only if his spouse (or the
spouse’s legal guardian if the spouse is legally incompetent) consents, in the
manner described in subparagraph E-14.4(b) not to receive the automatic form of
payment described in subparagraph E-14.2(a) and to the specific alternative form
elected by the Schedule E Member, or to the Schedule E Member’s right to choose
any alternative form without any further consent by the spouse, or the spouse’s
consent is not required for the reason specified in subparagraph 14.4(c).

 

(b)                                 Form and Content of Spouse’s Consent. A
spouse may consent to the designation of one or more Beneficiaries other than
such spouse provided that such consent shall be in writing, must consent to the
specific alternate beneficiary or beneficiaries designated (or permit
beneficiary designations by the Schedule E Member without the spouse’s further
consent), must acknowledge the effect of such consent, and must be witnessed by
a Plan representative or notary public.  Such spouse’s consent shall be
irrevocable, unless expressly made revocable.  The consent of a spouse in
accordance with this subsection E-14.4(b) shall not be effective with respect to
any subsequent spouse of the Schedule E Member.

 

(c)                                  Spouse as Beneficiary. A Schedule E Member
may designate a Beneficiary other than his spouse pursuant to Section 8.2 of the
Plan if

 

the Schedule E Member has no spouse, or the Administrative Committee determines
that the spouse cannot be located or such other circumstances exist under which
spousal consent is not required, as prescribed by Treasury regulations.

 

E-14.5                Revocation of Election.  A Schedule E Member may revoke an
election to waive the automatic form of payment described in subparagraph
E-14.2(a).  Such revocation may be made at any time during the election period
in which such election can be made.  Such revocation shall not void any
prospectively effective consent given by his spouse in connection with the
revoked election.

 

E-14.6                Explanations to Schedule E Members.  Each Schedule E
Member described in this section E-14 shall receive, no less than 30 days and no
more than 180 days before the date his benefits are to begin, a written
explanation of:

 

(a)                                  the terms and conditions of the automatic
form of payment and each alternative form of payment available to the Schedule E
Member, including information explaining the relative values of each form of
payment;

 

(b)                                 the Schedule E Member’s right to waive the
automatic form of payment and the effect of such waiver;

 

76

--------------------------------------------------------------------------------


 

(c)                                  the rights of the Schedule E Member’s
spouse with respect to such waiver; and

 

(d)                                 the right to revoke an election to receive
an alternative form of payment and the effect of such revocation.

 

Notwithstanding the foregoing, the Schedule E Member’s benefit payment date may
be less than 30 days after the explanation described in this Section is provided
if (A) the Schedule E Member is given notice of his right to a 30-day period in
which to consider whether to (i) waive the normal form of benefit and elect an
optional form and (ii) to the extent applicable, consent to the distribution;
(B) the Schedule E Member affirmatively elects a distribution and a form of
benefit and the spouse, if necessary, consents to the form of benefit elected;
(C) the Schedule E Member is permitted to revoke his affirmative election at any
time prior to his benefit payment date or, if later, the expiration of a 7-day
period beginning on the day after the explanation described in this section is
provided to the Schedule E Member; (D) the benefit payment date is after the
date the explanation described in this section is provided to the Schedule E
Member; and (E) distribution to the Schedule E Member does not commence before
the expiration of the 7-day period described in clause (C) above.

 

E-14.7                Death Benefits from the Wayne Pension Subaccount, H&C
Subaccount, Northland Subaccount and Chemicals Subaccount

 

(a)                                  If the Schedule E Member dies after his
benefit payment date, death benefits, if any, from the Schedule E Member’s Wayne
Pension Subaccount, H&C Subaccount, Northland Subaccount and Chemicals
Subaccount shall be determined by the form of payment in effect for the Schedule
E Member at the time of his death.

 

(b)                                 If the Schedule E Member dies before his
benefit payment date and his spouse is the Beneficiary with respect to all or a
portion of his Wayne Pension Subaccount, H&C Subaccount and Northland
Subaccount, death benefits payable from his Wayne Pension Subaccount, H&C
Subaccount and Northland Subaccount to his surviving spouse shall be paid in the
form of life annuity for the spouse, unless the spouse elects, in writing in the
manner prescribed by the Administrative Committee, to receive the Wayne Pension
Subaccount in the form of a single sum.

 

(c)                                  If the Schedule E Member dies before his
benefit payment date and has designated a Beneficiary other than his spouse for
all or a portion of his Chemicals Subaccount, death benefits payable from his
Chemicals Subaccount to such Beneficiary shall be paid, at the election of the
Schedule E Member or the Beneficiary, in the form of a single sum or quarterly
installments over five (5) years.

 

E-14.8                Beneficiary Designation. An election to designate one or
more Beneficiaries other than the Schedule E Member’s spouse for the Schedule E
Member’s Wayne Pension Subaccount, H&C Subaccount and Northland Subaccount shall
become invalid on January 1 of the calendar year in which the Schedule E Member
attains age 35.  The Schedule E Member’s spouse shall, on such date, become the
Beneficiary with respect to the Schedule E Member’s

 

77

--------------------------------------------------------------------------------


 

Wayne Pension Subaccount, H&C Subaccount and Northland Subaccount, unless the
Schedule E Member subsequently designates, in accordance with the provisions of
this Section and Plan, one or more Beneficiaries with respect to his Wayne
Pension Subaccount, H&C Subaccount and Northland Subaccount.

 

E-14.9                Qualified Domestic Relations Orders. The benefit payable
to an alternate payee shall be paid in the form of a single sum in cash, except
that the alternate payee may elect to receive the portion of the benefit, if
any, attributable to a Schedule E Member’s Wayne Pension Subaccount, H&C
Subaccount, Northland Subaccount and Chemicals Subaccount distributed in any
form provided under Section E-14 with respect to such account to the extent
permitted by section 401(a)(9) of the Code and regulations issued thereunder.

 

E-15                         Distribution Restrictions on Wayne Pension
Subaccount. A Schedule E Member shall not be permitted to take an age 59-1/2 or
hardship distribution from his Wayne Pension Subaccount.

 

E-16                         Elimination of Forms of Benefit Payments. Any and
all forms of distribution applicable to the Global Pigments Portion are
eliminated as of the Merger Date, except to the extent the form of benefit
distribution is provided in this Schedule E and/or the Plan. This provision
shall be interpreted in a manner consistent with the requirements of Code
Section 411(d)(6)(E).

 

E-17                         Administrative Committee Actions. The
Administrative Committee shall take such actions as it deems necessary or
desirable to accomplish the plan merger as described in this Supplement E.

 

E-18                         Transfer of Records.  On or as soon as practicable
after the Merger Date, the administrator of the Elementis Plan shall transfer to
the Administrative Committee all the administrative records maintained with
respect to Supplement E Members.

 

E-19                         Use of Terms.  Terms used in this Supplement E
shall, unless defined in this Supplement E or otherwise noted, have the meanings
give those terms elsewhere in the Plan.

 

78

--------------------------------------------------------------------------------